Exhibit 10.13

LEASE AGREEMENT

228 Strawbridge Associates, LLC

Landlord

AND 

Tabula Rasa HealthCare, Inc.

Tenant

AT

228 Strawbridge Drive

Moorestown, New Jersey

--------------------------------------------------------------------------------

 

 



Suite 300 — Phase III

 

 

--------------------------------------------------------------------------------

 



LEASE AGREEMENT

INDEX

§          Section

Page

 

 

1. Basic Lease Terms and Definitions


2

2. Premises


3

3. Use


4

4. Term; Possession


4

5. Rent


4

6. Operating Expenses; Property Taxes


4

7. Services


5

8. Insurance; Waivers; Indemnification


6

9. Maintenance and Repairs


6

10. Compliance


7

11. Signs


8

12. Alterations


9

13. Mechanics’ Liens


9

14. Landlord’s Right of Entry


10

15. Damage by Fire or Other Casualty


10

16. Condemnation


10

17. Quiet Enjoyment


10

18. Assignment and Subletting


11

19. Subordination; Mortgagee’s Rights


11

20. Tenant’s Certificate; Financial Information


12

21. Surrender


12

22. Defaults - Remedies


13

23. Tenant’s Authority


14

24. Liability


14

25. Miscellaneous


15

26. Notices


16

27. Security Deposit


16

28. Utilities


17

29. Rights Reserved to Landlord


17

30. Parking


18

 

Additional Provisions:

 

1(q) Contingency for Certain Leases.

 

31. Furniture.

 

Addendum 1 – Total Building Lease Provisions

 

 



Suite 300 — Phase III

 

i

--------------------------------------------------------------------------------

 

 

THIS LEASE AGREEMENT is made by and between 228 Strawbridge Associates, LLC, a
New Jersey limited liability company (“Landlord”) and Tabula Rasa HealthCare,
Inc., a corporation organized under the laws of Delaware (“Tenant”), and is
dated as of the date on which this Lease has been fully executed by Landlord and
Tenant.

1.     Basic Lease Terms and Definitions.

(a)          Premises: Suite 300, as shown on Exhibit “A”, consisting of
approximately 24,855 rentable square feet on the third (3rd) floor of the
Building.

(b)          Building: Approximately 74,565 rentable square feet

Address: 228 Strawbridge Drive, West Route 38, Moorestown, NJ 08057

(c)          Term: 10 years and 2 months from the Commencement Date of this
Lease, plus any additional period of time then remaining until the date of
expiration of the last to expire of the Total Building Leases.

(d)          Commencement Date: The date the Work by Landlord described in
Exhibit “E” is Substantially Complete and the Premises delivered to Tenant,
estimated to be approximately January 1, 2017 or 12 weeks after the building
permit for the Work is issued by the local municipality as described in Exhibit
“ E”, if later (“ Estimated Commencement Date”), subject to adjustment as
provided in Section 4 and Exhibit “ E”, or the date Tenant takes possession of
the Premises, if earlier. At the request of Landlord or Tenant, the parties will
execute and deliver a written confirmation of the Commencement Date, Expiration
Date and applicable Base Rent period dates for purposes of Section 1(f).

(e)          Expiration Date: The last day of the Term.

(f)           Base Rent: Beginning on the Commencement Date of this Lease and
thereafter payable in monthly installments at the applicable rate for the
then-current period of the Term of this Lease, determined with reference to the
Commencement Date of the Phase I Lease, as follows:

 

Period of
Term From

To

Base
Rent/RSF

Annual
Base Rent

Monthly
Base Rent

Commencement Date of this Lease

Month 24 of Phase I Lease

$  19.70

$ 489,643.50

$ 40,803.63

Month 25 of Phase I Lease

Month 36 of Phase I Lease

$ 20.20

$ 502,071.00

$ 41,839.25

Month 37 of Phase I Lease

Month 48 of Phase I Lease

$ 20.70

$ 514,498.50

$ 42,874.88

Month 49 of Phase I Lease

Month 60 of Phase I Lease

$ 21.20

$ 526,926.00

$ 43,910.50

Month 61 of Phase I Lease

Month 72 of Phase I Lease

$ 21.45

$ 533,139.75

$ 44,428.31

Month 73 of Phase I Lease

Month 84 of Phase I Lease

$ 21.70

$ 539,353.50

$ 44,946.13

Month 85 of Phase I Lease

Month 96 of Phase I Lease

$ 21.95

$ 545,567.25

$ 45,463.94

Month 97 of Phase I Lease

Month 108 of Phase I Lease

$ 22.20

$ 551,781.00

$ 45,981.75

Month 109 of Phase I Lease

Month 120 of Phase I Lease

$ 22.45

$ 557,994.75

$ 46,499.56

Month 121 of Phase I Lease

Month 132 of Phase I Lease

$ 22.70

$ 564,208.50

$ 47,017.38

Month 133 of Phase I Lease

Month 144 of Phase I Lease or Expiration Date if earlier

$ 22.95

$ 570,422.25

$ 47,535.19

If applicable: Month 145 of Phase I Lease

Month 156 of Phase I Lease or Expiration Date if earlier

$ 23.20

$ 576,636.00

$ 48,053.00

 

Provided there is no Event of Default by Tenant, Tenant’s obligation to pay Base
Rent for the first 2 full calendar months of the Term following the Commencement
Date of this Lease will be abated under this Lease only. If the Commencement
Date is not the first day of the month, Tenant will pay Base Rent for such
partial month beginning on the Commencement Date, prorated at the applicable
rate for the first full month of the Term on the basis of the number of days
included in such partial month.

 

Notwithstanding the abatement of Base Rent provided for the first 2 full
calendar months of the Term following the Commencement Date of this Lease as set
forth herein above, Tenant’s obligation to pay Additional Rent including,
without limitation, costs and charges for electricity and other utilities
pursuant to Rider 2, shall not be waived, released or abated and shall commence
as of the Commencement Date or any earlier occupancy of the Premises.

 

 



Suite 300 — Phase III

 

2

--------------------------------------------------------------------------------

 

 

(g)          Base Year: 2016

(h)          Tenant’s Share: 33.34% (also see Definitions)

(i)           Use: General office and a closed door (non-retail) pharmacy.

(j)           Security Deposit: $500,000.00 Letter of Credit. See Section 27.

(k)          Parking Spaces: 107 unassigned parking stalls.

(l)           Addresses For Notices:

Landlord:

Tenant:

Before the Commencement Date:

 

 

 

c/o Keystone Property Group, L.P.

 

110 Marter Avenue, Suite 309

 

 

 

125 E. Elm Street, Suite 400

 

Moorestown, NJ 08057

 

 

 

Conshohocken, PA 19428

 

 

Attn: Senior Vice President of Operations

 

On or after the Commencement Date: Premises

 

(m)         Broker: CBRE, Inc.

(n)          Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.

(o)          Contents: The following are attached to and made a part of this
Lease:

Rider 1 –  Additional Definitions                    Exhibits:       “ A” – Plan
showing Premises

Rider 2 –
 Utilities                                                                “ B” –
Building Rules

Addendum 1 –  Total Building Lease Provisions                 “ C” – Estoppel
Certificate Form

“ D” –  Cleaning Schedule

“ E” –  Work Letter

“ F” –  Term Extension Option

“ G” –  SNDA

(p)          Contingency for Certain Leases: The effectiveness of this Lease is
conditioned upon Landlord and Tenant entering into three (3) leases (including
this Lease, collectively, the “ Total Building Leases”) which, together with
this Lease, shall cover all of the rentable area of the Building. The Total
Building Leases include (i) a lease for 24,855 rentable square feet on the
second (2nd) floor of the Building (the “ Phase I Lease”), (ii) a lease for
24,855 rentable square feet on the first (1st) floor of the Building (the “
Phase II Lease”), and (iii) a lease for 24,855 rentable square feet on the third
(3rd) floor of the Building (the “ Phase III Lease”). This Lease is the Phase
III Lease. If any or all of the Total Building Leases have not been executed and
delivered by and between Landlord and Tenant within five (5) days of the date of
this Lease, for any reason or no reason, then Landlord and Tenant each shall
have the right, without the consent of the other party, to terminate this Lease
upon written notice to such other party, whereupon neither party hereunder shall
have any further right or remedy against the other (except for obligations and
liabilities which this Lease expressly provides are to survive termination or
expiration of this Lease). Notwithstanding the foregoing, the aforesaid
termination right shall expire automatically upon the satisfaction of the
condition set forth in the first sentence of this paragraph. Upon request by
either Landlord or Tenant, the parties will execute and deliver written
confirmation of the satisfaction of such condition and release of the
termination right set forth in this paragraph; however, any failure or refusal
to furnish such written confirmation will not affect the rights or obligations
of the parties.

2.     Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common Areas,
except as provided in Addendum 1 if the terms and provisions of Addendum 1 are
applicable. Subject to Landlord’s obligation to complete the Work, Tenant
accepts the Premises, Building, Property and Common Areas “ AS IS”, without
relying on any representation, covenant or warranty by Landlord other than as
expressly set forth in this Lease. Tenant expressly agrees that there are and
shall be no implied warranties of merchantability, habitability, fitness for a
particular purpose or of any other kind arising out of this Lease and there are
no warranties which extend beyond those expressly set forth in this Lease.
Landlord and Tenant (a) acknowledge that all square foot measurements are
approximate and (b) stipulate and agree to the rentable square footages set
forth in Sections 1(a) and (b) above for all purposes with respect to this
Lease. Subject to the terms and conditions of this Lease, the Building Rules and
Landlord’s reasonable security procedures, Tenant shall have 24-hour access to
the Building. As of the date of this Lease an electronic door lock system has
been installed at the Building with key card access for admission outside of
Normal Business Hours. Tenant shall be provided with the number of key cards
equal to the number of employees of Tenant working at the Premises from time to
time, and a reasonable number of additional cards for other

 

 



Suite 300 — Phase III

 

3

--------------------------------------------------------------------------------

 

 

Agents of Tenant as requested by Tenant from time to time, provided that Tenant
shall pay Landlord $7.50 per key card provided to Tenant and any replacement key
cards.

3.     Use. Tenant shall occupy and use the Premises only for the Use specified
in Section l above. Tenant shall not knowingly permit any conduct or condition
which may endanger, disturb or otherwise interfere with the normal operations of
any other tenant or occupant of the Building or Property or with the management
of the Building or Property. Tenant may use all Common Areas only for their
intended purposes. Landlord shall have exclusive control of all Common Areas at
all times, except as provided in Addendum 1 if the terms and provisions of
Addendum 1 are applicable.

4.     Term; Possession. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date, unless sooner terminated
in accordance with this Lease. If Landlord is delayed in delivering possession
of all or any portion of the Premises to Tenant as of the Commencement Date,
Tenant will take possession on the date Landlord delivers possession, which date
will then become the Commencement Date (and the Expiration Date will be extended
so that the length of the Term remains unaffected by such delay). Landlord shall
not be liable for any loss or damage to Tenant resulting from any delay in
delivering possession due to the holdover of any existing tenant or other
circumstances outside of Landlord’s reasonable control. If Substantial
Completion of the Work is delayed beyond March 1, 2017 (“Outside Date”) for
reasons other than Tenant Delay, Tenant shall be entitled to a credit in the
amount of one (1) day of Base Rent for each day of delay that occurs beyond the
Outside Date until May 1, 2017 or the date of Substantial Completion, whichever
is earlier, such credit to be applied against Base Rent first coming due until
said credits are fully realized by Tenant. If Substantial Completion of the Work
is delayed beyond May 1, 2017 (“Final Date”) for reasons other than Tenant
Delay, Tenant shall be entitled to a credit in the amount of two (2) days of
Base Rent for each day of delay that occurs beyond the Final Date until the date
of Substantial Completion, such credit to be applied against Base Rent first
coming due until said credits are fully realized by Tenant. The Outside Date and
the Final Date shall each be extended by one day for each one day that
construction is delayed due to Tenant Delay. The rights of Tenant to a rent
credit or abatement under the terms and conditions of this paragraph shall be
Tenant’s sole and exclusive remedies for any such failure or delay on the part
of Landlord in connection with completing the Work and delivery of the Premises
to Tenant by the date or dates set forth herein above and Tenant shall not have
and hereby expressly waives any right to terminate this Lease by reason thereof.
Landlord shall not be liable for any loss or damage to Tenant resulting from any
delay in delivering possession.

5.     Rent. Tenant agrees to pay to Landlord, without demand, deduction or
offset except as otherwise set forth in this Lease, Base Rent, Excess Operating
Expenses, Excess Property Taxes and all other Additional Rent for the Term.
Tenant shall pay the Monthly Rent, in advance, on the first day of each calendar
month during the Term, at Landlord’s address designated in Section 1 above
unless Landlord designates otherwise with at least thirty (30) days advance
notice in writing to Tenant of such changed designation; provided that Monthly
Rent for the first full month shall be paid at the signing of this Lease. If the
Commencement Date is not the first day of the month, the Monthly Rent for that
partial month shall be apportioned on a per diem basis and shall be paid on or
before the Commencement Date. Tenant shall pay Landlord a service and handling
charge equal to the lesser of 5% of any Rent not paid within 5 days after the
date due or the maximum amount permitted by applicable Laws. In addition, any
Rent, including such charge, not paid within 5 days after the due date will bear
interest at the Interest Rate from the date due to the date paid. Tenant shall
pay before delinquency all taxes levied or assessed upon, measured by, or
arising from the conduct of Tenant’s business, use or occupancy of the Premises,
Tenant’s leasehold estate or Tenant’s property. Additionally, and
notwithstanding anything to the contrary, Tenant shall pay to Landlord all
sales, use, transaction privilege, or other excise tax that may at any time be
levied or imposed upon, or measured by, any Rent or other amount payable by
Tenant or any subtenant or occupant under this Lease.

6.     Operating Expenses; Property Taxes. The Base Year is set forth in Section
1(g) above. Commencing on the first day after the expiration of the Base Year,
Tenant shall pay to Landlord, without demand, deduction or offset, the sum of
(i) Tenant’s Share of Operating Expenses for the current year in excess of
Operating Expenses for the Base Year (“ Excess Operating Expenses”) plus (ii)
Tenant’s Share of Property Taxes for the current year in excess of Property
Taxes for the Base Year (“ Excess Property Taxes”), prorated to reflect any
partial year included in the Term, in monthly installments (each in the amount
equal to one-twelfth of Excess Operating Expenses and Excess Property Taxes as
estimated by Landlord), on the first day of the month. Landlord may adjust the
estimated Excess Operating Expenses and Excess Property Taxes from time to time
if the estimated annual Operating Expenses or annual Property Taxes increase or
decrease. By April 30th of each year (and as soon as practical after the
expiration or termination of this Lease or, at Landlord’s option, after a sale
of the Property), Landlord shall provide Tenant with a statement of Operating
Expenses and Property Taxes for the preceding calendar year or part thereof.
Within 30 days after delivery of the statement to Tenant, Landlord or Tenant
shall pay to the other the amount of any overpayment or deficiency then due from
one to the other or, at Landlord’s option, Landlord may credit Tenant’s account
for any overpayment. If Tenant does not give Landlord notice within 60 days
after receiving Landlord’s statement that that Tenant disputes Landlord’s
statement and desires to conduct an inspection of the Landlord’s records of
Operating Expenses and Property Taxes, Tenant shall be deemed to have waived the
right to contest the statement. Tenant shall have the right, within 60 days of
receipt of Landlord’s statement of actual Operating Expenses and Property Taxes
for any calendar year, at Tenant’s expense, during Normal Business Hours, at a
reasonable location to be determined by Landlord, and upon reasonable prior
written notice to Landlord, to conduct an





Suite 300 — Phase III

 

4

--------------------------------------------------------------------------------

 

 

inspection of Landlord’s books and records of the actual Operating Expenses and
Property Taxes for the calendar year in question, using Tenant’s employees or a
certified professional accountant reasonably approved by Landlord (the “
Inspection Right”). Tenant shall not employ, in connection with the exercise of
its Inspection Right under this Section 6, any person or entity who is to be
compensated in whole or in part, on a contingency fee basis or a recovery basis.
Tenant shall supply Landlord with a copy of any written results of such audit
and inspection within 15 days from receipt thereof. Provided that Landlord
agrees in good faith with Tenant’s inspection, and in the event Tenant’s
inspection shall disclose that the actual Tenant’s Share of Operating Expenses
or Property Taxes set forth in Landlord’s statement was overstated, then Tenant
shall receive a credit against the installments of Additional Rent next falling
due in the amount of any such overstatement. If Tenant has underpaid the actual
Additional Rent, Tenant shall promptly pay to Landlord any amounts due. If, due
to errors by Landlord disclosed by Tenant’s inspection, the amount Tenant
overpaid for the year in question was more than 5% of the total Operating
Expenses and Property Taxes for the Property for the year in question, Landlord
shall also pay the reasonable costs of Tenant's inspection, not to exceed the
amount of the overpayment by Tenant. In the event that Landlord disagrees with
Tenant’s inspection, Landlord may require that a third party certified public
accountant (“Landlord’s CPA”), reasonably selected by Landlord and reasonably
acceptable to Tenant, be engaged to perform an inspection of the Landlord’s
books and records with respect to any items of Operating Expenses and Property
Taxes which are in dispute, and the results of such inspection by Landlord’s CPA
shall be final and binding on the parties. Landlord shall bear the costs of such
inspection by Landlord’s CPA; provided, however, that if the inspection by
Landlord’s CPA determines Tenant did not overpay by more than 5% of the total
Operating Expenses and Property Taxes for the Property for the year in question,
Tenant shall pay the costs of Landlord’s CPA’s inspection to Landlord.
Landlord’s and Tenant’s obligation to pay any overpayment or deficiency due the
other pursuant to this Section shall survive the expiration or termination of
this Lease. Notwithstanding any other provision of this Lease to the contrary,
Landlord may, in its reasonable discretion, determine from time to time the
method of computing and allocating Operating Expenses, including the method of
allocating Operating Expenses to various types of space in the Building or
Property to reflect any disparate levels of services provided to different types
of space, and in computing and allocating Property Taxes to reflect any tax
parcels included in the Property. If the Building or Property is not fully
occupied during any period, or if services are not fully utilized by any tenant,
Operating Expenses which vary based on occupancy or utilization for such period
will be grossed-up to the amount that Operating Expenses would have been if the
Building and Property had been fully occupied and services had been fully
utilized for such period as determined by Landlord.

7.           Services. Landlord will furnish the following services for the
normal use and occupancy of the Premises for general office purposes: (i)
electricity at least in the capacity and standards set forth on Rider 2 as the
Electricity Standards, (ii) heating and air conditioning in season during Normal
Business Hours at least in the capacity and standards set forth on Schedule
7(ii), (iii) hot and cold drinking water, (iv) trash removal and janitorial
services pursuant to the cleaning schedule attached as Exhibit “D” and (v) such
other services Landlord reasonably determines are appropriate or necessary. If
Tenant requests, and if Landlord is able to furnish, services in addition to
those identified above, including heating or air conditioning outside of Normal
Business Hours, Tenant shall pay Landlord’s reasonable charge for such
supplemental services, which shall be in addition to all costs and charges for
electricity payable by Tenant under Section 28. If because of Tenant’s density,
equipment or other Tenant circumstances, Tenant puts demands on the Building
Systems in excess of those of the typical office user in the Building, Landlord
may install supplemental equipment and meters at Tenant’s expense. Landlord
shall have the exclusive right to select, and to change, the companies providing
such services to the Building, Property or Premises. Any wiring, cabling or
other equipment necessary to connect Tenant’s telecommunications equipment shall
be Tenant’s responsibility, and shall be installed in a manner approved by
Landlord. Subject to compliance with Section 12 below, Tenant shall be permitted
to install supplemental HVAC equipment in the Building from time to time; and
notwithstanding anything to the contrary, Tenant, at its sole cost, shall
Maintain all supplemental HVAC equipment and systems installed by Tenant in good
condition and compliant with all Laws. Landlord shall not be responsible or
liable for any interruption in such services, nor shall such interruption affect
the continuation or validity of this Lease; provided, however, that
notwithstanding any contrary provision of this Lease, if Tenant is prevented
from using for the conduct of its business, and does not use for the conduct of
its business, the Premises or any material portion thereof, for 10 consecutive
Business Days (the “ Eligibility Period”) as a result of any failure,
interruption or cessation of any of the utilities and services required to be
provided to the Premises or Tenant by Landlord, provided such failure is not due
to any act or omission Tenant or its Agents, and is due to direct physical loss
or damage affecting the Building or Property, then from the 11th consecutive
Business Day that Tenant is so prevented from using or occupying for the conduct
of its business and does not so use or occupy for the conduct of its business,
the Premises or any material portion thereof, and continuing for such time that
Tenant continues to be so prevented from using or occupying for the conduct of
its business, and does not so use or occupy for the conduct of its business, the
Premises or a material portion thereof, Tenant’s obligation to pay Base Rent and
Additional Rent shall be equitably abated or reduced, as the case may be, in the
proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using and occupying, and does not so use or occupy,
bears to the total rentable square feet of the Premises. The conditional
abatement of Base Rent and Additional Rent on the terms and conditions of the
preceding sentence shall be Tenant’s sole and exclusive remedy against Landlord
and its Agents for any such failure, cessation or interruption of utilities or
services.





Suite 300 — Phase III

 

5

--------------------------------------------------------------------------------

 

 

8.     Insurance; Waivers; Indemnification.

(a)          Landlord shall maintain insurance against loss or damage to the
Building and Property with coverage for perils as set forth under the “ Causes
of Loss-Special Form” or equivalent property insurance policy in an amount equal
to the full insurable replacement cost of the Building and Property (excluding
coverage of Tenant’s personal property, furniture, fixtures, equipment and any
Alterations made by Tenant) subject to a commercially reasonable deductible (as
of the date of this Lease, $10,000 per occurrence), and such other insurance,
including rent loss coverage, as Landlord may reasonably deem appropriate or as
any Mortgagee may require.

(b)          Tenant, at its expense, shall keep in effect: (i) commercial
general liability insurance, including blanket contractual liability insurance,
covering Tenant’s use of the Property, with such coverages and limits of
liability as Landlord may reasonably require, but not less than a $1,000,000
combined single limit with a $3,000,000 general aggregate limit (which general
aggregate limit may be satisfied by an umbrella liability policy) for bodily
injury or property damage; however, such limits shall not limit Tenant’s
liability hereunder, and (ii) property insurance, insuring against any loss or
damage to the property of Tenant and any Alterations made by Tenant, arising out
of fire or other casualty coverable by a standard “ Causes of Loss-Special Form”
property insurance policy with, in the case of Tenant, such endorsements and
additional coverages as are considered good business practice in Tenant’s
business. Each policy shall name Landlord, Landlord’s manager and any other
associated or affiliated entity as their interests may appear and at Landlord’s
request, any Mortgagee(s), as additional insureds, shall be written on an “
occurrence” basis and not on a “ claims made” basis and shall be endorsed to
provide that it is primary to and not contributory to any policies carried by
Landlord and, if commercially available, that it shall not be canceled or
reduced (below the limits required hereunder) without prior notice to Landlord
in accordance with the policy provisions. The insurer shall be authorized to
issue such insurance, licensed to do business and admitted in the state in which
the Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports. Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.

(c)          Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard “ Causes of Loss-Special Form” property insurance policy with, in the
case of Tenant, such endorsements and additional coverages as are considered
good business practice in Tenant’s business, even if such loss or damage shall
be brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Sections 9(b) and 10(d) below. This waiver
and release is effective regardless of whether the releasing party actually
maintains the insurance described above in this subsection and is not limited to
the amount of insurance actually carried, or to the actual proceeds received
after a loss. Each party shall have its insurance company that issues its
property coverage waive any rights of subrogation, and shall have the insurance
company include an endorsement acknowledging this waiver, if necessary. Except
to the extent caused by the gross negligence or willful misconduct of Landlord,
Tenant assumes all risk of damage of Tenant’s property within the Property,
including any loss or damage caused by water leakage, fire, windstorm,
explosion, theft, act of any other tenant, or other cause.

(d)          Subject to subsection (c) above, and unless caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts, through all appeals) which may be asserted
against, imposed upon, or incurred by Landlord or its Agents and arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Premises or arising out of the occupancy or use of the Property by
Tenant or its Agents or occasioned wholly or in part by any act or omission of
Tenant or its Agents, whether prior to, during or after the Term. Tenant’s
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.

(e)          Subject to subsection (c) above, and unless caused by the
negligence or willful misconduct of Tenant or its Agents, Landlord will
indemnify, defend, and hold harmless Tenant and its Agents from and against any
and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts, through all appeals) which may be asserted
against, imposed upon, or incurred by Tenant or its Agents arising out of or in
connection with any loss of life, personal injury or damage to property
occurring at the Property, to the extent caused by the negligence or willful
misconduct of Landlord or its Agents, whether prior to, during or after the
Term. Landlord’s obligations pursuant to this subsection shall survive the
expiration or termination of this Lease.

9.     Maintenance and Repairs.

(a)          Landlord shall Maintain the Building, including the Premises, the
Common Areas, the Building Systems and any other improvements owned by Landlord
located on the Property. If Tenant becomes aware of any condition that is
Landlord’s responsibility to Maintain, Tenant shall promptly notify Landlord of
the condition.





Suite 300 — Phase III

 

6

--------------------------------------------------------------------------------

 

 

(b)          Tenant at its sole expense shall keep the Premises in a neat and
orderly condition and Maintain the property of Tenant and any Alterations made
by Tenant. Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made at the sole expense of Tenant to the extent
not covered by any applicable insurance proceeds paid to Landlord; provided,
however, that the maximum amount of Tenant’s liability for loss or damage to
property under this provision shall not exceed the deductible amount under any
policy of property insurance maintained by Landlord covering the Property.

10. Compliance.

(a)          Tenant will, at its expense, promptly comply with all Laws
pertaining to the Premises or Tenant’s use or occupancy at any time on and after
the Commencement Date. Tenant will pay any taxes or other charges by any
authority on Tenant’s property or trade fixtures or relating to Tenant’s use of
the Premises. Neither Tenant nor its Agents shall use the Premises in any manner
that under any Law would require Landlord to make any Alteration to or in the
Building, Property or Common Areas (without limiting the foregoing, Tenant shall
not use the Premises in any manner that would cause the Premises, Building or
Property to be deemed a “ place of public accommodation” under the ADA if such
use would require any such Alteration). Landlord is responsible for Substantial
Completion of the Work and delivery of the Premises and Common Areas on the
Commencement Date in compliance with all Laws, including without limitation, the
then current ADA, except that Tenant shall be responsible for the costs of
correcting any non-compliance caused or created due to (i) any Alterations or
installations by Tenant or its Agents (including Tenant’s furniture, fixtures
and equipment) or (ii) Tenant’s particular manner of use and occupancy of the
Premises as distinguished from office use generally, or any of them. Tenant
shall be responsible for compliance with the ADA, and any other Laws regarding
accessibility, with respect to the Premises.

(b)          Tenant will comply, and will cause its Agents to comply, with the
Building Rules.

(c)          Tenant shall not knowingly do anything or fail to do anything which
will increase the cost of Landlord’s insurance or which will prevent Landlord
from procuring policies (including commercial general liability) from companies
and in a form reasonably satisfactory to Landlord. If any breach of the
preceding sentence by Tenant causes the rate of fire or other insurance to be
increased, Tenant shall pay the amount of such increase as Additional Rent
within 30 days after being billed.

(d)          Tenant represents and warrants that its North American Industrial
Classification System (NAICS) Number, as currently designated by the United
States Environmental Protection Agency and the United States Occupational Safety
and Health Administration, is 62. Tenant represents and warrants that its
operation on the Premises does not and will not now or hereafter constitute an
Industrial Establishment (as that term is defined under ISRA) subject to the
requirements of ISRA. Tenant shall not, without the prior written consent of
Landlord, intentionally or unintentionally generate, use, store, handle, spill
or discharge any hazardous material at or in the vicinity of the Premises or the
Building, in such manner and shall not use the Premises in any manner, or engage
in any transaction, which will cause the Premises or the Building to be
classified as an Industrial Establishment. Tenant’s failure to abide by the
terms of this Section shall be restrainable by injunction. Tenant shall promptly
provide all information requested from time to time by Landlord for the
preparation of any notices, submissions or affidavits (including without
limitation ISRA Non-Applicability Affidavits and Remediation Plans), and, when
requested by Landlord, shall sign such notices, submissions or affidavits, in
order to comply with the laws, requirements or regulations of any local, state
or federal authority concerning environmental matters or hazardous materials.
Tenant shall promptly supply to Landlord true and complete copies of (i) all
notices, correspondence and submissions made by Tenant to, or received by Tenant
from, the ISRA Bureau, NJDEP, the United States Environmental Protection Agency,
the United States Occupational Safety and Health Administration, or any other
local, state or federal authority concerning environmental matters or hazardous
materials pertaining to the Premises or the Property, and (ii) all sampling and
test results from any samples or tests taken at or in the vicinity of the
Premises. The parties recognize that no adequate remedy at law may exist for
Tenant's breach of this Section. Accordingly, Landlord may obtain specific
performance of any provision of this Section. Without limiting the foregoing,
Tenant agrees that (i) no activity will be conducted on the Premises that will
use or produce any Hazardous Materials, except for activities which are part of
the ordinary course of Tenant’s business and are conducted in accordance with
the terms and conditions of this Section and all Environmental Laws (“ Permitted
Activities”); (ii) the Premises will not be used for storage of any Hazardous
Materials, except for materials used in the Permitted Activities which are
properly stored in a manner and location complying with all Environmental Laws;
(iii) no portion of the Premises or Property will be used by Tenant or Tenant’s
Agents for disposal of Hazardous Materials; (iv) Tenant will deliver to Landlord
copies of all Material Safety Data Sheets and other written information prepared
by manufacturers, importers or suppliers of any chemical; and (v) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Premises, and Tenant shall immediately deliver to
Landlord a copy of any notice, filing or permit sent or received by Tenant with
respect to the foregoing. If at any time during or after the Term, any portion
of the Property is found to be contaminated by Tenant or Tenant’s Agents or
subject to conditions prohibited in this Lease caused by Tenant or Tenant’s
Agents, Tenant will indemnify, defend and hold Landlord harmless from all
claims, demands, actions, liabilities, costs, expenses,





Suite 300 — Phase III

 

7

--------------------------------------------------------------------------------

 

 

reasonable attorneys’ fees (through all appeals), damages and obligations of any
nature arising from or as a result thereof, and Landlord shall have the right to
direct remediation activities, all of which shall be performed at Tenant’s cost.
Tenant’s obligations pursuant to this subsection shall survive the expiration or
termination of this Lease. Landlord represents and warrants to Tenant, as of the
date of this Lease, to the extent of Landlord’s knowledge, (i) that no Hazardous
Materials are present at the Premises or Property except in a condition
complying with Environmental Laws and (ii) that no violation of any
Environmental Laws is existing and uncured at the Premises or Property. Landlord
shall indemnify, defend, and hold harmless Tenant and its Agents from and
against any and all claims, actions, damages, liability and expense (including
reasonable fees of attorneys, investigators and experts, through all appeals)
which may be asserted against, imposed upon, or incurred by the Tenant or its
Agents as the result of any violation of Environmental Laws existing as of the
date of this Lease and pertaining to the Property, or the presence of any
Hazardous Materials at the Premises or the Property in a condition not in
compliance with Environmental Laws on or before the Commencement Date, unless
such violation of Environmental Laws or presence of Hazardous Materials shall be
caused by Tenant or Tenant’s Agents.

11. Signs.

(a)          Landlord will furnish Tenant, at Tenant’s cost, with (i) Building
standard identification signage on the interior Building directory, (ii) a
single building standard identification sign located on or beside the main
entrance door to the Premises and (iii) a single sign panel identifying Tenant
on the existing monument sign for the Building. Tenant shall pay all of
Landlord’s costs and expenses for such signs and signage, as additional rent,
within 10 days of Landlord’s invoice. Tenant shall not place any signs on the
Property without the prior consent of Landlord, other than signs that are
located wholly within the interior of the Premises and not visible from the
exterior of the Premises. Tenant shall maintain all signs installed by Tenant in
good condition. Tenant shall remove its signs at the termination of this Lease,
shall repair any resulting damage, and shall restore the Property to its
condition existing prior to the installation of Tenant’s signs.

(b)          Landlord will furnish Tenant, at Tenant’s cost, with a single sign
identifying Tenant on the exterior of the Building, subject to the terms and
conditions hereof including the following:

(i)           The design, materials, dimensions, location, method of attachment
and illumination, if any, of such sign panel shall be in accordance with
applicable laws, codes and ordinances and shall comply with Landlord’s standards
for the Building. Tenant’s sign plans and specifications shall be subject to
Landlord’s reasonable review and consent. Tenant’s sign plans and specifications
will be prepared by Tenant at Tenant’s expense and submitted to Landlord for its
review within a reasonable time, not to exceed 30 days, after the date of this
Lease. If Landlord requires changes to Tenant’s sign plans and specifications
submitted to Landlord after execution of this Lease, then Tenant shall promptly
make the changes required by Landlord and resubmit the same for Landlord’s
further review, the above process to continue until Tenant’s sign plans and
specifications are acceptable to Landlord. Once Landlord has given its consent
to Tenant’s sign plans and specifications, no further changes shall be made
thereto without Landlord’s review and consent as provided above.

(ii)          Tenant’s rights with respect to the exterior Building sign will be
subject to any necessary governmental permits and approvals. Once Tenant’s plans
and specifications for such sign are acceptable to Landlord, Landlord or its
contractor will apply to local governmental authority for necessary permits,
provided that no variance, conditional use or other zoning approval shall be
required therefor. Any required variance, conditional use or other zoning
approval shall be subject to Landlord’s consent, which may be withheld in
Landlord’s sole discretion.

(iii)         Landlord will be responsible for the fabrication, delivery and
installation of such sign, at Tenant’s cost as provided herein.

(iv)         Landlord will Maintain Tenant’s sign during the Term, at Tenant’s
cost as provided herein.

(v)          At the expiration or sooner termination of the Term or Tenant’s
right to occupy the Premises if earlier, or if Tenant permanently vacates or
abandons the Premises at any time, Tenant (or at Landlord’s option, Landlord)
shall remove such sign and repair all damage to the Building caused by such
removal (including filling holes and restoring fascia) to Landlord’s reasonable
satisfaction, at Tenant’s cost as provided herein.

(vi)         If required by Landlord, Tenant’s sign may be relocated. Landlord
may temporarily remove such sign for up to thirty (30) days to facilitate any
necessary maintenance, repairs and Alterations to the Building from time to
time.

(vii)        Any alterations, modifications, replacements or substitutions of
Tenant’s sign or the plans and specifications therefor shall be subject to
Tenant first submitting to Landlord Tenant’s proposed sign plans and
specifications therefor and obtaining Landlord’s written consent.





Suite 300 — Phase III

 

8

--------------------------------------------------------------------------------

 

 

(viii)       If Tenant’s sign is not in compliance with the provisions hereof,
or if Tenant permanently vacates or abandons the Premises at any time, Landlord
may require Tenant to cover or remove all of its signs, to repair any resulting
damage, and to restore the Building to its condition existing prior to the
installation of Tenant’s signs, at Tenant’s cost.

(ix)         Tenant’s signage, as contemplated by this Section 11(b), shall only
be for the identification of Tenant as an occupant of the Building, and it is
not intended that the Building be named after Tenant. This right granted by
Landlord to Tenant to have its name on the Building is personal to Tenant and
shall not be assigned or transferred except in the event of a Transfer of all of
the Total Building Leases to an Affiliate.

(x)          Tenant shall pay all of Landlord’s reasonable costs and expenses
for such signs and signage, as Additional Rent to Landlord, within 30 days of
Landlord’s invoice. All such costs and expenses shall be in addition to (and not
included in) Operating Expenses.

(xi)         Tenant’s rights to have its signage on the Building exterior is
conditioned upon all of the Total Building Leases covering all of the rentable
space in the Building remaining in full force and effect. Notwithstanding that
Landlord and Tenant expect to enter into three (3) Total Building Leases
including this Lease, and this signage provision is expected to be repeated in
all of the Total Building Leases, the same shall not be deemed to permit more
than one (1) single sign on the Building exterior to be installed with respect
to all of the spaces covered by the Total Building Leases (including this Lease)
at any time.

12.    Alterations. Except for non-structural Alterations that (a) do not exceed
$150,000.00 in the aggregate, (b) are not visible from the exterior of the
Premises if the Tenant leases less than all of the Building, or are not visible
from the exterior of the Building if Tenant leases the entire Building, and (c)
do not affect any Building System or any structural elements of the Building,
including, without limitation, the foundation, load-bearing walls, windows,
façade, and roof of the Building (collectively, “ Structural Alterations”),
Tenant shall not make or permit any Alterations in or to the Premises without
first obtaining Landlord’s consent, which consent shall not be unreasonably
withheld. Landlord’s consent with respect to Structural Alterations may be
withheld in Landlord’s sole discretion. With respect to any Alterations made by
or on behalf of Tenant (whether or not the Alteration requires Landlord’s
consent): (i) not less than 10 days prior to commencing any Alteration, if
required for the applicable Alteration, Tenant shall deliver to Landlord the
plans, specifications and necessary permits for the Alteration, if any, together
with certificates evidencing that Tenant’s contractors and subcontractors have
adequate insurance coverage naming Landlord, Landlord’s manager and any other
associated or affiliated entity as their interests may appear as additional
insureds, (ii) Tenant shall obtain Landlord’s prior written approval of any
contractor or subcontractor, such approval not to be unreasonably withheld,
conditioned or delayed, (iii) the Alteration shall be constructed with new
materials, in a good and workmanlike manner, and in compliance with all Laws and
the plans and specifications delivered to, and, if required above, approved by
Landlord, (iv) Tenant shall pay Landlord all reasonable out of pocket costs and
expenses in connection with Landlord’s review of Tenant’s plans and
specifications, and of any supervision or inspection of the construction
Landlord deems necessary, and (v) if the total anticipated cost of the
Alterations exceeds $150,000.00, upon Landlord’s request Tenant shall, prior to
commencing any Alteration, provide Landlord reasonable security against liens
arising out of such construction. Any Alteration by Tenant shall be the property
of Tenant until the expiration or termination of this Lease; at that time
without payment by Landlord the Alteration shall remain on the Property and
become the property of Landlord unless Landlord gives notice to Tenant to remove
it, in which event Tenant will remove it, will repair any resulting damage and
will restore the Premises to the condition existing prior to Tenant’s
Alteration. Within ten (10) days after Tenant’s notice to Landlord of the
proposed Alteration if no Landlord consent is required, or as part of Landlord’s
consent if such consent is required, Landlord will notify Tenant whether Tenant
is required to remove the Alterations at the expiration or termination of this
Lease. Tenant may install its trade fixtures, furniture and equipment in the
Premises from time to time without Landlord’s consent, provided that the
installation and removal of them will not affect any structural portion of the
Building or Property, any Building System or any other equipment or facilities
serving the Building or any occupant, and otherwise subject to the applicable
provisions of the Lease including this Section.

13.    Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within 15 days after Tenant has
notice that the lien or claim is filed regardless of the validity of such lien
or claim. Neither the Property nor any interest of Landlord in the Property
shall be subject in any way to any liens, including mechanic's liens or any type
of construction lien, for improvements to or other work performed with respect
to the Property by or on behalf of Tenant. Tenant acknowledges that Tenant, with
respect to improvements or alterations made by or on behalf of Tenant hereunder,
shall promptly notify the contractor making such improvements to the Premises of
this provision exculpating the Property and Landlord's interest in the Property
from any such liens. Further, nothing in this Lease is intended to authorize
Tenant to do or cause any work to be done or materials to be supplied for the
account of Landlord, all of the same to be solely for Tenant’s account and at
Tenant’s risk and expense. Throughout the





Suite 300 — Phase III

 

9

--------------------------------------------------------------------------------

 

 

Term “ mechanics' lien” is used to include any lien, encumbrance or charge
levied or imposed upon all or any portion of, interest in or income from the
Property on account of any mechanic’s, laborer’s, materialman’s or construction
lien or arising out of any debt or liability to or any claim of any contractor,
mechanic, supplier, materialman or laborer and shall include any mechanic’s
notice of intention to file a lien given to Landlord or Tenant, any stop order
given to Landlord or Tenant, any notice of refusal to pay naming Landlord or
Tenant and any injunctive or equitable action brought by any person claiming to
be entitled to any mechanic’s lien.

14.   Landlord’s Right of Entry. Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant. Landlord will make reasonable efforts not to inconvenience
Tenant in exercising such rights, and the terms and conditions of Section 7 will
apply with respect to any interruption of Tenant’s utilities due to Landlord’s
entry or other exercise of its rights hereunder, but Landlord shall not be
liable for any interference with Tenant’s occupancy resulting from Landlord’s
entry or other exercise of its rights hereunder.

15.   Damage by Fire or Other Casualty. If the Premises or Common Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or other property of Tenant, or any Alterations
installed by or on behalf of Tenant. Landlord shall notify Tenant, within 30
days after the date of the casualty, as estimated by a independent third party
architect hired by Landlord, of the estimated time to restore the Premises and
Common Areas to the condition required above and the date upon which Landlord
anticipates commencing such restoration and the date upon which Landlord
anticipates Substantial Completion of the restoration (“Restoration Notice”). If
the Restoration Notice indicates that the restoration will take more than 180
days from the date of the casualty to complete either Landlord or Tenant (unless
the damage was intentionally caused by Tenant) may terminate this Lease
effective as of the date of casualty by giving notice to the other within 10
days after receipt of the Restoration Notice. In addition, if Landlord either
(i) fails to commence the restoration within 180 days from the date of the
casualty, or (ii) fails to complete the restoration within 1 year from the date
of the casualty, for any reason other than any Force Majeure event, Tenant may
elect to terminate this Lease by giving notice to Landlord; provided however if
Landlord completes the restoration of the Premises within thirty (30) days of
the date of Tenant’s notice, Tenant’s termination notice provided in accordance
with this sentence shall be deemed void and Tenant shall not have any right to
cancel this Lease under this sentence. If a casualty occurs during the last 12
months of the Term and the Restoration Notice indicates that it will take more
than thirty (30) days to restore, Landlord or Tenant may terminate this Lease
unless Tenant has the right to extend the Term for at least 3 more years and
does so within 30 days after the date of the Restoration Notice. Landlord’s
obligation to restore the Premises after a fire or other casualty shall be
subject to the consent and rights of any Mortgagee under its Mortgage and
related loan documents. Moreover, Landlord may terminate this Lease if the loss
is not covered by the insurance required to be maintained by Landlord under this
Lease, or if any Mortgagee shall not permit the application of adequate
insurance proceeds for repair or restoration, or if the cost to repair and
restore the damage would exceed 50% of the insurable replacement cost of the
Building. Tenant will receive an abatement of Base Rent, Excess Operating
Expenses and Excess Property Taxes to the extent the Premises are rendered
untenantable as a result of the casualty. If this Lease is not terminated as
provided above, upon completion of Landlord’s repairs to the Premises Tenant
shall repair and restore the fixtures, equipment, and other property of Tenant,
and any Alterations installed by or on behalf of Tenant.

16.   Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s reasonable
opinion for the reasonable operation of Tenant’s business, or (c) any of the
Property is Taken, and, in Landlord’s opinion, (i) the Taking would have a
material adverse effect on the value of the Property or on the expenses of the
Property, or (ii) it would be impractical or the condemnation proceeds are
insufficient to restore the remainder, or if any Mortgagee shall not permit the
application of the condemnation proceeds necessary for repair or restoration,
then this Lease shall terminate as of the date the condemning authority takes
possession. Landlord’s obligation to restore the Premises after a condemnation
shall be subject to the consent and rights of any Mortgagee under its Mortgage
and related loan documents. If this Lease is not terminated, Landlord shall
restore the Building to a condition as near as reasonably possible to the
condition prior to the Taking, the Base Rent shall be abated for the period of
time all or a part of the Premises is untenantable in proportion to the square
foot area untenantable, and this Lease shall be amended appropriately. The
compensation awarded for a Taking shall belong to Landlord. Except for any
relocation benefits to which Tenant may be entitled or the value assigned to
Tenant’s personal property so Taken, Tenant hereby assigns all claims against
the condemning authority to Landlord, including, but not limited to, any claim
relating to Tenant’s leasehold estate.

17.   Quiet Enjoyment. Landlord covenants that Tenant, provided no Event of
Default is ongoing hereunder, shall have quiet and peaceful possession of the
Premises as against anyone claiming by or through Landlord, subject, however, to
the terms of this Lease, matters of public record and any mortgage to which this
Lease shall be subordinate. Landlord represents and warrants to





Suite 300 — Phase III

 

10

--------------------------------------------------------------------------------

 

 

Tenant that (a) it has the full right and power to execute and perform this
Lease and to grant and convey the estate demised herein, (b) it owns the
Building and the Property and (c) the Building is not located on a tax parcel
with any other building.

18. Assignment and Subletting.

(a)          Except as provided in Section (b) below, Tenant shall not enter
into nor permit any Transfer voluntarily or by operation of law, without the
prior consent of Landlord, which consent shall not be unreasonably withheld.
Without limitation, Tenant agrees that Landlord’s consent shall not be
considered unreasonably withheld if (i) the proposed transferee is an existing
tenant of Landlord or an affiliate of Landlord, (ii) the business, business
reputation, or creditworthiness of the proposed transferee is unacceptable to
Landlord, (iii) Landlord or an affiliate of Landlord has comparable space
available for lease by the proposed transferee, (iv) Tenant is in default under
this Lease or any act or omission has occurred which would constitute a default
with the giving of notice and/or the passage of time, (v) less than all of the
Total Building Leases (including this Lease) are being Transferred
simultaneously to the same Transferee or (vi) the Transfer would result in less
than all of the rentable area of the Building being leased to the same Tenant. A
consent to one Transfer shall not be deemed to be a consent to any subsequent
Transfer. In no event shall any Transfer relieve Tenant from any obligation
under this Lease. Landlord’s acceptance of Rent from any person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any Transfer. Any Transfer not in conformity with this Section 18
shall be void at the option of Landlord.

(b)          Landlord’s consent shall not be required in the event of any
Transfer by Tenant to (i) any Affiliate of Tenant, (ii) any successor to Tenant
by merger, consolidation or reorganization, (iii) any purchaser of all or
substantially all of the outstanding stock of Tenant or (iii) any acquirer of
all or substantially all of the assets of Tenant as a going concern, provided
that (1) the Transferee has positive annual cash flow and liquid assets
sufficient to pay and perform its obligations as the substitute tenant under
this Lease and a tangible net worth not less than the greater of One Hundred
Million Dollars ($100,000,000) and the net worth of Tenant as of the date of
this Lease (after giving effect to the transaction in question), as evidenced by
audited financial statements prepared in accordance with generally accepted
accounting principles consistently applied and certified by an executive officer
of the successor or purchaser as applicable, and (2) Tenant provides Landlord
notice of the Transfer within 15 days after the effective date. The
effectiveness of any such Transfer shall be further conditioned upon the Tenant
and the Transferee having executed and delivered to Landlord in forms reasonably
acceptable to Landlord (A) in the case of a merger, consolidation or
reorganization, or change of control, a ratification of the Lease acknowledging
that Tenant continues to be bound by all of the terms and conditions of this
Lease, or (B) in the case of an assignment and assumption of the Lease, a
written assignment and assumption of Tenant’s obligations under this Lease,
including the transferee’s agreement to be bound by all of the terms and
conditions of this Lease, or (C) in the case of a sublet of the Premises, a
written sublease agreement including the subtenant’s agreement to be bound by
all of the terms and conditions of this Lease applicable to the sublet area of
the Premises. Tenant shall also deliver to Landlord supporting documentation
evidencing the satisfaction of the terms and conditions of this Section and a
certificate of insurance evidencing the Transferee’s compliance with the
insurance requirements of Tenant under the Lease.

(c)          The provisions of subsection (a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises for all or substantially all of the
remainder of the Term (other than a Transfer permitted without Landlord’s
consent as provided in subsection (b) above), Landlord may terminate this Lease,
either conditioned on execution of a new lease between Landlord and the proposed
transferee or without that condition. If Tenant proposes to enter into a
Transfer of less than all of the Premises (other than a Transfer permitted
without Landlord’s consent as provided in subsection (b) above), Landlord may
amend this Lease to remove the portion of the Premises to be transferred, either
conditioned on execution of a new lease between Landlord and the proposed
transferee or without that condition. If this Lease is not so terminated or
amended, Tenant shall pay to Landlord, immediately upon receipt, the excess of
(i) all compensation received by Tenant for the Transfer over (ii) the Rent
allocable to the Premises transferred.

(d)          If Tenant requests Landlord’s consent to a Transfer, Tenant shall
provide Landlord, at least 15 days prior to the proposed Transfer, current
financial statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests. Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee’s compliance
with the insurance requirements of Tenant under this Lease. Tenant agrees to
reimburse Landlord for reasonable administrative and attorneys’ fees in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested.

19. Subordination; Mortgagee’s Rights.

(a)          Within 30 days after the date of execution of this Lease, Landlord
shall deliver to Tenant a subordination, non- disturbance, and attornment
agreement executed by the holder of any Mortgage affecting the Premises in the
form attached to this Lease as Exhibit “ G” (the “ SNDA”). Tenant accepts this
Lease subject and subordinate to any Mortgage now or in the future





Suite 300 — Phase III

 

11

--------------------------------------------------------------------------------

 

 

affecting the Premises; provided, however, that the subordination of this Lease
to any future Mortgage shall be conditioned on the holder of such Mortgage
executing and delivering to Tenant another SNDA in the form of Exhibit “ G” or
if not in the form of Exhibit “ G”, in another form of subordination,
non-disturbance, and attornment agreement that is reasonably acceptable to
Tenant.

(b)          In the event of any transfer of Landlord’s interest in the
Premises, termination of any underlying lease of premises which include the
Premises, re-entry or dispossession of Landlord or the purchase of the Premises
or Landlord’s interest therein in a foreclosure sale or by deed in lieu of
foreclosure under any Mortgage or pursuant to a power of sale contained in any
Mortgage, then in any of such events, Tenant shall, at the request of such
Mortgagee, transferee or purchaser of Landlord’s interest, attorn to and
recognize the Mortgagee, transferee or purchaser of Landlord’s interest or
underlying lease, as the case may be (any such person, “ Successor Landlord”),
as “ Landlord” under this Lease for the balance then remaining of the Term, and
thereafter this Lease shall continue as a direct Lease between such Successor
Landlord, as “ Landlord”, and Tenant, as “ Tenant”. This clause shall be
self-operative, but within 10 days after request, Tenant shall execute and
deliver any further instruments confirming the subordination of this Lease and
any further instruments of attornment that the Mortgagee may reasonably request,
provided that the same include the SNDA provisions described in subsection (a)
above. However, any Mortgagee may at any time subordinate its Mortgage to this
Lease, without Tenant’s consent, by giving notice to Tenant, and this Lease
shall then be deemed prior to such Mortgage without regard to their respective
dates of execution and delivery; provided that such subordination shall not
affect any Mortgagee’s rights with respect to condemnation awards, casualty
insurance proceeds, intervening liens or any right which shall arise between the
recording of such Mortgage and the execution of this Lease.

20. Estoppel Certificates; Financial Information.

(a)          Within 10 days after Landlord’s request from time to time, (a)
Tenant shall execute, acknowledge and deliver to Landlord, for the benefit of
Landlord, Mortgagee, any prospective Mortgagee, and any prospective purchaser of
Landlord’s interest in the Property, an estoppel certificate in the form of
attached Exhibit “C” (or other form requested by Landlord), modified as
necessary to accurately state the facts represented, and (b) Tenant shall
furnish to Landlord, Landlord’s Mortgagee, prospective Mortgagee and/or
prospective purchaser reasonably requested financial information. At any time
that Tenant’s outstanding capital stock is listed on a nationally recognized
stock exchange such as the NYSE, NASDAQ or any successor, Tenant shall be deemed
to have satisfied its obligation to furnish financial information by the filing
with the federal Securities Exchange Commission of Tenant’s most recent annual
and quarterly report including its financial statements, provided such reports
and financial statements are made readily available to the public (including
Landlord) at no or nominal charge by the Securities Exchange Commission.

(b)          Within 10 days after Tenant’s request from time to time, Landlord
shall execute and deliver to Tenant an estoppel certificate, modified as
necessary to accurately state the facts represented, including the following:
(i) setting forth the Commencement Date and Expiration Date; (ii) certifying
that this Lease is in full force and effect; (iii) certifying that all work and
other obligations under this Lease to be performed by Tenant have been
completed; (iv) certifying that no Event of Default by Tenant is then existing
and uncured; (v) setting forth Landlord’s current estimate of monthly Additional
Rent payments due from Tenant; and (vi) certifying the dates to which annual
Base Rent and Additional Rent have been paid.

21. Surrender.

(a)          On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, Tenant shall remove from the Property all furniture,
trade fixtures, equipment (unless Landlord directs Tenant otherwise), and all
other personal property installed by Tenant or its assignees or subtenants;
provided Tenant shall not be required to remove any wiring or cabling existing
within the walls or above the ceiling. Tenant shall repair any damage resulting
from such removal and shall restore the Property to good order and condition.
Any of Tenant’s personal property not removed as required shall be deemed
abandoned, and Landlord, at Tenant’s expense, may remove, store, sell or
otherwise dispose of such property in such manner as Landlord may see fit and/or
Landlord may retain such property or sale proceeds as its property. If Tenant
does not return possession of the Premises to Landlord in the condition required
under this Lease, Tenant shall pay Landlord all resulting damages Landlord may
suffer.

(b)          If Tenant remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s occupancy of the Premises
shall be that of a tenancy at will. Tenant’s occupancy during any holdover
period shall otherwise be subject to the provisions of this Lease (unless
clearly inapplicable), except that the Monthly Rent shall be one and one half
times the Monthly Rent payable for the last full month immediately preceding the
holdover. No holdover or payment by Tenant after the expiration or termination
of this Lease shall operate to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. Any provision in this Lease to the contrary notwithstanding, any
holdover by Tenant shall constitute a default on the part of Tenant under this
Lease entitling Landlord to exercise, without





Suite 300 — Phase III

 

12

--------------------------------------------------------------------------------

 

 

obligation to provide Tenant any notice or cure period, all of the remedies
available to Landlord in the event of a Tenant default, and Tenant shall be
liable for all damages, including consequential damages if such holdover
continues longer than sixty (60) days, that Landlord suffers as a result of the
holdover.

22. Defaults - Remedies.

(a)          It shall be an Event of Default:

(i)           If Tenant does not pay in full when due any and all Rent and,
except as provided in Section 22(c) below, Tenant fails to cure such default on
or before the date that is 5 days after Landlord gives Tenant notice of default;

(ii)          If Tenant enters into or permits any Transfer in violation of
Section 18 above;

(iii)         If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Section 22(c) below,
Tenant fails to cure the default on or before the date that is 10 days after
Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within 10 days following Landlord’s giving of notice,
Tenant shall be afforded additional reasonable time (not to exceed 30 days
following Landlord’s notice) to cure the default if Tenant begins to cure the
default within 10 days following Landlord’s notice and continues diligently in
good faith to completely cure the default;

(iv)         If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant’s assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than 60 consecutive days. The occurrence of any of the foregoing with
respect to any Guarantor shall also constitute an Event of Default by Tenant; or

(v)          If any breach or default by Tenant or any Affiliate of Tenant
occurs under any of the Total Building Leases and is not cured within any notice
or grace periods permitted in such documents.

(b)          If an Event of Default occurs, Landlord shall have the following
rights and remedies:

(i)           Landlord, without any obligation to do so, may elect to cure the
default on behalf of Tenant, in which event Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord (together with an
administrative fee of 10% thereof) in curing the default, plus interest at the
Interest Rate from the respective dates of Landlord’s incurring such costs,
which sums and costs together with interest at the Interest Rate shall be deemed
additional Rent;

(ii)          To enter and repossess the Premises, by breaking open locked doors
if necessary, and remove all persons and all or any property, by action at law
or otherwise, without being liable for prosecution or damages. Landlord may, at
Landlord’s option, make Alterations and repairs in order to relet the Premises
and relet all or any part(s) of the Premises for Tenant’s account. Tenant agrees
to pay to Landlord on demand any deficiency (taking into account all costs
incurred by Landlord) that may arise by reason of such reletting. In the event
of reletting without termination of this Lease, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach. Following an
Event of Default by Tenant and the recovery of possession by Landlord free of
any claim by Tenant, Landlord agrees to use commercially reasonable efforts to
re-let the Premises and mitigate its damages hereunder, provided that: (A)
Landlord shall not be obligated to offer the Premises to a prospective tenant
when other space in the Building or another property of Landlord or any
Affiliate suitable for that prospective tenant’s use is (or soon will be)
available; (B) Landlord shall not be obligated to lease the Premises to a
prospective tenant for a rental less than the current fair market rental then
prevailing for similar uses in comparable buildings in the same market area as
the Building; and (C) Landlord shall not be required to offer the Premises to a
prospective tenant whose financial strength, character, proposed use, or other
leasing terms and conditions are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the Building. No reentry or
repossession of the Premises by Landlord shall (1) relieve Tenant of its
obligation to pay the Rent in arrears of the time of entry or which becomes due
subsequent to reentry, (2) constitute an acceptance of a surrender by Tenant,
(3) be construed as an election by Landlord to terminate this Lease, unless
Landlord terminates this Lease by written notice to Tenant as set forth in
Section 22(b)(iv) below;

(iii)         To accelerate the whole or any part of the Rent for the balance of
the Term, and declare the same to be immediately due and payable, in the amount
of such accelerated sum discounted to its then present value at the prime rate
of interest then in effect as announced by Wells Fargo Bank (or its successor),
minus the fair rental value of the Premises for the





Suite 300 — Phase III

 

13

--------------------------------------------------------------------------------

 

 

balance of the Term at such time, similarly discounted, plus all anticipated
costs of reletting (including without limit, Alterations and repairs, brokers’
commissions and market concessions);

(iv)         To terminate this Lease and the Term by written notice to Tenant,
without any right on the part of Tenant to save the forfeiture by payment of any
sum due or by other performance of any condition, term or covenant broken; and

(v)          every other right or remedy given in this Lease or now or hereafter
existing at law or in equity.

(c)          Any provision to the contrary in this Section 22 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Section 22(a) above more than twice in any consecutive 12-month
period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 22(b) if Tenant fails to comply with the provisions of
Sections 13, 20 or 27 within the applicable time set forth therein respectively
and such failure is not cured within 5 days of notice given by or on behalf of
Landlord.

(d)          No waiver by Landlord of any breach by Tenant shall be a waiver of
any subsequent breach, nor shall any forbearance by Landlord to seek a remedy
for any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach. Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.

(e)          If either party commences an action against the other party arising
out of or in connection with this Lease, the prevailing party shall be entitled
to have and recover from the other party attorneys’ fees, costs of suit,
investigation expenses and discovery costs, including costs of appeal.

(f)           LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE.

23. Authority.

(a)          Tenant represents and warrants to Landlord that: (a) Tenant is duly
formed, validly existing and in good standing under the laws of the state under
which Tenant is organized, and qualified to do business in the state in which
the Property is located, (b) the execution, delivery and performance of this
Lease have been duly approved by Tenant and no further corporate action is
required on the part of Tenant to execute, deliver and perform this Lease, (c)
the person(s) signing this Lease are duly authorized to execute and deliver this
Lease on behalf of Tenant and (d) this Lease, as executed and delivered by such
person(s), is valid, legal and binding on Tenant, and is enforceable against
Tenant in accordance with its terms.

(b)          Landlord represents and warrants to Tenant that: (a) Landlord is
duly formed, validly existing and in good standing under the laws of the state
under which Landlord is organized, and qualified to do business in the state in
which the Property is located, (b) the execution, delivery and performance of
this Lease have been duly approved by Landlord and no further corporate action
is required on the part of Landlord to execute, deliver and perform this Lease,
(c) the person(s) signing this Lease are duly authorized to execute and deliver
this Lease on behalf of Landlord and (d) this Lease, as executed and delivered
by such person(s), is valid, legal and binding on Landlord, and is enforceable
against Landlord in accordance with its terms.

24. Liability.

(a)          The word “ Landlord” in this Lease includes the Landlord executing
this Lease as well as its successors and

assigns, each of which shall have the same rights, remedies, powers, authorities
and privileges as it would have had it originally signed this Lease as Landlord.
Any such person or entity, whether or not named in this Lease, shall have no
liability under this Lease after it ceases to hold title to the Premises except
for obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit or Letter of Credit, Landlord shall be relieved of all
liability upon transfer of such portion or Letter of Credit to its successor in
interest). Tenant shall look solely to Landlord’s successor in interest for the
performance of the covenants and obligations of the Landlord hereunder
which subsequently accrue.

 

 



Suite 300 — Phase III

 

14

--------------------------------------------------------------------------------

 

 

(b)          Landlord shall not be deemed to be in default under this Lease
unless Landlord fails to perform any of its obligations hereunder within thirty
(30) days after written notice from Tenant specifying such failure; provided
that where any such failure cannot reasonably be cured within a thirty (30) day
period after Landlord’s receipt of such notice, Landlord shall not be in default
if Landlord commences to cure the failure within such thirty (30) day period,
and thereafter diligently pursues to complete the work necessary to cure the
failure. If the terms and provisions of Addendum 1 are applicable, this Section
25(b) shall be supplemented as provided by the applicable terms and conditions
of Addendum 1.

(c)          Tenant will look solely to Landlord's interest in the Property for
recovering any judgment or collecting any obligation from Landlord, its property
manager, and their respective officers, directors, partners, shareholders,
members and employees, and those of their affiliates (each a “Landlord Party”).
Tenant agrees that neither Landlord nor any other Landlord Party will be
personally liable for any judgment or deficiency decree.

(d)          Except for consequential damages as set forth in Section 21(b),
neither Landlord nor Tenant shall be liable to the other for consequential,
special, punitive or exemplary damages, such as lost profits or interruption of
either party’s business, except that this sentence shall not limit the
indemnification obligations of either party under this Lease with respect to
third party claims.

25. Miscellaneous.

(a)          The captions in this Lease are for convenience only, are not a part
of this Lease and do not in any way define, limit, describe or amplify the terms
of this Lease.

(b)          Together with the other Building Leases, this Lease represents the
entire agreement between the parties hereto and there are no collateral or oral
agreements or understandings between Landlord and Tenant with respect to the
Premises or the Property. No rights, easements or licenses are acquired in the
Property or any land adjacent to the Property by Tenant by implication or
otherwise except as expressly set forth in this Lease. This Lease shall not be
modified in any manner except by an instrument in writing executed by the
parties. The masculine (or neuter) pronoun and the singular number shall include
the masculine, feminine and neuter genders and the singular and plural number.
The word “including” followed by any specific item(s) is deemed to refer to
examples rather than to be words of limitation. The word “person” includes a
natural person, a partnership, a corporation, a limited liability company, an
association and any other form of business association or entity. Both parties
having participated fully and equally in the negotiation and preparation of this
Lease, this Lease shall not be more strictly construed, nor any ambiguities in
this Lease resolved, against either Landlord or Tenant.

(c)          Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.

(d)          If any provisions of this Lease shall be declared unenforceable in
any respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.

(e)          This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, personal representatives and
permitted successors and assigns. All persons liable for the obligations of
Tenant under this Lease shall be jointly and severally liable for such
obligations.

(f)           Tenant shall not record this Lease or any memorandum without
Landlord’s prior consent.

(g)          The submission of this Lease for examination does not constitute an
offer to lease, or a reservation of or option for the Premises, and this Lease
becomes effective only upon execution and delivery hereof by both Landlord and
Tenant.

(h)          The Broker(s) identified in Section 1, if any, will be paid a
commission by Landlord pursuant to a separate written agreement between Landlord
and such Broker(s). Each party represents and warrants to the other party that
the Broker(s) identified in Section 1, if any, are the only brokers or agents
dealt with by such party in connection with the negotiation or execution of this
Lease. Each such party hereby agrees to indemnify and hold the other party (and
any Mortgagee) harmless from any and all claims by any broker or agent other
than the Broker(s) identified in Section 1, if any, for commissions, fees or
expenses arising out of or in connection with the negotiation of or entering
into this Lease by Landlord and Tenant, based on the assertion that the
indemnifying party agreed to pay or (cause to be paid) such other broker or
agent. In no event shall any Mortgagee have any obligation to any broker or
agent involved in this transaction.





Suite 300 — Phase III

 

15

--------------------------------------------------------------------------------

 

 

(i)           If Landlord or Tenant shall be delayed, hindered or prevented from
the performance of any acts required under this Lease or by law, other than
payment of any sums of money due, by reason of an act of God, fire, casualty,
actions of the elements, strikes, lockouts, other labor trouble, inability to
procure or shortage of labor, equipment, facilities, materials or supplies
despite reasonable efforts, failure of transportation or power, restrictive
governmental laws or regulations, unreasonable governmental delay, riots,
insurrection, war, terrorism or any other cause similar or dissimilar to the
foregoing beyond the reasonable control of the party whose performance is
delayed (“ Force Majeure”), then the performance of such act or acts shall be
excused for the period of delay, in which case the period for the performance of
any such act or acts shall be extended for the period reasonably necessary to
complete performance after the end of the period of such delay. In no event
shall any monetary obligations under this Lease be extended due to Force
Majeure, and in no event shall financial inability constitute a cause beyond the
reasonable control of a party. In order for any party hereto to claim the
benefit of a delay due to Force majeure, such party shall be required to use
reasonable efforts to minimize the extent and duration of such delay, and to
give the other party reasonable notice of the cause of such delay within a
reasonable time of its commencement. In addition, each party’s delay in
performance of its non-monetary obligations under this Lease shall be excused to
the extent that such delay is due to any act or omission of the other party or
such other party’s Agents in breach of such other party’s obligations under this
Lease.

26.   Notices. Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord. Each notice or other communication shall be deemed given if sent by
prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, property manager
(including Keystone Property Group, L.P. and any successor) or property
manager’s attorneys under this Section shall be deemed to be the acts of
Landlord.

27.   Security Deposit.

(a)          At the time of signing this Lease, Tenant shall deliver to Landlord
a single unconditional letter of credit in the amount of Five Hundred Thousand
Dollars ($500,000.00) as security for the faithful performance and observance by
Tenant of the provisions of this Lease and the other Total Building Leases (the
“Letter of Credit”). The Letter of Credit shall be in a form and substance
satisfactory to Landlord, naming Landlord as beneficiary. The Letter of Credit
and any renewal or substitute Letter of Credit shall be drawn on a bank or trust
company reasonably satisfactory to Landlord, which may be drawn upon in
Pennsylvania or another location reasonably satisfactory to Landlord. Upon a
default by Tenant under any of the Total Building Leases including this Lease,
including but not limited to the failure to timely provide a renewal or
substitute Letter of Credit to Landlord as provided below, Landlord shall have
the right to present the Letter of Credit for payment and use, apply or retain
the whole or any part of the proceeds thereof, to cure such default or pay any
expenses (including, without limitation, reasonable attorney’s fees) incurred as
a result of such default, or for the payment of any amount as to which Tenant is
in default or to compensate Landlord for any loss or damage it may suffer by
reason of Tenant’s default under any of the Total Building Leases including this
Lease. If Landlord shall so use, apply or retain the whole or any part of the
proceeds of the Letter of Credit, Tenant shall upon demand by Landlord
immediately deposit with Landlord a sum of cash equal to the amount used,
applied or retained, as security as aforesaid or a letter of credit (in the form
as set forth herein) in said amount, failing which Landlord shall have the same
rights and remedies as under this Lease for non-payment of Rent. To the extent
that Landlord has not used, applied or retained the whole or any part of the
proceeds of the Letter of Credit, the Letter of Credit, or so much of the
proceeds thereof as shall remain after any application pursuant to the terms of
this Lease, shall be returned to Tenant after the Expiration Date and surrender
of the Premises to Landlord. Tenant agrees to cause the issuing bank to
automatically renew the Letter of Credit, subject to adjustment in the amount of
the Letter of Credit in accordance with subsection (b) below, in the same form
from time to time during the Term, at least thirty (30) days prior to the
expiration of the Letter of Credit or any renewal thereof so that a Letter of
Credit issued by the bank to Landlord shall be in force and effect throughout
the Term. In the event of any sale, transfer or leasing of Landlord’s interest
in the Building, Landlord shall have the right to automatically transfer either
the Letter of Credit or any sums collected thereunder without the bank’s
consent, together with any other unapplied sums held by Landlord as security and
the interest thereon, if any, to which Tenant is entitled, to the vendee,
transferee or lessee, and upon giving notice to Tenant of such fact and the name
and address of the transferee, Landlord shall thereupon be released by Tenant
from all liability for the return or payment thereof, and Tenant shall look
solely to the new owner for the return of payment of same. All fees and charges
of the issuer of the Letter of Credit in connection with the Letter of Credit
shall be paid by Tenant. If Landlord is required (or elects) to pay any such
fees and charges, Tenant shall pay the same to Landlord as Additional Rent upon
presentation of an invoice.

(b)          Notwithstanding anything to the contrary herein, so long as no
Event of Default exists by Tenant, and provided Tenant has complied in all
material respects with the provisions of this Section 27, the amount of the
Letter of Credit shall be reduced by an amount equal to: (i) $100,000.00 after
the 20th month of the Term (to a remaining balance of $400,000.00), (ii)
$100,000.00 after the 32nd month of the Term (to a remaining balance of
$300,000.00), (iii) $100,000.00 after the 44th month of





Suite 300 — Phase III

 

16

--------------------------------------------------------------------------------

 

 

the Term (to a remaining balance of $200,000.00) and (iv) $100,000.00 after the
57th month of the Term (to a remaining balance of $100,000.00). Thereafter,
subject to the foregoing, the amount of the Letter of Credit shall be
$100,000.00 during the remainder of the Term.

(c)          If any of the proceeds drawn on the Letter of Credit are not
applied immediately to sums owing to Landlord under this Lease, Landlord may
retain any such excess proceeds as a cash Security Deposit as cash security for
the faithful performance and observance by Tenant of the provisions of any of
the Total Building Leases including this Lease. Tenant shall not be entitled to
any interest on the Security Deposit. Landlord shall have the right to commingle
the Security Deposit with its other funds. Landlord may use the whole or any
part of the Security Deposit to cure such default or pay any expenses
(including, without limitation, reasonable attorney’s fees) incurred as a result
of such default, or for the payment of any amount as to which Tenant is in
default or to compensate Landlord for any loss or damage it may suffer by reason
of Tenant’s default under this Lease. If Landlord uses all or any portion of the
Security Deposit as herein provided, within 10 days after demand, Tenant shall
pay Landlord cash in an amount equal to that portion of the Security Deposit
used by Landlord. If Tenant complies fully and faithfully with all of the
provisions of this Lease, the Security Deposit shall be returned to Tenant after
the Expiration Date and surrender of the Premises to Landlord.

(d)          For clarity of understanding, notwithstanding that each of the
Total Building Leases refers to the Letter of Credit in the initial amount of
$500,000.00 as described above, only one Letter of Credit is required to be
maintained by Tenant in the amount required hereunder with respect to all of the
Total Building Leases including this Lease.

28.   Utilities. See Rider 2.

29.   Rights Reserved to Landlord. Landlord waives no rights, except those that
may be specifically waived herein, and explicitly retains all other rights
including, without limitation, the following rights, each of which Landlord may
exercise without notice to Tenant and, except as otherwise expressly set forth
in the Lease, without liability to Tenant for damage or injury to property,
person or business on account of the exercise thereof, and the exercise of any
such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off or abatement of Rent or any other claim:

(a)          To name or rename the Property and the Building and change the name
or street address of the Property and the Building. Landlord shall have the
exclusive right to use the name and image of the Property and the Building for
all purposes, except that Tenant may use the name on its business address and
for no other purpose.

(b)          Subject to Tenant’s signage rights in Section 11, to install, affix
and maintain any and all signs on the exterior or interior of the Building or
the Property.

(c)          To designate all sources furnishing sign painting and lettering,
ice, drinking water, towels, toilet paper, shoe shining, vending machines,
mobile vending service, catering and like services used on the Property or in
the Building. If Landlord elects to make available to tenants in the Building or
Property any services or supplies, or arranges a master contract therefor,
Tenant agrees to obtain its requirements, if any, therefor from Landlord or
under any such contract, provided that the charges therefor are reasonably
consistent with market rates.

(d)          To make Alterations to the Property, Building and Common Areas and
to alter the layout, design and/or use of the Property, Building and Common
Areas in such manner as Landlord, in its sole discretion, deems appropriate, and
for such purposes to enter upon the Premises and during the continuance of any
of such work, to temporarily close doors, entry ways, public space, corridors
and common areas in the Building or the Property, and to interrupt or
temporarily suspend services or use of common areas, all without affecting any
of Tenant’s obligations hereunder, so long as the Premises are reasonably
accessible. Tenant shall cooperate with Landlord and Landlord's contractors,
subcontractors, architects, engineers and agents during the preparation and
construction of any such Alterations.

(e)          If Tenant permanently vacates or abandons the entire Premises, to
decorate, remodel, alter, or otherwise prepare the Premises for re-occupancy,
without affecting Tenant's obligation to pay Rent.

(f)           To hold at all times, and to use in appropriate instances,
passkeys and security system codes necessary for access to the Premises and all
doors within and into the Premises. On the expiration of the Term or Tenant’s
right to possession, Tenant shall return all keys to Landlord and shall disclose
to Landlord the combination of any safes, cabinets or vaults left in the
Premises.

(g)          To install vending machines of all kinds in the Building and upon
the Property, and to provide mobile vending service therefor, and to receive all
of the revenues derived therefrom; provided, however, that no vending machines
shall be





Suite 300 — Phase III

 

17

--------------------------------------------------------------------------------

 

 

installed by Landlord in the Premises nor shall any mobile vending service be
provided therefor, unless Tenant so requests.

(h)          To erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises.

(i)           To grant to any person or to reserve unto itself the exclusive
right to conduct any business or render any service in the Building or on the
Property.

(j)           The exclusive right to use or dispose of the use of the roof of
the Building.

30.    Parking. Appurtenant to the lease of the Premises, Tenant shall have the
non-exclusive privilege during the Term to use the number of parking spaces
specified in Section 1 of the Lease, including 97 parking spaces located in the
parking facilities of the Building on the Property and 10 parking spaces located
in the parking facilities of the other two (2) existing buildings included in
the project currently known as Moorestown Corporate Center (the “ Project”) and
subject to a Declaration of Restrictions and Easements as contained in Book 2649
Page 179 (the “ Declaration”), on an unassigned basis in common with other
tenants and occupants, in areas reasonably designated by Landlord. The parking
facilities of the Building are located on the Property and elsewhere at the
Project and may in future be in another location reasonably convenient to the
Property and the Project as Landlord may determine from time to time, but such
parking facilities wherever located will be deemed to be included in and are
considered a Common Area of the Building. Tenant’s parking privileges shall be
subject to the rules and regulations relating to parking adopted by Landlord
from time to time. Landlord shall have the right to grant designated, reserved
parking stalls to other tenants and occupants. In no event shall the number of
parking stalls used by Tenant and Tenant’s Agents exceed the number of stalls
allocated to Tenant in Section 1 of this Lease, but this sentence shall not be
deemed to limit Tenant’s rights to use additional spaces under the other Total
Building Leases. Landlord shall have no obligation to monitor, secure or police
the use of the parking facilities or other Common Areas. If the terms and
provisions of Addendum 1 are applicable, this Section 30 shall be supplemented
as provided by the applicable terms and conditions of Addendum 1.

31.    Furniture. If and to the extent that any furniture is located at the
Premises on the date of this Lease (“ Furniture”), Landlord will give Tenant a
quit-claim Bill of Sale for such Furniture, “ as-is” “ where-is” and “ with all
faults,” without representation or warranty.

[signatures on next following page]

 

 



Suite 300 — Phase III

 

18

--------------------------------------------------------------------------------

 

 

Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.

Date signed:

 

Landlord:

 

 

 

 

 

 

 

August 21, 2015 

 

228 Strawbridge Associates, LLC,

 

 

a New Jersey limited liability company

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

/s/ Stefanie J. Hill

 

 

 

 

By: /s/ Marc  Rash

Name (printed): Stefanie J. Hill

 

 

Name: Marc Rash

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

 

Date signed:

 

Tenant:

 

 

 

August 3, 2015 

 

Tabula Rasa HealthCare, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

Attest/Witness:

 

 

/s/ Connie H. Phillips-Davis

 

 

 

 

By:/s/ Brian  W. Adams

Name (printed): Connie H. Phillips-Davis

 

Name: Brian W. Adams

 

 

Title: CFO

 

 



 

--------------------------------------------------------------------------------

 

 

Rider 1 to Lease Agreement

ADDITIONAL DEFINITIONS

“ ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.

“ Affiliate” means any entity, directly or indirectly, controlling, controlled
by or under common control of, Tenant (for the purposes of this definition, the
concepts of control, controlling and controlled mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities or
ownership interests, by contract or otherwise).

“ Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.

“ Alteration” means any addition, installation, alteration or improvement to the
Premises or Property, as the case may be.

“ Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be reasonably amended from time to time.

“ Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.

“ Business Day” means every day other than Sundays and Federal holidays.

“ Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, elevators, driveways,
sidewalks, parking, loading and landscaped areas.

“ Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment, including, without
limitation, the New Jersey Industrial Site Recovery Act N.J.S.A. 13:1K-6 et.
seq. and its implementing regulations (“ ISRA”).

“ Event of Default” means a default described in Section 22(a) of this Lease.

“ Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.

“ Interest Rate” means interest at the rate of 10% per annum.

“ Land” means the lot or plot of land on which the Property is situated or the
portion thereof allocated by Landlord to the Property, as more particularly
described in Rider 1-A attached hereto.

“ Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.

“ Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.

“ Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.

“ Monthly Rent” means the monthly installment of Base Rent plus the monthly
installment of estimated Excess Operating Expenses and the monthly installment
of Excess Property Taxes payable by Tenant under this Lease.





Suite 300 — Phase III

 

Page 1 of 4

--------------------------------------------------------------------------------

 

 

“ Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

“ Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.

“ Normal Business Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday,
and 9:00 a.m. to 1:00 p.m. Saturday, legal holidays excepted.

“ Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Property, including, but not limited
to, (i) the charges at standard actual rates for any services provided by
Landlord pursuant to Section 7 of this Lease and not separately paid or
reimbursed to Landlord under Section 28 and Rider 2, (ii) the cost of insurance
carried by Landlord pursuant to Section 8 of this Lease together with the cost
of any deductible paid by Landlord in connection with an insured loss, (iii)
Landlord’s cost to Maintain the Property pursuant to Section 9 of this Lease,
(iv) the cost of trash collection and janitorial services, day porter services,
landscaping and snow and ice removal, (v) the annual amortization (over their
estimated economic useful life as determined by GAAP so that Operating Expenses
for each calendar year includes only the annual amortization for that calendar
year) of the costs (including reasonable financing charges) of capital
improvements or replacements (a) required by any Laws enacted after the
Commencement Date or (b) made for the purpose of reducing Operating Expenses and
actually reduces expenses that would otherwise be included in Operating
Expenses, and (vi) a management fee not to exceed 5% of gross revenues and rents
at the Building. The foregoing notwithstanding, Operating Expenses will not
include: (i) depreciation on the Building or Property, (ii) financing and
refinancing costs (except as provided above), interest on debt or amortization
payments on any mortgage, or rental under any ground or underlying lease, (iii)
leasing commissions, advertising expenses, lease preparation (including
attorneys’ fees), tenant improvements or other costs directly related to the
leasing of the Property, including tenant acquisition and inducement costs such
as lease assumption or takeover costs, moving allowances and design costs; (iv)
Property Taxes; (v) Landlord’s general corporate overhead and general and
administrative expenses; (vi) wages, salaries, benefits or other compensation
paid to any personnel above the grade of building manager; (vii) payments by
Landlord to affiliates of Landlord to the extent such payments exceed the
amounts which would be paid to unaffiliated third parties providing the same
services on an arm’s length, competitive basis in the same geographic submarket
as the Building is in; (viii) any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord; (ix) expenses of
constructing the Building or resulting from defects in the design or
construction of the Building; (x) the cost of repairs or replacements caused by
fire or other casualty for which Landlord is reimbursed by insurance proceeds or
by reason of the exercise of the power of eminent domain for which Landlord is
compensated pursuant to eminent domain proceedings; (xi) expenses caused by
Landlord’s default under this Lease or any other lease in the Building, or by
the finally-adjudicated (beyond all appeals) negligence or willful misconduct of
Landlord or its agents or contractors; (xii) expenses incurred to correct any
misrepresentation by Landlord expressly made in this Lease (including, without
limitation, a misrepresentation with respect to whether the Building or the
Premises is in compliance, as of the date hereof, with applicable laws); (xiii)
expenses necessary for Landlord to comply with any Laws or insurance requirement
applicable to Landlord, existing and effective on the date of this Lease; (xiv)
any fines or penalties assessed against Landlord or any managing agent of the
Building for the failure to cure a violation of any Law for which Landlord is
responsible; (xv) expenses incurred in the removal, encapsulation, replacement
with alternative substances or disposal of asbestos, asbestos-containing
material, hydro chlorofluorocarbons or chlorofluorocarbons; (xvi) expenses
incurred in the removal, encapsulation or other treatment of Hazardous
Materials; (xvii) costs of any legal action or legal proceeding with any tenant;
(xviii) expenses relating to vacant space, including security, removal of
property and renovation; (xix) expenses of services, utilities, or other
benefits furnished directly to Tenant and other tenants and tenantable areas of
the Building for which Landlord is reimbursed separately from Operating
Expenses; (xx) expenses in connection with designing and constructing any
expansion of the Building; (xxi) any expenses to the extent of reimbursement
paid to Landlord, or to the extent Landlord receives a credit, refund or
discount against such expenses; (xxii) any expense for which Landlord is
otherwise compensated or has the right to be compensated through the proceeds of
insurance or would have been so compensated had Landlord carried the insurance
coverage required by this Lease or is otherwise compensated or has the right to
be compensated by any tenant (including Tenant) or any occupant of the Building;
(xxiii) any expenses for repairs or maintenance which are covered by warranties
for the benefit of Landlord; (xxiv) the cost of the acquisition or installation
of any art work, including, without limitation, any statues, paintings,
electronic art work or advertising; (xxv) the cost of furnishing heating,
ventilation and air conditioning, cleaning or any other Building services to any
retail space located in the Building; (xxvi) the cost of performing work or
furnishing services to or for any tenant other than Tenant to the extent that
such work or service is in excess of any work or service provided to Tenant;
(xxvii) the cost of installing, operating and maintaining any specialty facility
such as an observatory, broadcasting facility, restaurant or luncheon club,
athletic or recreational club, theater or child care facility unless Tenant
shall have previously approved such costs to be included in





Suite 300 — Phase III

 

Page 2 of 4

--------------------------------------------------------------------------------

 

 

Operating Expenses; (xxviii) the cost of overtime heating, ventilation, and air
conditioning furnished to the Premises or any other space in the Building;
(xxix) interest, fines, penalties, or other late charges payable by Landlord;
(xxx) expenses incurred with respect to a sale of all or any portion of the
Building, or any interest therein, or in any person or entity of whatever tier
owning an interest therein; (xxxi) the cost of any judgment, settlement or
arbitration award resulting from any liability of Landlord; (xxxiii) the cost of
any separate electrical or water meter Landlord may provide to any space in the
Building, and the cost of the maintenance and measurement thereof; (xxxiv)
expenses of compliance with the Americans with Disabilities Act; (xxxv) expenses
arising from Landlord’s charitable or political contributions. Landlord shall
have the right to directly perform (by itself or through an affiliate) any
services provided under this Lease.

“ Phase I Lease,” “ Phase II Lease” and “ Phase III Lease” are each as defined
in Section 1(p).

“ Property” means the Land, the Building, all other buildings and improvements
now or hereafter constructed on the Land, the Common Areas, and all
appurtenances to them.

“ Property Taxes” means to the extent not otherwise payable by Tenant pursuant
to Section 5 of this Lease, all levies, taxes (including real estate taxes,
sales taxes and gross receipt taxes), assessments, liens, license and permit
fees, together with the reasonable cost of contesting any of the foregoing,
which are applicable to the Term, and which are imposed by any authority or
under any Law, or pursuant to any recorded covenants or agreements, upon or with
respect to the Property, or any improvements thereto, or against Landlord
because of Landlord’s estate or interest in the Property. The foregoing
notwithstanding, Property Taxes will not include income, excess profits or
corporate capital stock tax imposed or assessed upon Landlord, or directly upon
this Lease or the Rent or upon amounts payable by any subtenants or other
occupants of the Premises, unless such tax or any similar tax is levied or
assessed in lieu of all or any part of any taxes includable in Property Taxes.

“ Rent” means the Base Rent, Excess Operating Expenses, Excess Property Taxes
and any other amounts payable by Tenant to Landlord under this Lease. “
Additional Rent” means all amounts payable by Tenant to Landlord under this
Lease, other than Base Rent.

“ Taken” or “ Taking” means acquisition by a public authority having the power
of eminent domain by condemnation or conveyance in lieu of condemnation.

“ Telecommunications Services” means services associated with electronic
telecommunications, whether in a wired or wireless mode. Basic voice telephone
services are included within this definition.

“ Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Property, as set forth
in Section 1 of this Lease. Landlord may make an equitable adjustment to
Tenant’s Share if the rentable square feet of the Premises or the Property shall
change as determined by Landlord’s architect in accordance with applicable BOMA
standards.

“ Total Building Leases” is as defined in Section 1(p).

“ Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or (iii)
any transfer of a controlling interest in Tenant; provided, however, a transfer
of a controlling interest in Tenant shall not deemed to have occurred if such
transfer arises from the initial public offering of Tenant’s common stock
pursuant to an effective registration statement under the Securities Act of
1933, as amended.





Suite 300 — Phase III

 

Page 3 of 4

--------------------------------------------------------------------------------

 

 

Rider 1-A

Legal Description of Property

 

 



Suite 300 — Phase III

 

Page 4 of 4

--------------------------------------------------------------------------------

 

 

Rider 2 to Lease Agreement

ELECTRICITY RIDER

(a)          Electricity shall be supplied to the Premises during the Term, at a
minimum in compliance with the Electricity Standards set forth below, in
accordance with the provisions of paragraph (c) of this Rider. However, at any
time and from time to time during the term hereof, provided it is then
permissible under the provisions of legal requirements, Landlord shall have the
option to have electricity supplied to the Premises in accordance with paragraph
(d) of this Rider.

(b)         For the purposes of this Rider:

(i)           The term “Electric Rate” shall mean the Service Classification
pursuant to which Tenant would purchase electricity directly from the utility
company servicing the Building, provided, however, at no time shall the amount
payable by Tenant for electricity be less than Landlord's Cost per Kilowatt and
Cost per Kilowatt Hour (as such terms are hereinafter defined), and provided
further that in any event, the Electric Rate shall include all applicable
surcharges, and demand, energy, losses, fuel adjustment and time of day charges
(if any), taxes and other sums payable in respect thereof.

(ii)          The term “Cost per Kilowatt Hour” shall mean the total cost for
electricity incurred by Landlord to service the Building during a particular
time period (including all applicable surcharges, and energy, fuel adjustment
and time of day charges (if any), taxes and other sums payable in respect
thereof) divided by the total kilowatt hours purchased by Landlord during such
period.

(iii)         The term “Cost per Kilowatt” shall mean the total cost for demand
incurred by Landlord to service the Building during a particular time period
(including all applicable surcharges, demand, and time of day charges (if any),
taxes and other sums payable in respect to thereof) divided by the total
kilowatts purchased by Landlord during such period.

(iv)         The “Electricity Standards” are described in Schedule 1 attached
hereto.

(c)          (i)           Unless one or more check meters shall be installed to
determine Tenant’s consumption of and demand for electricity within the
Premises, Landlord shall supply electricity to service the Premises on a pro
rata share basis, and T enant shall pay to Landlord, as Additional Rent, the sum
of (y) an amount determined by applying the Electric Rate or, at Landlord's
election, the Cost per Kilowatt Hour and Cost per Kilowatt, to Tenant's
consumption of and demand for electricity within the Premises as reasonably
determined by Landlord on a pro rata share basis, and (z) the actual,
commercially reasonable administrative costs incurred by Landlord in supplying
electricity on a pro rata share basis as reasonably determined by Landlord (such
combined sum being hereinafter called “ Electric Rent”). Except as set forth in
the foregoing clause (z), Landlord will not charge Tenant more than the Electric
Rate or, at Landlord's election, the Cost per Kilowatt and Cost per Kilowatt
Hour for the electricity provided pursuant to this paragraph.

(ii)          Where one or more than one meter measures the electric service to
Tenant, the electric service rendered through each meter shall be computed and
billed separately in accordance with the provisions herein set forth.

(iii)         For and with respect to each year of the Term including, without
limit, the Base Year and the first calendar year included in the Term, beginning
on the Commencement Date or any earlier occupancy of the Premises, Tenant shall
pay to Landlord, on account of the Electric Rent payable pursuant to this
paragraph (c), the annual sum reasonably estimated by Landlord (“Estimated
Electric Rent”), subject to the adjustments on the first day of each and every
calendar month of the Term (except that if the first day of the Term is other
than the first day of a calendar month, the first monthly installment, prorated
to the end of said calendar month, shall be payable on the first day of the
first full calendar month).

(iv)         From time to time during the term, the Estimated Electric Rent may
be adjusted by Landlord on the basis of either Landlord's reasonable estimate of
T enant's electric consumption and demand (if at any time the meter(s) servicing
the Premises are inoperative) or T enant's actual consumption of and demand for
electricity as recorded on the meter(s) servicing the Premises, and, in either
event, the Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in
effect.

(v)          Subsequent to the end of each calendar year during the T erm, or
more frequently if Landlord shall elect, Landlord shall submit to Tenant a
statement of the Electric Rent for such year or shorter period together with the
components thereof, as set forth in clause (i) of this paragraph (c) (“Electric
Statement”). To the extent that the Estimated Electric Rent paid by Tenant for
the period covered by the Electric Statement shall be less than the Electric
Rent as set forth on such Electric Statement, Tenant shall pay Landlord the
difference within 30 days after receipt of the Electric Statement. If the
Estimated Electric Rent paid by Tenant for the period covered by the Electric
Statement shall be greater than the Electric Rent as set forth on the Electric
Statement, such difference shall be credited against the next required
payment(s) of Estimated Electric Rent. If no Estimated Electric Rent payment(s)
shall thereafter be due, Landlord shall pay such difference to Tenant.

(vi)         For any period during which the meter(s) servicing the Premises are
inoperative, the Electric Rent shall be determined by Landlord, based upon its
reasonable estimate of Tenant's actual consumption of and demand for
electricity, and the Electric Rate or Cost per Kilowatt and Cost per Kilowatt
Hour then in effect.





Suite 300 — Phase III

 

Page 1 of 4

--------------------------------------------------------------------------------

 

 

(d)          If Landlord discontinues furnishing electricity to the Premises
pursuant to paragraph (c) of this Rider, Tenant shall make its own arrangements
to obtain electricity directly from the utility company furnishing electricity
to the Building. The cost of such service shall be paid by Tenant directly to
such utility company. Landlord shall permit its electric feeders, risers and
wiring serving the Premises to be used by T enant, to the extent available, safe
and capable of being used for such purpose. All meters and all additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to enable Tenant to obtain electricity of substantially the same
quality and character, shall be installed by Landlord at T enant's cost and
expense.

(e)          Bills for electricity supplied pursuant to paragraph (c) of this
Article shall be rendered to Tenant at such times as Landlord may elect.
Tenant's payments for electricity supplied in accordance with paragraph (c) of
this Article shall be due and payable within 30 days after delivery of a
statement therefor, by Landlord to Tenant. If any tax is imposed upon Landlord's
receipts from the sale of electricity to Tenant by legal requirements, Tenant
agrees that, unless prohibited by such legal requirements, Tenant’s Share of
such taxes shall be included in the bills of, and paid by Tenant to Landlord, as
Additional Rent.

(f)          Landlord's failure during the term to prepare and deliver any
statements or bills under this Rider, or Landlord's failure to make a demand
under this Article, shall not in any way be deemed to be a waiver of, or cause
Landlord to forfeit or surrender, its rights to collect any amount of additional
rent which may become due pursuant to this Rider. Tenant's liability for any
amounts due under this Article shall survive the expiration or sooner
termination of the Term.

(g)          Tenant's failure or refusal, for any reason, to utilize the
electrical energy provided by Landlord, shall not entitle Tenant to any
abatement or diminution of Base Rent or Additional Rent, or otherwise relieve
Tenant from any of its obligations under this Lease.

(h)          If either the quantity or character of the electrical service is
changed by the utility company supplying electrical service to the Building or
is no longer available or suitable for T enant's requirements, or if there shall
be a change, interruption or termination of electrical service due to a failure
or defect on the part of the utility company, no such change, unavailability,
unsuitability, failure or defect shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any payment from Landlord
for any loss, damage or expense, or to abatement or diminution of Base Rent or
Additional Rent, or otherwise relieve Tenant from any of its obligations under
this Lease, or impose any obligation upon Landlord or its agents. Landlord will
use reasonable efforts to insure that there is no interruption in electrical
service to Tenant, but in no event shal  Landlord be responsible for any
failures of the utility providing such service or the negligence or other acts
of third parties causing any such interruption; provided, however, that .

(i)          Tenant shall not make any electrical installations, alterations,
additions or changes to the electrical equipment or appliances in the Premises
without prior written consent of Landlord in each such instance. Tenant shall
comply with the rules and regulations applicable to the service, equipment,
wiring and requirements of Landlord and of the utility company supplying
electricity to the Building. Tenant agrees that its use of electricity in the
Premises will not exceed the capacity of existing feeders to the Building or the
risers or wiring installations therein and T enant shall not use any electrical
equipment which, in Landlord's reasonable judgment, will overload such
installations or interfere with the use thereof by other tenants in the
Building. If, in Landlord's reasonable judgment, Tenant's electrical
requirements necessitate installation of an additional riser, risers or other
proper and necessary equipment or services, including additional ventilating or
air-conditioning, the same shall be provided or installed by Landlord at
Tenant's expense, which shall be chargeable and collectible as Additional Rent
and paid within 30 days after the rendition to Tenant of a bill therefor.

(j)          If, after Landlord's initial installation work, (i) Tenant shall
request the installation of additional risers, feeders or other equipment or
service to supply its electrical requirements and Landlord shall determine that
the same are necessary and will not cause damage or injury to the Building or
the Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other Tenants or occupants of the Building, or (ii) Landlord shall
determine that the installation of additional risers, feeders or other equipment
or service to supply T enant's electrical requirements is necessary, then and in
either of such events Landlord shall cause such installations to be made, at
Tenant's sole cost and expense and Tenant shall pay Landlord for such
installations, as Additional Rent, within 30 days after submission of a
statement therefor.

(k)          Landlord, at Tenant's expense, shall furnish and install all
replacement lighting tubes, lamps, ballasts and bulbs required in the Premises.
Tenant, however, shall have the right to furnish and/or install any or all of
the items mentioned in this Rider.

(l)           For and with respect to each year of the Term including, without
limit, the Base Year and the first calendar year included in the Term, beginning
on the Commencement Date or any earlier occupancy of the Premises, in addition
to all other sums and charges due hereunder, Tenant shall pay, as Additional
Rent, Tenant’s Share of the cost to the Building (including applicable sales or
use taxes) for utility and energy costs, including any fuel surcharges or
adjustments with respect thereto, incurred for water, sewer, gas and other
utilities and heating, ventilating and air conditioning for the Building, to
include all leased and leasable areas (not separately billed or metered within
the Building) and Common Area electric and lighting, for the Building and
Property, for any Lease Year or partial Lease Year, during the Term
(collectively, “Additional Utility Rent”). Tenant shall pay to Landlord, on
account of the Additional Utility Rent





Suite 300 — Phase III

 

Page 2 of 4

--------------------------------------------------------------------------------

 

 

payable pursuant to this paragraph (l), the annual sum reasonably estimated by
Landlord (“ Estimated Additional Utility Rent”), subject to the adjustments on
the first day of each and every calendar month of the term (except that if the
first day of the term is other than the first day of a calendar month, the first
monthly installment, prorated to the end of said calendar month, shall be
payable on the first day of the first full calendar month). From time to time
during the term, the Estimated Additional Utility Rent may be adjusted by
Landlord on the basis of either Landlord’s reasonable estimate of the Building’s
and Property’s electric consumption and demand or the Building’s and Property’s
actual consumption of and demand for electricity, and, in either event, the
Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in effect,
the area served by any utility system serving less than all of the Building on a
pro rata basis and any disparate levels of services provided to different types
of space and uses. Subsequent to the end of each calendar year during the Term,
or more frequently if Landlord shall elect, Landlord shall submit to Tenant a
statement of the Additional Utility Rent for such year or shorter period
together with the components thereof, as set forth in this paragraph (l)
(“Additional Utility Statement”). To the extent that the Estimated Additional
Utility Rent paid by Tenant for the period covered by the Additional Utility
Statement shall be less than the Additional Utility Rent as set forth on such
Additional Utility Statement, Tenant shall pay Landlord the difference within 30
days after receipt of the Additional Utility Statement. If the Estimated
Additional Utility Rent paid by Tenant for the period covered by the Additional
Utility Statement shall be greater than the Additional Utility Rent as set forth
on the Additional Utility Statement, such overpayment shall be credited against
the next required payment(s) of Estimated Additional Utility Rent. If no
Estimated Additional Utility Rent payment(s) shall thereafter be due, Landlord
shall pay such overpayment to Tenant. The utility and energy costs that vary
with use or occupancy and that are attributable to any part of the Term in which
less than ninety percent (95%) of the Building is occupied by tenants, or in
which such utility and energy services are separately billed or metered to any
tenant, will be adjusted by Landlord to the amount that Landlord reasonably
determines they would have been if ninety percent (95%) of t he Building had
been occupied and such utility and energy services had been fully utilized and
had not been separately billed or metered to any tenant.

− END –

 





Suite 300 — Phase III

 

Page 3 of 4

--------------------------------------------------------------------------------

 

 

Schedule 1

to

Rider 2

Electricity Standards

Picture 5 [trhc20181231ex1013c4a9f001.jpg]

 

 

 



Suite 300 — Phase III

 

Page 4 of 4

--------------------------------------------------------------------------------

 

 

ADDENDUM 1

TOTAL BUILDING LEASE PROVISIONS

The terms and conditions of this Addendum 1 shall be effective only on the
condition, and for so long as, the Tenant under this Lease is the sole tenant
and occupant of the Building pursuant to the Total Building Leases and all of
the Total Building Leases are in full force and effect such that Tenant leases
the entire Building from Landlord. In the event that any space in the Building
shall be leased, licensed or occupied by anyone other than Tenant, whether or
not pursuant to any Transfer, with or without Landlord’s consent, or otherwise,
or any of the Total Building Leases shall expire or terminate, for any reason,
at any time, the terms and conditions of this Addendum 1 shall be null and void
and of no effect.

1.   Section 2 of the Lease (Premises) is supplemented by adding that Tenant’s
control of the Common Areas shall be exclusive, subject to Landlord’s and its
Agents’ rights of access, use and control as necessary to observe, perform and
exercise its rights and obligations under the Lease.

2.   Section 24 of the Lease (Liability) is supplemented by adding the following
as subsection (d):

If Landlord shall be in default of its obligations under this Lease and such
default shall not be cured within thirty (30) days after Landlord receives
written notice of such default from Tenant (or, if such default shall reasonably
take more than thirty (30) days to cure, if Landlord shall not have commenced
such cure within the thirty (30) days and thereafter diligently prosecuted such
cure to completion), and such continuing default is creating a material
impairment to Tenant’s occupancy or the operation of Tenant's business at the
Premises, then Tenant may, at Tenant's option, without waiving any claim for
damages for breach of agreement, at any time after the expiration of such notice
and cure period, perform such work as may be reasonably necessary to cure such
default, at Landlord’s expense as provided below. If an emergency situation
exists, Tenant may cure any such default as aforesaid prior to the expiration of
said cure period, upon as much written notice to Landlord as shall be practical
in the circumstances, but solely if the curing of such default prior to the
expiration of said cure period is necessary to protect the Premises or to
prevent injury or death to persons or substantial damage to property. Landlord
shall reimburse Tenant for any reasonable amounts properly incurred by Tenant as
aforesaid within thirty (30) days of Tenant's written demand therefor and, if
Landlord fails to reimburse Tenant for the reasonable costs, fees and expenses
incurred by Tenant in taking such curative actions, or if Landlord fails to pay
any other amount owed to Tenant under this Lease (including, without limitation,
any tenant improvement or construction allowance or any other reimbursement),
within thirty (30) days after demand therefor, accompanied by supporting
evidence of the expenses incurred by Tenant where applicable, Tenant may bring
an action against Landlord to recover the amounts due pursuant to appropriate
legal proceedings. If any Mortgagee of Landlord shall have given prior notice to
Tenant that it is the holder of a Mortgage affecting the Premises, or Tenant is
a party to any subordination or non-disturbance agreement that includes the
Mortgagee’s address, Tenant agrees to give such Mortgagee notice simultaneously
with any notice given to Landlord to correct any default of Landlord as
hereinabove provided and Tenant further agrees that such Mortgagee shall have
the right, but not the obligation, to cure such default on behalf of Landlord.
Notwithstanding the foregoing, any work by or on behalf of Tenant under this
subsection shall be limited solely to the Premises and any Building Systems
serving the Premises and such work shall not affect the roof of the Building,
the facade, entrances, exits or structural supports of the Building, or the
Common Areas of the Property outside the Building. Any work by Tenant hereunder
shall not damage, impair or prevent access to or use of the Building or Building
Systems, or the Common Areas, and Tenant shall not do or cause to be done
anything that would create a breach or default by Landlord in its obligations to
other tenants or occupants or its lenders. In no event shall this provision be
deemed to allow Tenant to perform any Work required to be performed by Landlord
under Exhibit E to construct the Building or the Premises.

3.   Section 30 of the Lease (Parking) is supplemented by adding the following:
Tenant’s rights to use the parking spaces described therein shall be exclusive,
subject to Landlord’s and its Agents’ rights of access, use and control as
necessary to observe, perform and exercise its rights and obligations under the
Lease. Notwithstanding anything to the contrary in Section 30, Landlord shall
not have the right to grant designated, reserved parking stalls to other tenants
and occupants within the parking facilities serving the Building located on the
Property. As of the date of this Lease, the parking facilities of the Building
located on the Property include a total of 291 spaces (consisting of 39 spots at
the front of the Building; 243 in back lot; 3 visitor; 6 handicap). During the
Term, Landlord shall not, without Tenant’s written consent, make Alterations to
the parking facilities of the Building located on the Property that would reduce
the number of parking spaces located on the Property below a total of 291
spaces. During the Term, Landlord shall not, without Tenant’s written consent,
agree to amend, modify or terminate the Declaration in a manner that would
result in reducing the number of parking spaces available to Tenant elsewhere at
the Project below the number of 10 such parking spaces provided for herein.





Suite 300 — Phase III

 

Page 1 of 4

--------------------------------------------------------------------------------

 

 

4. RIGHT OF OFFER. Tenant shall have the one-time right (“Right of Offer”)
during the first sixty (60) months after the Commencement Date of the Phase I
Lease to elect to lease space in the existing buildings located adjacent to the
Property at 224 Strawbridge Drive (the “ 224 Building”) and 232 Strawbridge
Drive (the “ 232 Building”) in Moorestown, New Jersey, or portions thereof as
identified in notices to Tenant pursuant to Paragraph B below, to the extent
that such spaces are or become Available Space (as defined below), on and
subject to the terms and conditions hereof.

A.           (1)          Space in the 224 Building and the 232 Building, or any
part thereof, shall constitute Available Space upon the expiration of all rights
to such space including, but not limited to (i) any lease currently in effect
with respect to such space as of the date of this Lease, (ii) any rights of the
tenant thereunder to renew or extend such lease, whether existing or granted
after the date of this Lease, and (iii) any rights of other tenants with respect
to such space, whether existing or granted after the date of this Lease, whether
pursuant to a Vacant Space Lease or pursuant to a lease entered into after such
space has been offered to and rejected (or deemed rejected) by Tenant as
provided in this Section 4. The date following the expiration of all such rights
shall be deemed to be the date on which such space becomes available for lease
pursuant to this Section 4.

(2)          Any space in the 224 Building and the 232 Building that is vacant
and unleased (“ Vacant Space”) as of the date of this Lease shall not be deemed
to be Available Space. Such Vacant Space may be leased for such term and rents
as may be determined by Landlord in its sole discretion at any time (“ Vacant
Space Lease”), free and clear of any right or claim by Tenant.

(3)          Tenant’s right to lease additional space in the 224 Building and
the 232 Building under this Section 4 shall be conditioned on and effective only
for so long as the Building, the 224 Building and 232 Building are and remain
under common ownership and not encumbered by any Mortgage or Mortgages held by
anyone other than one and the same Mortgagee. For purposes hereof, “ common
ownership” means the Building, the 224 Building and 232 Building are all owned
by Landlord and Landlord’s Affiliated Entities. “ Landlord’s Affiliated
Entities” means any entity, directly or indirectly, controlling, controlled by
or under common control of, Landlord (for the purposes of this definition, the
concepts of control, controlling and controlled mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities or
ownership interests, by contract or otherwise). This Right of Offer and Tenant’s
right to lease additional space in the 224 Building and the 232 Building under
this Section 4 shall automatically terminate and expire absolutely upon the
occurrence of any one (or more) of the following: (i) upon any sale, assignment
or other transfer of the interest of Landlord or any of Landlord’s Affiliated
Entities in the Building, the 224 Building or the 232 Building (including a
sale, assignment or other transfer of a controlling interest in the entity that
is the Landlord or any of Landlord’s Affiliated Entities) to a third party
(meaning any person or entity that is not one of Landlord’s Affiliated
Entities), and (ii) upon the grant of any Mortgage encumbering the Building, the
224 Building or the 232 Building, or any of them, to a Mortgagee that is not one
and the same as the holder of any other Mortgage encumbering the Building, the
224 Building or the 232 Building.

B.           Landlord shall use reasonable efforts to give notice to Tenant as
and when Landlord anticipates that any Available Space will become available. In
the case of leases that are terminated prior to their scheduled expiration date,
Landlord shall give notice as soon as such termination is reasonably certain.
Landlord shall state in each notice hereunder (i) the space available, (ii) the
date Landlord anticipates that such space will be available for delivery, and
(iii) the term such space is available for lease by Tenant.

C.           Tenant may elect to lease all (but not less than all) of any
Available Space by giving Landlord written notice of such election within ten
(10) days after receipt of Landlord's notice. If Tenant fails to respond to
Landlord's notice within the applicable time period set forth above, Tenant's
rights under this Section 4 with respect to such space shall automatically
terminate, and Tenant shall have no further right under this Section 4 to lease
such space.

D.           The Right of Offer under this Section 4 shall terminate and expire
on the last day of the month that is sixty (60) full calendar months after the
Commencement Date of the Phase I Lease. Landlord shall have no obligation to
offer space to Tenant, and Tenant shall have no right to lease any of such space
under this Section, at any time following the said sixtieth (60th) month.

E.           Any space for which Tenant elects to exercise its Right of Offer
under this Section 4 shall become part of the Premises, and except to the extent
expressly provided to the contrary in this Section 4 (including without
limitation, this Paragraph E), shall be subject to the terms of this Lease
applicable thereto, without modification, and the term of this Lease shall
commence for such Available Space upon the date (the “ Available Space Rental
Commencement Date”) such space is delivered to Tenant as provided by Paragraph H
below.





Suite 300 — Phase III

 

Page 2 of 4

--------------------------------------------------------------------------------

 

 

F.            Base Rent for such Available Space (the “ Available Space Rent”)
shall be the same as the annual rate of Base Rent payable with respect to the
Premises on a per rentable square foot basis, as set forth in the table in
Section 1(f) of this Lease in the column headed “ Base Rent/RSF,” multiplied by
the number of rentable square feet included in such Available Space, for the
then-current period of the Term as applied to the Available Space. Tenant’s
obligation to pay Base Rent for such Available Space shall commence as of the
applicable Available Space Rental Commencement Date with respect to such
Available Space. Tenant shall also be obligated to pay Excess Operating
Expenses, Excess Property Taxes and all other Additional Rent as to such
Available Space. Commencing as of the applicable Available Space Rental
Commencement Date, and on the first day of each and every month thereafter,
Tenant shall pay to Landlord in addition to the Rent then in effect with respect
to the Premises (exclusive of such Available Space), an amount equal to one
twelfth (1/12th) of the Available Space Rent, plus Tenant's Additional Rent,
Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes with respect to
such Available Space.

G.           The term of this Lease shall expire for all Available Space
included within the Premises upon the expiration of the Term for the Premises,
unless, as specified in Landlord's notice, such space is not available to be
leased to Tenant through the expiration of the Term for the Premises (in which
event such shorter term specified in the Landlord's notice shall apply to any
such Available Space). In no event shall this Lease continue in force and effect
as to any Available Space included within the Premises beyond the termination of
this Lease as to the Premises.

H.           Landlord, at Landlord’s sole cost, not to exceed the Prorated
Available Space Allowance as provided below, will furnish Alterations to the
Available Space, as necessary and requested by Tenant, to prepare the same for
Tenant’s use and occupancy. Such Alterations (including finishes) will be
substantially consistent with the Work provided to the Premises pursuant to the
Work Letter in Exhibit “ E” of this Lease. The lease amendment agreement (or new
lease if applicable) with respect to such Available Space as provided in
Paragraph I below shall include a Work Letter agreement on the same terms and
conditions as the Work Letter in Exhibit “ E” of this Lease, as applied to such
Available Space, except as follows:

1.            The Allowance with respect to such Available Space shall be equal
to the Prorated Available Space Allowance calculated as set forth below. Such
Prorated Available Space Allowance will be applied against the costs to Landlord
of all work, labor and materials, including hard costs and soft costs, in
connection with Alterations to the Available Space to prepare the same for
Tenant’s use and occupancy.

2.            Tenant shall be obligated to submit its preliminary plans and
specifications for Alterations to such Available Space to Landlord within thirty
(30) days after Tenant gives Landlord notice of its election to lease such
Available Space under Paragraph C above. Tenant’s proposed plans and
specifications will be subject to Landlord’s consent (not to be unreasonably
withheld, conditioned or delayed), and thereafter the Final Plans therefor will
be prepared in accordance with the procedure set forth in Paragraph E-2 of the
Work Letter in Exhibit “ E” of the Phase III Lease. If Tenant fails to timely
deliver complete plans and specifications by said date, such failure shall
automatically and without notice constitute Tenant Delay and the Available Space
Rental Commencement Date shall be deemed to be not later than 6 months after
said date notwithstanding that Landlord may be unable to commence or
Substantially Complete the Work, or the date Tenant, with Landlord’s consent,
takes possession of the Premises, or otherwise as determined in accordance with
the definition of Tenant Delay, if earlier.

3.            For purposes hereof, “ Prorated Available Space Allowance” shall
mean the product obtained by multiplying the Base Amount by the Proration
Factor. The “ Base Amount” shall be the product obtained by multiplying
Twenty-Five and No/100 Dollars ($25.00) by the number of rentable square feet of
space contained in the Available Space. The “ Proration Factor” shall mean a
fraction, the numerator of which shall be the number of full calendar months
then remaining in the Term of the Lease from the Available Space Rental
Commencement Date until the Expiration Date, and the denominator of which shall
be one hundred forty (140) full calendar months. Notwithstanding that this
provision is included in each of the Total Building Leases, in no event shall
Tenant be entitled to more than a single Prorated Available Space Allowance with
respect to any Available Space.

4.            If the cost of Alterations to the Available Space to prepare the
same for Tenant’s use and occupancy exceeds the available amount of the Prorated
Available Space Allowance with respect to such Available Space, Tenant shall pay
such excess costs out of Tenant’s own funds. Except for the Alterations to be
provided by Landlord with respect to such Available Space as described herein,
and subject to the Prorated Available Space Allowance, Tenant shall accept any
Available Space or permitted portion thereof in its “ as is” condition as of the
applicable Available Space Rental Commencement Date, and Landlord shall not be
obligated to make any other improvements to any Available Space and Tenant shall
not be entitled to any other construction, buildout or other allowance with
respect thereto.





Suite 300 — Phase III

 

Page 3 of 4

--------------------------------------------------------------------------------

 

 

I.            Within ten (10) days after request by Landlord or Tenant, the
parties shall execute an amendment to this Lease adding to the Premises any
Available Space which Tenant has elected to lease, as of the date specified in
Section E with respect to such space, or if required by Landlord or any owner of
the 224 Building or the 232 Building, a separate lease agreement, upon the terms
set forth in this Section 4, and otherwise upon the terms and conditions of this
Lease. Failure or refusal to execute and deliver such amendment to this Lease or
separate lease agreement shall not waive or release the rights and obligations
of the parties, which shall be deemed modified as of Tenant’s notice to Landlord
of Tenant’s election to lease such space.

J.            This Section 4 shall in no event constitute a covenant or
guarantee by Landlord that any Available Space will be available for lease by
Tenant at any time.

K.           If Tenant is in default under this Lease beyond the applicable
grace period (if any) on the date Landlord's notice is due under Section B above
or at any time thereafter until the applicable Available Space Rental
Commencement Date, Tenant's right to exercise its option as to the Available
Space and/or to lease the Available Space shall automatically expire and
terminate.

L.           If at the time Landlord's notice is due pursuant to Section B above
Tenant has assigned this Lease, or any portion thereof or interest therein or
subleased any portion of the Premises, Tenant will have no right to exercise its
option as to any such space.

M.          Landlord shall not be liable for failure to give possession of any
Available Space by reason of any holding over or retention of possession by any
previous tenants or occupants of same, nor shall such failure impair the
validity of this Lease.

N.           The conditions set forth in Paragraphs K and L and the time
limitation conditions with respect to Tenant's election to lease any Available
Space set forth in Paragraph C are solely for the benefit of Landlord, and
Landlord may at its option waive any such condition.

O.           Notwithstanding anything to the contrary contained in the Lease,
the Right of Offer shall inure solely to the benefit of the Tenant originally
named herein (i.e., Tabula Rasa HealthCare, Inc., a Delaware corporation) and
not to the benefit of any of the Tenant’s successors or assigns, whether or not
permitted by Landlord. Upon the occurrence of any such assignment or transfer
during the Term, the Right of Offer shall automatically terminate and become
null and void without further need of any documentation with respect thereto.

 

 



Suite 300 — Phase III

 

Page 4 of 4

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

PLAN SHOWING PREMISES

Picture 3 [trhc20181231ex1013c4a9f002.jpg]

Picture 2 [trhc20181231ex1013c4a9f003.jpg]

 

 

 



Suite 300 — Phase III

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

BUILDING RULES

1.            Any sidewalks, lobbies, passages, elevators and stairways shall
not be obstructed or used by Tenant for any purpose other than ingress and
egress from and to the Premises. Landlord shall in all cases retain the right to
control or prevent access by all persons whose presence, in the judgment of
Landlord, shall be prejudicial to the safety, peace or character of the
Property.

2.            The toilet rooms, toilets, urinals, sinks, faucets, plumbing or
other service apparatus of any kind shall not be used for any purposes other
than those for which they were installed, and no sweepings, rubbish, rags,
ashes, chemicals or other refuse or injurious substances shall be placed therein
or used in connection therewith or left in any lobbies, passages, elevators or
stairways.

3.            Tenant shall not impair in any way the fire safety system and
shall comply with all security, safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
No person shall go on the roof without Landlord’s prior written permission.

4.            Skylights, windows, doors and transoms shall not be covered or
obstructed by Tenant, and Tenant shall not install any window covering which
would affect the exterior appearance of the Building, except as approved in
writing by Landlord. Tenant shall not remove, without Landlord’s prior written
consent, any shades, blinds or curtains in the Premises.

5.            Without Landlord’s prior written consent, Tenant shall not hang,
install, mount, suspend or attach anything from or to any sprinkler, plumbing,
utility or other lines. If Tenant hangs, installs, mounts, suspends or attaches
anything from or to any doors, windows, walls, floors or ceilings, Tenant shall
spackle and sand all holes and repair any damage caused thereby or by the
removal thereof at or prior to the expiration or termination of the Lease.

6.            Tenant shall not change any locks nor place additional locks upon
any doors.

7.            Tenant shall not use nor keep in the Building any matter having an
offensive odor, nor explosive or highly flammable material, nor shall any
animals other than handicap assistance dogs in the company of their masters be
brought into or kept in or about the Property.

8.            If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building. All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes and elsewhere
where required by Landlord, with the number of the office to which said wires
lead, and the purpose for which the wires respectively are used, together with
the name of the concern, if any, operating same. No machinery of any kind other
than customary small business machines shall be allowed in the Premises. Tenant
shall not use any method of heating, air conditioning or air cooling other than
that provided by Landlord.

9.            Tenant shall not place weights anywhere beyond the safe carrying
capacity of the Building which is designed to normal office building standards
for floor loading capacity. Landlord shall have the right to exclude from the
Building heavy furniture, safes and other articles which may be hazardous or to
require them to be located at designated places in the Premises.

10.          The use of rooms as sleeping quarters is strictly prohibited at all
times.

11.          Tenant shall have the right, at Tenant’s sole risk and
responsibility, to use only Tenant’s Share of the parking spaces at the Property
as reasonably determined by Landlord. The number of parking stalls used by
Tenant and Tenant’s Agents shall not at any time exceed the number of spaces
specified in the definition of the Parking Spaces in Section 1 of the Lease.
Tenant shall comply with all parking regulations promulgated by Landlord from
time to time for the





Suite 300 — Phase III

 

B-1

--------------------------------------------------------------------------------

 

 

orderly use of the vehicle parking areas, including without limitation the
following: Parking shall be limited to automobiles, passenger or equivalent
vans, motorcycles, light four wheel pickup trucks and (in designated areas)
bicycles. No vehicles shall be left in the parking lot overnight without
Landlord’s prior written approval. Parked vehicles shall not be used for vending
or any other business or other activity while parked in the parking areas.
Vehicles shall be parked only in striped parking spaces, except for loading and
unloading, which shall occur solely in zones marked for such purpose, and be so
conducted as to not unreasonably interfere with traffic flow within the Property
or with loading and unloading areas of other tenants. Employee and tenant
vehicles shall not be parked in spaces marked for visitor parking or other
specific use. All vehicles entering or parking in the parking areas shall do so
at owner’s sole risk and Landlord assumes no responsibility for any damage,
destruction, vandalism or theft. Tenant shall cooperate with Landlord in any
measures implemented by Landlord to control abuse of the parking areas,
including without limitation access control programs, tenant and guest vehicle
identification programs, and validated parking programs, provided that no such
validated parking program shall result in Tenant being charged for spaces to
which it has a right to free use under its Lease. Each vehicle owner shall
promptly respond to any sounding vehicle alarm or horn, and failure to do so may
result in temporary or permanent exclusion of such vehicle from the parking
areas. Any vehicle which violates the parking regulations may be cited, towed at
the expense of the owner, temporarily or permanently excluded from the parking
areas, or subject to other lawful consequence. Bicycles are not permitted in the
Building.

12.        Tenant and its Agents shall not smoke in the Building or at the
Building entrances and exits.

13.        Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: security guards/monitors, telecommunications installers/maintenance),
and all vendors shall be subject to Landlord’s reasonable approval. No mechanics
shall be allowed to work on the Building or Building Systems other than those
engaged by Landlord. Tenant shall permit Landlord’s employees and contractors
and no one else to clean the Premises unless Landlord consents in writing.
Tenant assumes all responsibility for protecting its Premises from theft and
vandalism and Tenant shall see each day before leaving the Premises that all
lights are turned out and that the windows and the doors are closed and securely
locked.

14.        Tenant shall comply with any move-in/move-out rules provided by
Landlord and with any rules provided by Landlord governing access to the
Building outside of Normal Business Hours. Throughout the Term, no furniture,
packages, equipment, supplies or merchandise of Tenant will be received in the
Building, or carried up or down in the elevators or stairways, except during
such hours as shall be designated by Landlord, and Landlord in all cases shall
also have the exclusive right to prescribe the method and manner in which the
same shall be brought in or taken out of the Building.

15.        Tenant shall not place oversized cartons, crates or boxes in any area
for trash pickup without Landlord’s prior approval. Landlord shall be
responsible for trash pickup of normal office refuse placed in ordinary office
trash receptacles only. Excessive amounts of trash or other out-of-the-ordinary
refuse loads will be removed by Landlord upon request at Tenant’s expense.

16.        Tenant shall use its best efforts all of Tenant’s Agents to comply
with these Building Rules, and will be responsible for any non-compliance by
Tenant’s Agents.

17.        Landlord reserves the right to rescind, suspend or modify any rules
or regulations and to make such other reasonable rules and regulations as, in
Landlord’s reasonable judgment, may from time to time be needed for the safety,
care, maintenance, operation and cleanliness of the Property. Notice of any
action by Landlord referred to in this section, given to Tenant, shall have the
same force and effect as if originally made a part of the foregoing Lease. New
rules or regulations will not, however, be unreasonably inconsistent with the
proper and rightful enjoyment of the Premises by Tenant under the Lease.

18.        Tenant shall not burn candles, incense, matches or other ignitable
materials in the Building.

19.        These Building Rules are not intended to give Tenant any rights or
claims in the event that Landlord does not enforce any of them against any other
tenants or if Landlord does not have the right to enforce them against any other
tenants and such non-enforcement will not constitute a waiver as to Tenant.

 

 



Suite 300 — Phase III

 

B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

TENANT ESTOPPEL CERTIFICATE

Please refer to the documents described in Schedule 1 hereto, (the “ Lease
Documents”) including the “ Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “ Beneficiaries”) that as of the date
hereof:

1.          The information set forth in attached Schedule 1 is true and
correct.

2.          Tenant is in occupancy of the Premises and the Lease is in full
force and effect, and, except by such writings as are identified on Schedule l,
has not been modified, assigned, supplemented or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the Premises, whether oral or written.

3.          All conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed.

4.          Tenant is not in default under the Lease Documents, Tenant has not
received any notice of default under the Lease Documents, and, to Tenant’s
knowledge, there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.

5.          Tenant has not paid any Rent due under the Lease more than 30 days
in advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.

6.          To Tenant’s knowledge, there are no uncured defaults on the part of
Landlord under the Lease Documents, Tenant has not sent any notice of default
under the Lease Documents to Landlord, and there are no events which have
occurred that, with the giving of notice and/or the passage of time, would
result in a default by Landlord thereunder, and that at the present time Tenant
has no claim against Landlord under the Lease Documents.

7.          Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.

8.          No action, voluntary or involuntary, is pending against Tenant under
federal or state bankruptcy or insolvency law.

9.          The undersigned has the authority to execute and deliver this
Certificate on behalf of Tenant and acknowledges that all Beneficiaries will
rely upon this Certificate in purchasing the Property or extending credit to
Landlord or its successors in interest.

10.        This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.

IN WITNESS WHEREOF, Tenant has executed this Certificate this ____ day of
__________, 2____.

 

Name of Tenant

 

 

 

By:

 

 

 

 

 

Title:

 





Suite 300 — Phase III

 

C-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE

Lease Documents, Lease Terms and Current Status

A.           Date of Lease:

B.           Parties:

1.            Landlord:

2.            Tenant:

C.           Premises:

D.           Modifications, Assignments, Supplements or Amendments to Lease:

E.           Commencement Date:

F.            Expiration of Current Term:

G.           Option Rights:

H.           Security Deposit Paid to Landlord: $

I.            Current Base Rent: $

J.            Current Excess Operating Expenses and Excess Property Taxes: $____
and $_____

K.           Current Total Rent: $

L.           Square Feet Demised:

 

 



Suite 300 — Phase III

 

C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

CLEANING SCHEDULE

LOBBIES & ENTRANCES

Daily Cleaning

  Stone, ceramic tile, marble, terrazzo, or other stone or resilient flooring
will be vacuumed or dry mopped and wet mopped.

  Waste receptacles will be emptied, and washed as necessary.

  Carpets, including walk off mats will be vacuumed.

  Wall surfaces will be spot cleaned.

  Stainless steel, chrome, brass and other brightwork will be cleaned and
polished.

  Entrance door and sidelight glass will be cleaned inside and out.

  Exterior of entrance areas will be swept. Smoking urns and outside trash
receptacles will be emptied. Urns will be filled with fresh sand as needed.

  Lobby areas will be maintained at all times to a superior appearance.

Weekly Cleaning

  Reachable picture frames, moldings, door and window frames will be dusted.
Artwork will be returned to level position.

  Door handles, doorknobs, switch plates, kick plates, will be cleaned.

  Vinyl tile and similar types of flooring will be spray buffed.

Monthly Cleaning

  Reachable paneling, door trim, ornamental work, baseboards, entire doors,
woodwork, diffusers, grills, will be dusted.

  Bases, corners, edges and carpeted areas will be detailed vacuumed.

Bi-Annually

  Vinyl tile floors will be scrubbed or stripped and recoated.

  Stone or hard floors will be machine scrubbed and rinsed.

GENERAL OFFICE AREAS

Daily Cleaning

  Waste receptacles will be emptied and liners will be replaced as needed.
Trash can liners will be neatly arranged. Trash will be removed from building
and deposited in designated containers or compactors.

  Furniture, workstations, fixtures, filing cabinets, will be dusted. Work
surfaces will be dusted provided they have been cleared of papers and personal
belongings.

  Walls, doors, windowsills, ledges will be dusted.

  Carpeting and rugs will be vacuumed and spot cleaned.

  Vinyl tile floors will be dry mopped and damp mopped.

  Interior partition glass will be spot cleaned.

  Water coolers and fountains will be cleaned and sanitized.

Monthly Cleaning

  Stiff brush or vacuum all upholstered furniture.

  Detail vacuum all edges and corners.

  Grills and diffusers will be dusted.

  Vinyl tile floors will be spray buffed.

Annually

  Vinyl tile floors will be scrubbed or stripped and recoated.





Suite 300 — Phase III

 

D-1

--------------------------------------------------------------------------------

 

 

PRIVATE OFFICES & CONFERENCE ROOMS

Daily Cleaning

 Empty and clean all waste receptacles replacing liners as needed. Trash can
liners will be neatly arranged. Remove all building waste to designated refuse
containers outside the buildings.

 Hand dust all furniture, fixtures, filing cabinets and other dust collecting
objects.

 Spot clean walls, doors, windowsills, ledges and wall areas.

 Wipe clean all metal doorknobs, light switches, kick plates and door saddles.

 Vacuum all carpeting and rugs. Spot clean to remove spillage and stains.

 Clean all “ grease boards” with appropriate cleaner (unless “ DO NOT ERASE”
notation is left on board).

Weekly Cleaning

 High dust including picture frames, moldings, door and window frames, and
return artwork to level position.

 Wipe clean all metal doorknobs, light switch plates, kick plates, and door
saddles.

Monthly Cleaning

 Stiff brush or vacuum all upholstered furniture.

 Dust all paneling, door trim and other architectural louvers, ornamental work,
baseboards, entire doors and woodwork, air diffusers and ceiling ventilation
grilles.

 Detail vacuum all edges and corners.

RESTROOMS

Daily Cleaning

 Thoroughly sanitize and wipe clean all toilets and urinals.

 Clean, sanitize and polish all sinks and fixtures with a non-abrasive cleaner.

 All hand soap, paper towel, toilet paper, and sanitary napkin dispensers will
be filled, sanitized and polished. Any over spray from cleaning product is to be
wet mopped immediately.

 Spot clean all partitions, tiled walls and vertical surfaces.

 Empty, clean and sanitize all trash receptacles and sanitary disposal units.

 Thoroughly clean all mirrors and bright work.

 Wet mop to sanitize all floors.

Weekly Cleaning

 High dust including high moldings, door frames, ceiling ventilations grills,
and diffusers.

Quarterly

 Machine scrub restroom floors.

LUNCHROOM, BREAKROOMS, & VENDING AREAS

Daily Cleaning

 Empty and clean all waste receptacles (recyclable and non-recyclables)
replacing liners if needed. Remove all building waste to designated refuse
containers outside the building.

 Vacuum all carpeting, moving tables and chairs as needed. Spot clean to remove
spillage and stains.

 Dry and wet mop all vinyl and similar types of flooring

 Wipe clean all vending machines as needed including spot cleaning glass
display.

 Clean and sanitize tables. Spot clean seating to remove spillage and stains.

 Thoroughly clean and sanitize cabinet fronts, tray slides, counter tops,
microwave ovens, etc.

 Replenish hand soap and paper towels.

Weekly Cleaning

 High dust including picture frames, moldings, door and window frames, and
return artwork to level position.

 Wipe clean all metal doorknobs, light switch plates, kick plates, and door
saddles.

 Spray buff vinyl tile floors.

 Wash waste containers inside and out.

Monthly Cleaning

 Detail vacuum all edges and corners.

 Grills and diffusers will be dusted.

 Stiff brush or vacuum all upholstered furniture; wipe clean all vinyl
furniture.





Suite 300 — Phase III

 

D-2

--------------------------------------------------------------------------------

 

 

Bi-Annually

 Strip or scrub re-coat vinyl tile floors.

ELEVATORS

Daily Cleaning

 Vacuum all cab floors, doors, tracks, and saddles.

 Wipe clean any wood, plastic laminate or other hard finish vertical surfaces.

 Sanitize and polish all stainless steel or other metal work on control panels
and throughout the elevator cabs.

ELEVATOR LOBBIES, COMMON AREAS & CORRIDORS

Daily Cleaning

 Vacuum carpeting. Dry mop and damp mop hard floors.

 Dust and wipe clean all baseboards, wood panel and trim.

 All waste receptacles will be emptied and washed.

 Dust and wipe clean all furniture, windowsills, picture frames and door frames
removing smudges, fingerprints, stains, splash marks, dust, and dirt.

 Spot clean all wall surfaces.

Weekly Cleaning

 High dust including picture frames, moldings, door and window frames, and
return artwork to level position.

 Clean all paneling, door trim and other architectural louvers, ornamental
work, baseboards, entire doors and woodwork, air diffusers, and ceiling
ventilation grilles.

 Detail vacuum all edges, baseboards, corners, and carpeted areas.

STAIR TOWERS

Daily Cleaning

 Police for debris and mop for spillage.

Weekly Cleaning

 Sweep or vacuum.

 Wet mop stairs.

 Spot clean wall surfaces within reach; dust horizontal surfaces within reach.

 

 



Suite 300 — Phase III

 

D-3

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

WORK LETTER

E-1.        Description of Improvements. Subject to the provisions of this Work
Letter, Landlord shall, at Landlord’s expense not to exceed the Allowance,
construct certain improvements on or about the Premises (the “  Work”) in
accordance with those plans and specifications attached hereto as Schedule 1 and
incorporated herein by this reference. Tenant hereby approves the plans and
specifications attached as Schedule 1. The estimated schedule for planning,
design and construction of the Work is as follows:

1.          From the parties’ agreement on the Preliminary Plans and
Specifications or the date of this Lease if later, approximately 6 weeks for
design, engineering and the parties’ review of the Final Plans.

2.          From the parties’ agreement on the Final Plans, approximately 3
weeks for requests for proposals, bid review and award/selection of the general
contractor.

3.          From the time of entering into the construction contract with the
selected general contractor, approximately 1 week to complete and submit
application to local municipality for the building permit.

4.          From submission of application for building permit, estimate between
4 weeks and 12 weeks for the building permit for the Work to be issued.

5.          From issuance of the building permit, approximately 12 weeks for
Substantial Completion of the Work.

E-2.        Preliminary Plans; Final Plans. Tenant must prepare and deliver its
proposed preliminary plans and specifications for the Work to Landlord, complete
and in compliance with the terms and provisions hereof, by not later than May 1,
2016 in order to support the schedule set forth above in Paragraph E-1 and the
Estimated Commencement Date. If Tenant fails to timely deliver complete plans
and specifications for the Work complying herewith by May 1, 2016, such failure
shall automatically and without notice constitute Tenant Delay and the
Commencement Date shall be deemed to be January 1, 2017 (or the date Tenant,
with Landlord’s consent, takes possession of the Premises, if earlier)
notwithstanding that Landlord may be unable to commence or Substantially
Complete the Work. All of the materials and finishes used in the Work shall be
consistent with the standards and specifications for tenant improvements at the
Building established by Landlord (the “ Standards”) attached hereto as Schedule
2, except as otherwise specified on the plans and specifications attached hereto
as Schedule 1. Landlord will promptly review Tenant’s proposed preliminary plans
and specifications. If Landlord notifies Tenant that Landlord requires changes
to Tenant’s proposed preliminary plans and specifications, within 5 business
days Tenant will cause such changes to be made and re-submit the same to
Landlord for its further review. Subject to Landlord’s review and consent to
Tenant’s proposed preliminary plans and specifications as provided above,  once
Tenant’s proposed preliminary plans and specifications are acceptable to
Landlord, Landlord shall cause its architect to prepare final working
construction drawings and outlined specifications for the Work and submit such
plans and specifications to Tenant for its approval within a reasonable time,
subject to Tenant’s cooperation. Tenant shall make its construction
representatives available for consultation upon request, shall promptly furnish
all information necessary for final working construction drawings to be prepared
(including without limitation, detailed mechanical, electrical, plumbing and
HVAC specifications, finishes, lighting and layout) and shall otherwise
cooperate in the preparation of such construction drawings and specifications.
Tenant’s approval of the final construction drawings and specifications shall
not be unreasonably withheld, conditioned or delayed and shall be deemed given
unless Tenant delivers written notice of its objection, describing in detail the
reasons therefor, within 5 business days after receiving the proposed final
construction drawings and specifications from Landlord or its architect. Tenant
shall not have the right to disapprove such drawings and specifications except
and to the extent they are materially inconsistent with the plans and
specifications attached hereto as Schedule 1 and the Standards established by
Landlord. If Tenant disapproves such drawings and specifications, within 5
business days after receiving the proposed final construction drawings and
specifications, Tenant shall return the same with notes and comments
specifically describing the changes necessary to make the same acceptable to
Tenant. If such changes are acceptable to Landlord, Landlord shall cause its
architect to make the changes requested by Tenant and re-submit the same, within
a reasonable time after receiving Tenant’s comments, for Tenant’s further
review, within the same 5 business day period and on the same terms and
conditions above. The above process shall continue until the final construction
drawings are approved by Tenant. If Landlord does not receive written notice
from Tenant of any objections a provided herein within the applicable 5 business
day period provided herein, Tenant shall be deemed to have approved the drawings
and specifications submitted to Landlord and waived its rights to object
thereto. If Tenant reasonably objects to the final construction drawings and
specifications presented by Landlord’s architect, or to any changes requested by
Landlord, the parties shall promptly meet in an attempt to resolve any dispute
regarding such drawings and specifications. Any preparation or review by
Landlord or its Agents of the final working drawings and outlined specifications
and any inspection of the Work constructed pursuant thereto shall be for its
sole





Suite 300 — Phase III

 

E-1

--------------------------------------------------------------------------------

 

 

purpose and shall not imply Landlord’s inspection, review or approval of the
same, or obligate Landlord to inspect, review or approve the same, for quality,
design, Code compliance or other like matters. Accordingly, notwithstanding that
any such drawings or specifications are reviewed by Landlord or its space
planner, architect, engineers, and consultants, and notwithstanding any consent,
approval, advice or assistance, or any inspection of the Work, which may be
rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any defects, omissions or
errors contained in said drawings or specifications, or with respect to any
defects, errors or omissions in the Work constructed by Tenant and Tenant’s
Agents. Final working drawings and specifications prepared in accordance with
this Paragraph E-2 and approved by Landlord and Tenant are hereinafter referred
to as the “ Final Plans.”

E-3         Non-Standard Tenant Improvements. Prior to final approval of the
Final Plans, Landlord will permit Tenant to deviate from the Standards and will
authorize the inclusion of such deviations in the Final Plans provided that (a)
the deviations shall not be of a lesser quality than the Standards; (b) the
deviations will not result in an increased electric load for lighting and power
in the Premises; (c) the deviations conform to all applicable governmental laws,
codes, ordinances, rules and regulations and all necessary governmental permits
and approvals, if any, required for such deviations have been secured by Tenant,
at Tenant’s sole cost and expense; (d) the deviations do not require building
service beyond the level of service normally provided to other tenants and
occupants of the Building; (e) the deviations do not overload the floors; (f)
Landlord has determined, in Landlord’s sole and absolute (even if arbitrary)
discretion, that the deviations are of a nature, quality and character that are
consistent with the overall objectives of Landlord for the Building; (g) the
deviations shall not, in Landlord’s determination, result in any increase in the
cost to Landlord of the construction of the Work above the Allowance unless
Tenant otherwise agrees to pay for the overage; and (h) the deviations shall
not, in Landlord’s determination, result in a delay in the construction of the
Work. If Landlord determines that the deviations will result in any increase in
the cost to Landlord of the Work over the Allowance, Landlord may require Tenant
to pay Landlord the amount of such increased costs in advance of performing the
Work. At Landlord’s sole option, upon the expiration or sooner termination of
the Lease, Tenant, at Tenant’s sole cost and expense, shall remove all or any
portion of any special equipment and trade fixtures installed by Tenant or its
Agents (i.e., pharmaceutical operations, storage and handling equipment) and
restore the affected area of the Premises to a condition compatible with the
remainder of the Premises, including finishes, satisfactory to Landlord in its
reasonable judgment.

E-4.        Completion of Work and Commencement Date.

(a)          The term “ Substantial Completion” (or “ Substantially Complete” or
similar terms used with respect to the completion of the Work) shall mean that
state of completion of the Work which will, except for any improvements or work
to be performed by Tenant, allow Tenant to utilize the Premises for its intended
purposes without material interference to the customary business activities of
Tenant by reason of any incomplete Work including Punch List items, and a
certificate of occupancy for the Premises has been obtained from the local
municipality. Notwithstanding the foregoing, Tenant shall be responsible for any
State or Federal inspection, permit and licensing requirements relating to
Tenant’s pharmacy business; and if Landlord is unable to obtain a certificate of
occupancy for the Premises due to such State or Federal requirements, the Work
shall be deemed Substantially Complete. The Work shall be deemed Substantially
Complete even though minor or insubstantial details of construction, mechanical
adjustment or decoration remain to be performed, the non-completion of which
does not materially interfere with Tenant's use of the Premises or the conduct
of its business therein.

(b)          On the Commencement Date, it shall be presumed (subject to
rebuttal) that all Work theretofore performed by or on behalf of Landlord was
satisfactorily performed in accordance with, and meeting the requirements of,
this Lease. The foregoing presumption shall not apply, however, to Punch List
items, which Landlord agrees it shall complete with reasonable speed and
diligence. The punch list identifying all items of the Work by Landlord which
Tenant has determined by reasonable visual inspection have not been completed
substantially in accordance with the approved plans (the “ Punch List”), must be
delivered to Landlord, in writing, within five (5) business days after the
Commencement Date. If Tenant fails to deliver such Punch List within this time
period, such failure shall be deemed to be an irrevocable waiver by Tenant of
its right to require the correction of any Work, except for latent defects not
known to Tenant and not reasonably discoverable within such time period. If
Tenant timely delivers the Punch List, Landlord will correct all Punch List
items within a reasonable time commencing promptly after receipt of the Punch
List. In addition, Landlord will correct all latent defects in the Work within a
reasonable time commencing promptly after Landlord’s receipt of written notice
from Tenant specifying such latent defects, provided such notice is received by
Landlord no later than one (1) year after the Commencement Date, and thereafter
Landlord shall assign to Tenant or enforce for Tenant’s benefit all
manufacturer’s warranties on any portion of the Work.





Suite 300 — Phase III

 

E-2

--------------------------------------------------------------------------------

 

 

(c)          Tenant is permitted entry to the Premises commencing approximately
30 days prior to the Commencement Date as reasonably estimated by Landlord, for
the purpose of installing Tenant’s furniture, trade fixtures, equipment,
telecommunications wiring and cabling, or any other purpose permitted by
Landlord, on the terms and conditions hereof. Any entry by Tenant and Tenant’s
Agents will be subject to Landlord’s work schedule. Tenant and Tenant’s Agents
shall not cause or permit any damage to the Work in connection with Tenant’s
early entry, and Tenant shall pay to Landlord, upon demand, all costs of
correcting, repairing and restoring any damage caused by Tenant and Tenant’s
Agents and not covered by proceeds of insurance received by Landlord or its
contractor. The early entry will be at Tenant's sole risk and will be subject to
all the terms and provisions of this Lease as though the Commencement Date had
occurred, except for the payment of Rent. Tenant, its agents and employees, will
not interfere with or delay Landlord’s Work, if any, or any other work by
Landlord or Landlord’s contractors, subcontractors and employees at the
Building. Tenant shall indemnify Landlord against any injury, loss or damage
which may occur to any person or to any of the work in the Premises or in the
Building, and to any personal property therein, by reason of Tenant’s early
entry, all of which shall be at Tenant’s sole risk. All personal property of
Tenant and Tenant’s Agents left at the Premises or the Property before the
Commencement Date shall be at the Tenant's sole risk, and Landlord shall not be
responsible or liable for any security nor for any loss, theft or damage
thereof. Prior to early entry by Tenant, Tenant shall provide Landlord with
proof of insurance coverage required of Tenant by this Lease.

E-5         Construction; Changes. The Final Plans agreed upon by Landlord and
Tenant shall be submitted by Landlord or Landlord’s contractor to the local
governmental body for plan checking and the issuance of a building permit.
Landlord, with Tenant’s cooperation, shall cause to be made to the Final Plans
any changes necessary to obtain the building permit. After final approval of the
Final Plans by applicable governmental authorities, no further changes may be
made thereto without the prior written approval of both Landlord and Tenant. If
Tenant, however, requests in writing any change, addition or alteration (“
Changes”) in such plans and specifications or in the construction of the Work,
and, if Landlord approves the proposed Changes, Landlord shall notify Tenant of
the cost to perform the Changes and Tenant shall pay to Landlord such cost to
perform such Changes plus an amount equal to five percent (5%) of such cost
before Landlord shall perform the Changes. Notwithstanding the foregoing,
Landlord shall have the right to substitute materials and finishes of like kind
and quality to those specified in the Final Plans if such items are unavailable,
or are unavailable at commercially reasonable cost or within the time required
to avoid delay in the Substantial Completion of the Work. Any delay caused by
Tenant’s request for any Changes or from the construction of any Changes shall
not, in any event, delay the Commencement Date, which shall occur on the date it
would have occurred but for such Changes. After a building permit for the Work
is issued, Landlord shall cause its contractor to begin construction of the Work
in accordance with the Final Plans. Landlord shall supervise the completion of
the Work and cause its contractor to diligently pursue substantial completion of
the Work. The Work shall be the property of Landlord and shall remain upon and
be surrendered with the Property upon the expiration of the Lease Term, subject
to Paragraph E-3.

E-6         Tenant’s Work. Landlord’s obligation to prepare the Premises for
Tenant’s occupancy is limited to the completion of the Work set forth in the
plans and specifications attached hereto as Schedule 1 or in the Final Plans.
Landlord shall not be required to furnish, construct or install any items not
shown thereon. Except for the Work to be provided by Landlord, Tenant shall be
responsible for constructing and installing and shall pay all of the costs of
any work, labor and materials necessary to prepare the Premises for Tenant’s
occupancy, including without limitation, Tenant’s furniture, fixtures,
equipment, and telecommunications and data wiring and cabling and any chases,
risers, drops and outlets relating thereto, in accordance with applicable
provisions of the Lease concerning work and Alterations by Tenant, subject to
Landlord’s prior approval of all such Alterations by Tenant.

E-7         Cost of Work. As used herein, cost of the Work shall mean all the
costs and charges incurred by Landlord or Tenant to design and construct the
Work, including, without limitation, (i) the actual contractor costs and charges
for material and labor, including overtime and prevailing wage requirements,
contractor’s profit, overhead and general conditions incurred by Landlord in
having the Work constructed in accordance with the Final Plans, (ii)
Governmental agency plan check, permit and other fees (including, without
limitation, certificate of occupancy fees) and sales and use taxes, (iii)
testing and inspection costs, (iv) any paint touch-up or repair work necessary
due to Tenant’s move into the Premises, (v) architectural and engineering fees,
(vi) all other costs expended or to be expended by Landlord or Tenant in the
construction of the Work.

E-8         Allowance for Cost of Work.

(a)          In the event the cost of the Work being constructed pursuant to the
Final Plans exceeds Six Hundred Twenty-Six Thousand Three Hundred Forty-Six and
No/100 ($626,346.00) Dollars (“ Allowance”), Tenant shall pay to Landlord the
cost of the Work in excess of the Allowance after accounting for any portion of
the Allowance already disbursed by Landlord or in the process of being disbursed
by Landlord (the “ Excess Cost”) as provided herein. The Excess Cost shall be
paid to Landlord in cash prior to the commencement of construction of the Work
unless otherwise agreed by the parties. In no event shall Landlord be obligated
to spend or incur more than the amount of the Allowance for the cost of the





Suite 300 — Phase III

 

E-3

--------------------------------------------------------------------------------

 

 

Work. Tenant shall be responsible for and shall pay for the entire cost of the
Work in excess of the Allowance out of its own funds. The Excess Cost amount
delivered to Landlord shall be disbursed by Landlord on a pari passu basis with
the then remaining portion of the Allowance, and such disbursement shall be
pursuant to the same procedure as the Allowance. In the event that, after the
Excess Cost amount has been delivered by Tenant to Landlord, the cost of Work
shall change, any additional costs shall be paid by Tenant to Landlord
immediately as an addition to the Excess Cost or at Landlord’s option, Tenant
shall make payments for such additional costs out of its own funds. Any delay
caused by Tenant’s failure to timely pay an Excess Cost or any cost Tenant is
responsible for paying resulting from Changes shall not, in any event, delay the
Commencement Date, which shall occur on the date it would have occurred but for
such delay. Any unused amount of the Allowance shall be retained by Landlord. In
no event shall Tenant be entitled to apply any unused amount of the Allowance to
pay Base Rent or Additional Rent.

(b)          In addition to the Allowance, Landlord, at its sole cost, will
remove certain trees from the Property. The specific trees to be removed will be
those designated by Tenant, within the area between the Building and Route 38,
provided, however, that all tree removal shall be subject to any necessary
approval by local township or other governmental authority.

(c)          Notwithstanding the foregoing, to the extent that the Landlord’s
costs of preliminary plans and designs for the Premises and the Work (“ Cost of
Test Fit”) exceed Nine Cents ($0.09) per rentable square foot of the Premises,
i.e., $2,237.00 (“Test Fit Allowance”), Tenant shall pay to Landlord the Cost of
Test Fit in excess of the Test Fit Allowance after accounting for any portion of
the Test Fit Allowance already disbursed by Landlord or in the process of being
disbursed by Landlord (the “ Excess Test Fit Cost”) as provided herein. The
Excess Test Fit Cost shall be paid to Landlord in cash within 30 days of the
date of this Lease. In no event shall Landlord be obligated to spend or incur
more than the amount of the Test Fit Allowance for the Cost of Test Fit. Tenant
shall be responsible for and shall pay for the entire Cost of Test Fit in excess
of the Test Fit Allowance out of its own funds.

E-9         Tenant’s Representative. Tenant has designated Brian Adams as its
sole representative with respect to the matters set forth in this Exhibit E, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Exhibit E.

E-10       Landlord’s Representative. Landlord has designated Gregory Kane and
Kim Tiger as its sole representatives with respect to the matters set forth in
this Exhibit E, who, until further notice to Tenant, shall have full authority
and responsibility to act on behalf of the Landlord as required in this Exhibit
E.

E-11       Other Delays. Any delay in the construction of the Work caused by
“Tenant Delay” including any one or more of the following: (i) Tenant’s request
for materials, finishes or installations other than the Standards, including any
so-called long lead items (meaning items that are not readily available at local
retailers for immediate delivery, or are unavailable at commercially reasonable
cost), or (ii) Tenant’s failure to timely prepare and submit any plans,
specifications and construction drawings for Landlord’s review, timely submit
information and cooperate in connection with preparing plans, specifications and
construction drawings, or to timely review and approve any plans, specifications
and construction drawings submitted by Landlord, within the time specified in
this Exhibit E (or if not specified, then within 5 days of receipt), or (iii)
any delays in obtaining governmental approvals, permits or licenses with respect
to any of the Work (including delays due to rejection and necessary
modifications of any documents submitted for review) due to any failure of
plans, specifications and construction drawings prepared or modified by Tenant
or Tenant’s Agents to comply with applicable laws, codes or governmental
requirements, or due to any incomplete work, alterations or improvements for
which Tenant is responsible, or due to any licensing, inspection or permitting
requirements relating to Tenant’s specialized equipment, improvements,
alterations or betterments relating to pharmacy operations, or (iv) Tenant’s
failure to timely install its furniture, trade fixtures, equipment, wiring and
cabling, or any other work or improvements for which Tenant is responsible, or
(v) any other delay requested or caused by Tenant or Tenant’s Agents, shall not,
in any event, delay the Commencement Date, which shall occur on the date it
would have occurred but for such Tenant Delay.

 





Suite 300 — Phase III

 

E-4

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

TO

WORK LETTER

TENANT’S PLANS AND SPECIFICATIONS

TO BE PREPARED AND DELIVERED BY TENANT TO LANDLORD BY NOT LATER THAN MAY 1, 2016
AS PROVIDED IN PARAGRAPH E-1 OF THE WORK LETTER, SUBJECT TO REVIEW AND POSSIBLE
CHANGE BY

LANDLORD.

Tenant’s Prevailing Wage Requirements: At Tenant’s request, Landlord’s
construction contract with its general contractor will include a requirement
that prevailing wages will be paid to construction workers of the general
contractor and subcontractors, and that all contractors and subcontractors will
comply with the Affirmative Action Program as set forth at N.J.A.C. 19:30-3 et
seq. (“ Prevailing Wage and Affirmative Action Requirements”). For this purpose
prevailing wages will be in accordance with the current publication of the
Prevailing Wage Rate Determination made by the Department of Labor and Workforce
Development pursuant to the New Jersey Prevailing Wage Act (N.J.S.A. 34:11-56.25
et seq.). The 2015 publication of the Prevailing Wage Rate Determination has
been provided to Landlord by Tenant before the date of this Lease and will be
provided by Landlord to its general contractor.

 





Suite 300 — Phase III

 

E-5

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

TO

WORK LETTER

STANDARD SPECIFICATIONS FOR TENANT FIT-OUT

DEMOLITION:

A.  Demolition includes full or partial removal of existing partitions
doors/frames, floor/wall finishes, lights, ceilings, plumbing, electrical or
mechanical equipment, etc., as required. Remove all portions completely and
totally whether or not specifically noted herein, in such a manner that the
remaining construction is ready and acceptable to receive new work.

CARPENTRY:

A.  Blocking: To be provided for all door stops, toilet partitions, bath
accessories, shelving and cabinetry, if required or as noted. Costs to be
included in any unit prices.

B.  Finish Carpentry: Provide and install all millwork, installation of solid
core stain grade wood doors, hardware, shelving, hanger rods, as shown on
individual drawings.

C.  Window Sills: All windowsills to be GWB unless otherwise noted.

DOORS, FRAMES AND HARDWARE:

A.  Standard interior wood office door solid particle door leaf, 1 3/4 inch
thick, 3’-0” x 8’-0”, stain grade birch veneer (2nd and 3rd floors); 3’0” x 7’0”
(1st floor).

B.  Interior double doors to be the same as single doors, each leaf to be 3’-0”
x 7’-0”.

C.  Tenant entry doors match base building standard 1-3/4 inch thick, 3’-0” x
7’-0” stain grade Oak veneer – 1 hr. rated.

D.  Frames: Frames to be hollow metal 16 gauge hollow metal knock down frames,
rust inhibitive primer, field painted, fire rated as required. Frames to have a
minimum of 3 door silencers

E.   Hardware: Obtain each type of hardware from a single manufacturer.

F.   Schlage AL-Series, Jupiter Lever Handle, Finish to be brushed aluminum.
Closers on rated doors. Provide full mortise 5 knuckle hinges, wall mounted
rubber doorstops with blocking in wall for doorstop, and rubber silencers.

G.  Provide passage latch set as standard for all doors except suite entry door.

H.  Suite entrance doors and all tenant egress doors to be keyed to the building
master.

WALL TYPES:

A.  Interior Wall to underside of ACT: 5/8 inch gypsum wall board on 3 5/8 inch
25 gauge steel stud 16 inches o/c. Height to underside of suspended ceiling.
Provide bracing to structure above per local code. Typical at all locations
U.O.N.

B.  Slab to Deck Partition: 5/8 inch GWB on 3 5/8 inch 25 gauge steel studs 16
inches 0/c. -studs to underside of deck, GWB to underside of deck and tightly
sealed, 3 1/2 inch sound attenuation blanket to 6 inches above finished ceiling.

C.  Fire-rated Partition: One Hour Fire Rated - 5/8 inch fire-rated GWB on 3 5/8
inch 25 gauge steel studs 16 inches o/c. -studs and GWB continuous to underside
of deck, fire safe at deck flutes. Seal all penetrations to maintain fire
rating. Install 3 1/2 inch acoustic batt insulation within wall to full height.
Tape and spackle face outside tenant area to achieve fire rating. Finish tape to
six (6) inches above ceiling. Fire tape above to deck.

D.  Tape and spackle all GWB where exposed or required by code. Use metal corner
beads and metal “ J” beads on exposed edges.

E.   All fire-rated and partition walls to be sealed against window mullions,
existing walls, etc.

F.   Every opening and penetration of a smoke, fire or demising partition shall
be protected with approved protective material, to limit the spread of fire and
restrict the movement of smoke from one side of assembly to the other as
required by local code.

CEILINGS:

A. Standard - 2’ x 4’ lay-in angled tegular white mineral fiber board fissured
pattern, Armstrong Cortega Second Look II, 2767 or equal. Color to be white.
Ceiling grid system, exposed tee, Prelude 15/16” installed per manufacturer’s
recommendations.

FLOORING:

A.  Resilient Tile Flooring: Provide 12” x 12” x 1/8” thick Vinyl Composition
Tile where indicated on plans. Color to be selected from full line of standard
colors, manufactured by Armstrong Excelon or equal. Buff wax floor prior to
tenant walk through. Typical at kitchen areas, pantry, and storage rooms.

B.  Carpeting: Carpet to be Shaw Digital, or equal, upgraded carpet to be Shaw
Design Series V, or equal, carpet to be





Suite 300 — Phase III

 

E-6

--------------------------------------------------------------------------------

 

 

selected from Selection Boards furnished by Landlord. Allow for proper placement
of seams. Carpet installation to be direct glue down.

C.    Provide vinyl cove base to all carpeted and resilient tile floor areas.
Vinyl base to be 1/8” thick, Johnsonite, or equal.

D.    Provide a transaction strip where carpet and VCT meet.

E.    All floors to be prepared in strict accordance with manufacturers
recommendations for first quality installation, by means of flash patching or
leveling as required.

PAINTING:

A.    Interior Gypsum Drywall two coats latex wall paint, Sherwin Williams
Interior Latex Flat Finish or equivalent.

B.    All trim and hollow metal doorframes to receive 2 coats of Sherwin
Williams ProClassic interior waterbased acrylic-alkyd enamel or equivalent, semi
gloss finish.

C.    Doors to be either factory or field stained, or field painted.

D.    Mechanical piping ductwork and sprinklers will not be painted.

WINDOW BLINDS:

A.     If not existing Contractor to furnish and install new 1” Building
Standard mini blinds to be manufactured by SWF
Contract and the color is to match existing building blinds. Install blinds
inside the window mullions.

MILLWORK/ CASEWORK (Available at additional cost to Tenant):

A.     High pressure plastic laminate base cabinets with countertop and back
splash. Laminates to be Formica or equal, selected from manufacturers standard
colors. All plastic laminate cabinets, shelves and counters shall conform to “
heavy duty” standards for commercial use.

PLUMBING:

All work to be completed in accordance with the following:

1)     The most recent IBC

2)     The most recent IPC

3)     State and Local Health Departments

4)     Local Building Codes and the requirements of applicable regulatory
authorities.

5)     In cases of a conflict between the Contract Documents and the
requirements of the local jurisdiction, the more stringent requirements shall
apply.

6)     Standard for tenant of 10,000 s.f. or more, (1) sink at kitchen/pantry
area with 6’ of countertop and a total of 3’ of base cabinets.

FIRE PROTECTION:

A.    Provide one each 5 lb.  ABC fire extinguisher with semi- recessed cabinet
per 4000 SF or as required to meet local code, and at kitchen/pantries.

B.    Furnish and install branch and distribution sprinkler piping from building
sprinkler mains. Size piping based on hydraulic calculations or pipe schedule if
applicable.

C.    Provide semi recessed sprinkler heads spaced to meet building requirement
coverage in accordance with NFPA13, upright heads in open ceiling areas.

D.    Furnish and install tampers and flows switch, as required by code.

HVAC:

A.    Furnish and install duct work, flex, and diffusers from base building main
duct work for all tenant office areas.

B.    Furnish and install required HVAC appropriate for the configuration of the
tenant space, which will include units, fans, controls, duct work, flex,
diffusers, power, etc. work to be installed to meet the requirements of local
code, IBC mechanical code, Ashrae standards, and NFPA.

C.    Additional tonnage for computer rooms, IT server rooms, conference rooms,
and copy rooms is an additional cost to the tenant.

ELECTRICAL SYSTEM:

A.    All installation per local code and the most recent update of the NEC.

B.    Lighting in ACT areas to be 3 tube 2x4 deep cell parabolic fixtures with
electronic ballast and T -8 lamps. All fit-up areas to have one fixture per 90
sq. ft. Existing spaces will utilize existing lighting fixtures unless otherwise
noted. All lighting must comply with COMcheck.

C.    Typical workstation to have 2 - 20 amp circuits per 4 workstations fed
from walls, column or junction box above ceiling.





Suite 300 — Phase III

 

E-7

--------------------------------------------------------------------------------

 

 

D.    Duplex outlets to be provided as follows;

      Private offices to have 3 standard 20 amp outlets on interior walls only.

      Meeting/Conference rooms: 1 standard 20 amp duplex each wall, except
exterior wall.

      General corridors/ Public Space: 1 standard 20-amp duplex spaced at a
maximum distance of 40’ or as required by local code.

E.    Dedicated outlets: 2 will be provided for each tenant space.

F.    Light switches will be provided as per code.

G.   TeleData: All teledata work is to be provided by tenant. Tenant’s telecom
contractor to provide any fire rated backboard required.

H.    Provide additional fire alarm devices as required by the fit-out to meet
the requirements of local code, NFPA, IBC and IFC. Same system will be utilized
as the base building system.

I.     Security system is the responsibility of the tenant for their space.

 

 



Suite 300 — Phase III

 

E-8

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

EXTENSION OPTION

A.           Tenant is granted the option (“ Extension Option”) to extend the
Term of this Lease for one (1) additional period of ten (10) years (“ Extension
Term”), subject to the terms, conditions and requirements as follows:

1.            The Extension Option must be exercised, if at all, by written
notice from Tenant to Landlord given at least twelve (12) months prior to the
expiration of the current Term, time being of the essence and timely notice
being an express condition of valid exercise of any Extension Option;

2.            At the time of exercising an Extension Option, and on the
commencement date of the applicable Extension Term, all of the Total Building
Leases, including this Lease, shall cover all of the rentable area of the
Building and shall be in full force and effect and there shall exist no Event of
Default by Tenant under this Lease or any of the Total Building Leases which
remains uncured beyond any applicable period of grace;

3.            At the time of exercising an Extension Option, Tenant shall
properly exercise all of its Extension Options to extend all of the Total
Building Leases, which, including this Lease, shall cover all of the rentable
area of the Building for the full Extension Term; and

4.            If the Extension Option is effectively exercised, all the terms
and conditions contained in this Lease shall continue to apply during the
applicable Extension Term except that:

(a)          There shall be no further right of extension beyond the Extension
Option for the Extension Term specified in this Exhibit “F”;

(b)          The Extension Option under the Total Building Leases including this
Lease shall apply to all (and not less than all) of the Premises originally
leased hereunder and all other space in the Building;

(c)          If Tenant shall have assigned this Lease or sublet all or any
portion of the Premises, or any other space covered by the Total Building Leases
or any of them, any unexercised Extension Options shall automatically expire and
be null and void;

(d)          The leasehold improvements will be provided in their then-existing
condition (on an “ as is” basis) at the time of commencement of the Extension
Term and Tenant shall not be entitled to any construction, build out or other
allowances with respect to the Premises or any other space during the Extension
Term, unless otherwise negotiated by the parties; and

(e)          The Base Rent applicable to the Premises shall be equal to
ninety-five percent (95%) of the Market Base Rental Rate determined in
accordance with the following provisions:

(i)           Base Rent shall be the Market Base Rental Rate determined as of
the applicable commencement date of the Extension Term. Tenant shall also be
obligated to pay Additional Rent including without limitation, Tenant’s Share of
Excess Operating Expenses and Excess Property Taxes. Within thirty (30) days of
Landlord’s receipt of written notice from Tenant validly exercising its
Extension Option hereunder, Landlord shall give Tenant notice of Landlord's
reasonable determination of the Market Base Rental Rate for the Extension Term.
If Landlord and Tenant cannot agree upon the determination of the Market Base
Rental Rate within 30 days after Landlord's notice, the determination of the
Market Base Rental Rate will be submitted to arbitration in accordance with this
Exhibit “ F”. If the arbitration has not been completed on the applicable
commencement date of the Extension Term, until such determination is made Tenant
will pay, as monthly installments, one-twelfth of Landlord's reasonable
determination of the Market Base Rental Rate, plus all Additional Rent. Upon
determination of the Market Base Rental Rate through arbitration, Landlord shall
pay to Tenant or Tenant shall pay to Landlord, as appropriate, the amount equal
to the overpayment or underpayment of the Base Rent from the applicable
commencement date of the Extension Term until the determination of the Market
Base Rental Rate under arbitration. From and after such determination is made
Tenant will pay Base Rent in accordance with the Market Base Rental Rate as
determined in accordance with this Exhibit “ F” plus all Additional Rent.

(ii)          For purposes of this Exhibit “ F” the term “ Market Base Rental
Rate” is understood to mean the amount of cash which a landlord would receive
annually by then renting the space in question assuming the landlord to be a
prudent person willing to lease but being under no compulsion to do so, assuming
the tenant to be a prudent





Suite 300 — Phase III

 

F-1

--------------------------------------------------------------------------------

 

 

person willing to lease but being under no compulsion to do so, and assuming a
lease extension on the same terms and provisions as those herein contained.
Market Base Rental Rate shall take into consideration all relevant factors
including the condition of the space, negotiated tenant improvement allowances,
free rent credits, parking rights and other concessions negotiated by the
parties, if any (or lack of same as applicable). Landlord and Tenant agree that
bona fide written offers to lease comparable space located in the Building from
third parties may be used as a factor in determining the Market Base Rental
Rate. Notwithstanding anything to the contrary contained herein, in no event
shall the annual rate of Market Base Rental Rate be deemed to be less than the
annual rate of Base Rent payable under the Lease for the final 12 months of the
Term ending on the scheduled expiration thereof.

(iii)         If Tenant and Landlord cannot agree to the Market Base Rental Rate
(it being agreed that both Landlord and Tenant will be reasonable in their
attempt to determine the Market Base Rental Rate), either party may cause said
rate to be determined by arbitration in accordance with the following
provisions:

The determination of the Market Base Rental Rate will be determined by an
arbitration board consisting of three reputable real estate professionals with
experience with comparable office buildings in the County where the Building is
located, each of whom shall be a Member of the American Institute of Real Estate
Appraisers with the designation of “ MAI”. Within twenty (20) days after
initiation of arbitration, each party shall appoint one arbitrator who shall
have no material financial or business interest in common with the party making
the selection and shall not have been employed by such party for a period of
three years prior to the date of selection. If a party fails to give notice of
appointment of its arbitrator within the 20-day period specified above, then
upon 2 business days’ notice the other party may appoint the second arbitrator.
The arbitrators selected by the parties shall attempt to agree upon a third
arbitrator. If the first two arbitrators are unable to agree on a third
arbitrator within thirty (30) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the presiding judge
of the Superior Court, civil trial division, for the County in which the
Building is located, or by any person to whom such presiding judge formally
delegates the matter or, if such methods of appointment fail, by the American
Arbitration Association. The parties will submit to the arbitrators the
definition of the Market Base Rental Rate from this Exhibit “ F” and each
arbitrator shall submit his or her determination made in accordance with the
provisions of this Exhibit “F” in a sealed envelope by the 30th day following
appointment of the last arbitrator, and any determination not submitted by such
time shall be disregarded. The parties shall meet on said 30th day (or if it is
not a business day, on the first business day thereafter) at 11:00 a.m. at the
office of Landlord, or such other place as the parties may agree and
simultaneously deliver the determinations. If the determinations of at least two
of the arbitrators shall be identical in amount, such amount shall be deemed the
Market Base Rental Rate. If the determination of the three arbitrators shall be
different in amount, the Market Base Rental Rate shall be determined as follows:

(1)          If neither the highest or lowest determination differs from the
middle determination by more than ten (10) percent of such middle determination,
then the Market Base Rental Rate shall be deemed to be the average of the three
determinations; and

(2)          If clause (1) does not apply, then the Market Base Rental Rate
shall be deemed to be the average of the middle determination and the
determination closest in amount to such middle determination.

The decision of the arbitrators, determined as above set forth, will be final
and non-appealable. Except where specifically provided otherwise in this Lease,
each party shall bear its own expenses in connection with the arbitration and
the costs of its arbitrator, and the cost of the third arbitrator shall be
shared equally by Landlord and Tenant. The costs of all counsel, experts and
other representatives that are retained by a party will be paid by such party.

B.           Limitation.           Notwithstanding anything to the contrary
contained in the Lease, the Extension Option shall inure

solely to the benefit of the Tenant originally named herein (i.e., Tabula Rasa
HealthCare, Inc., a Delaware corporation) and not to the benefit of any of the
Tenant’s successors or assigns, whether or not permitted by Landlord. Upon the
occurrence of any such assignment or transfer during the Term, any Extension
Option then remaining shall automatically terminate and become null and void
without further need of any documentation with respect thereto.

 

 



Suite 300 — Phase III

 

F-2

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

SNDA

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“ Agreement”) is
entered into as of July __, 2015 the (“ Effective Date”) by and between U.S.
BANK NATIONAL

ASSOCIATION, AS TRUSTEE FOR THE BENEFICIAL OWNER OF THE NORTHSTAR 2013-1 GRANTOR
TRUST,

SERIES A (as successor-in-interest to NS INCOME SUB-REIT CORP., as
successor-in-interest to NSREIT CB LOAN, LLC, as successor-in-interest to NS
INCOME OPPORTUNITY REIT HOLDINGS, LLC) (together with its successors and
assigns, the “ Mortgagee”) and Tabula Rasa HealthCare, Inc., a Delaware
corporation (hereinafter, collectively the “ Tenant”),

with reference to the following facts:

228 Strawbridge Associates LLC, a New Jersey limited liability company, whose
address is c/o Keystone Property Group, L.P., One Presidential Boulevard, Suite
300, Bala Cynwyd, PA 19004 (the “ Landlord”), owns fee simple

title to the real property described in Exhibit “ A” attached hereto (the “
Property”).

Mortgagee has made a loan to Landlord in the original principal amount of
$22,000,000.00 (the “ Loan”), which is secured by a certain mortgage (the “
Mortgage”) encumbering the Property.

Pursuant to those three (3) certain Lease Agreements each for a separate floor
of the building located at the Property and each dated as of the date hereof
(individually and collectively, the “ Lease”), Landlord has demised to Tenant
the entire building located at the Property (the “ Leased Premises”).

Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

1.            Definitions.          The following terms shall have the following
meanings for purposes of this Agreement.

(a)          Foreclosure Event. A “ Foreclosure Event” means: (i) foreclosure
under the Mortgage; (ii) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as holder of the Loan and/or the Mortgage, as a result of which a Successor
Landlord becomes owner of the Property; or (iii) delivery by Landlord to
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in the Property in lieu of any of the foregoing.

(b)          Former Landlord. A “ Former Landlord” means Landlord and any other
party that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.

(c)          Offset Right. An “ Offset Right” means any right or alleged right
of Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.

(d)          Rent. The “ Rent” means any fixed rent, base rent or additional
rent under the Lease.

(e)          Successor Landlord. A “ Successor Landlord” means any party that
becomes owner of the Property as the result of a Foreclosure Event.

(f)           Other Capitalized Terms. If the initial letter of any other term
used in this Agreement is capitalized and no separate definition is contained in
this Agreement, then such term shall have the same respective definition as set
forth in the Lease.

2.            Subordination. The Lease shall be, and shall at all times remain,
subject and subordinate to the terms of the Mortgage, the lien imposed by the
Mortgage, and all advances made under the Mortgage.





Suite 300 — Phase III

 

G-1

--------------------------------------------------------------------------------

 

 

3.          Nondisturbance, Recognition and Attornment.

(a)          No Exercise ofMortgage Remedies Against Tenant. So long as the
Tenant is not in default under the Lease beyond any applicable grace or cure
periods (an “ Event of Default”), Mortgagee shall not name or join Tenant as a
defendant

in any exercise of Mortgagee’s rights and remedies arising upon a default under
the Mortgage unless applicable law requires Tenant to be made a party thereto as
a condition to proceeding against Landlord or prosecuting such rights and
remedies. In the latter case, Mortgagee may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action.

(b)          Nondisturbance and Attornment. If an Event of Default by Tenant is
not then continuing, then, when Successor Landlord takes title to the Property:
(i) Successor Landlord shall not terminate or disturb Tenant’s possession of the
Leased Premises under the Lease, except in accordance with the terms of the
Lease and this Agreement; (ii) Successor Landlord shall be bound to Tenant under
all the terms and conditions of the Lease (except as provided in this
Agreement); (iii) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord under the Lease as affected by this Agreement; and (iv)
the Lease shall continue in full force and effect as a direct lease, in
accordance with its terms (except as provided in this Agreement), between
Successor Landlord and Tenant. Tenant acknowledges notice of the Mortgage and
assignment of rents, leases and profits from the Landlord to the Mortgagee.
Tenant agrees to continue making payments of rents and other amounts owed by
Tenant under the Lease to the Landlord and to otherwise recognize the rights of
Landlord under the Lease until notified otherwise in writing by the Mortgagee (a
“ Rent Payment Notice”), and after receipt of such

notice the Tenant agrees thereafter to make all such payments to the Mortgagee,
without any further inquiry on the part of the Tenant, and Landlord consents to
the foregoing. Landlord irrevocably directs Tenant to comply with any Rent
Payment Notice, notwithstanding any contrary direction, instruction, or
assertion by Landlord. Tenant shall be entitled to rely on any Rent Payment
Notice. Tenant shall be under no duty to controvert or challenge any Rent
Payment Notice. Tenant’s compliance with a Rent Payment Notice shall not be
deemed to violate the Lease. Landlord hereby releases Tenant from any and all
claims Landlord may have based upon Tenant’s compliance with any Rent Payment
Notice. Landlord shall look solely to the Mortgagee with respect to any claims
Landlord may have on account of an incorrect or wrongful Rent Payment Notice.
Tenant shall be entitled to full credit under the Lease for any rent paid to
Mortgagee pursuant to a Rent Payment Notice to the same extent as if such rent
were paid directly to Landlord.

(c)          Further Documentation. The provisions of this Article 3 shall be
effective and self-operative without any need for Successor Landlord or Tenant
to execute any further documents. Tenant and Successor Landlord shall, however,
confirm the provisions of this Article 3 in writing upon request by either of
them within ten (10) business days of such request.

4.         Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Mortgage, Successor Landlord shall not be liable
for or bound by any of the following matters:

(a)          Claims Against Former Landlord. Any Offset Right that Tenant may
have against any Former Landlord relating to any event or occurrence before the
date of attornment, including any claim for damages of any kind whatsoever as
the result of any breach by Former Landlord that occurred before the date of
attornment.

(b)          Prepayments. Any payment of Rent that Tenant may have made to
Former Landlord more than thirty (30) days before the date such Rent was first
due and payable under the Lease with respect to any period after the date of
attornment other than, and only to the extent that, the Lease expressly required
such a prepayment.

(c)          Payment; Security Deposit. Any obligation: (i) to pay Tenant any
sum(s) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been delivered to Mortgagee by way of an assumption of escrow accounts or
otherwise; (ii) with respect to any security deposited with Former Landlord,
unless such security was actually delivered to Mortgagee; (iii) to commence or
complete any initial construction of improvements in the Leased Premises or any
expansion or rehabilitation of existing improvements thereon; (iv) to
reconstruct or repair improvements following a fire, casualty or condemnation
(except as explicitly required by the terms of the Lease). Notwithstanding the
foregoing, if Successor Landlord takes title to the Property and as of the date
of attornment any portion of the Work (as defined in the Lease) has not been
completed by Former Landlord in accordance with the terms of the Lease,
Successor Landlord shall complete such portion of the Work subject to and in
accordance with the terms of the Lease (it being agreed, for the avoidance of
doubt, that Successor Landlord’s obligation to complete the Work shall not
require that Successor Landlord expend an amount that exceeds (x) the Allowance
(as defined in the Lease) less (y) any portion of the Allowance expended by any
Former Landlord prior to the date of attornment).

(d)          Modification, Amendment or Waiver. Any material modification or
amendment of the Lease, or any waiver of the terms of the Lease, made without
Mortgagee’s written consent.





Suite 300 — Phase III

 

G-2

--------------------------------------------------------------------------------

 

 

(e)          Surrender, Etc. Any consensual or negotiated surrender,
cancellation, or termination of the Lease, in whole or in part, agreed upon
between Landlord and Tenant, unless effected unilaterally by Tenant pursuant to
the express terms of the Lease. Notwithstanding the foregoing limitations on
Successor Landlord’s liability, from and after the date of attornment, Successor
Landlord shall perform day-to-day maintenance and repairs to the Property to the
extent expressly required pursuant to the terms of the Lease.

5.            Exculpation ofSuccessor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, upon any attornment pursuant to this
Agreement, the Lease shall be deemed to have been automatically amended to
provide that Successor Landlord’s obligations and liability under the Lease
shall never extend beyond Successor Landlord’s (or its successors’ or assigns’)
interest, if any, in the Leased Premises from time to time, including insurance
and condemnation proceeds, security deposits, escrows, Successor Landlord’s
interest in the Lease, and the proceeds from any sale, lease or other
disposition of the Property (or any portion thereof) by Successor Landlord
(collectively, the “ Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect
such judgment. Tenant shall not collect or attempt to collect any such judgment
out of any other assets of Successor Landlord.

6.            Notice to Mortgagee and Right to Cure. Tenant shall notify
Mortgagee of any default by Landlord under the Lease and agrees that,
notwithstanding any provisions of the Lease to the contrary, no notice of
cancellation thereof or of an abatement shall be effective unless Mortgagee
shall have received notice of default giving rise to such cancellation
or abatement and (i) in the case of any such default that can be cured by the
payment of money, until forty-five (45) days shall have elapsed following the
giving of such notice or (ii) in the case of any other such default, until a
reasonable period for remedying such default shall have elapsed following the
giving of such notice and following the time when Mortgagee shall have become
entitled under the Mortgage to remedy the same, including such time as may be
necessary to acquire possession of the Property if possession is necessary to
effect such cure, provided Mortgagee, with reasonable diligence, shall (a)
pursue such remedies as are available to it under the Mortgage so as to be able
to remedy the default, and (b) thereafter shall have commenced and continued to
remedy such default or cause the same to be remedied. Notwithstanding the
foregoing, Mortgagee shall have no obligation to cure any such default.

7.            Miscellaneous.

(a)          Notices. Any notice or request given or demand made under this
Agreement by one party to the other shall be in writing, and may be given or be
served by hand delivered personal service, or by depositing the same with a
reliable overnight courier service or by deposit in the United States mail,
postpaid, registered or certified mail, and addressed to the party to be
notified, with return receipt requested or by telefax transmission, with the
original machine- generated transmit confirmation report as evidence of
transmission. Notice deposited in the mail in the manner hereinabove described
shall be effective from and after the expiration of three (3) days after it is
so deposited; however, delivery by overnight courier service shall be deemed
effective on the next succeeding business day after it is so deposited and
notice by personal service or telefax transmission shall be deemed effective
when delivered to its addressee or within two (2) hours after its transmission
unless given after 3:00 p.m. on a business day, in which case it shall be deemed
effective at 9:00 a.m. on the next business day. For purposes of notice, the
addresses and telefax number of the parties shall, until changed as herein
provided, be as follows:

If to the Mortgagee, at:                     399 Park Avenue

18th Floor

New York, New York 10022 Attention: Dan Gilbert

Facsimile No.: (212) 547-2780

Email: gilbert@nrfc.com and

433 East Las Colinas Blvd.

Suite 100

Irving, Texas 75039

Attention: Robert S. Riggs

Facsimile No.: (972) 869-6521





Suite 300 — Phase III

 

G-3

--------------------------------------------------------------------------------

 

 

Email: riggs@nrfc.com With a copy to:

Haynes & Boone LLP

30 Rockefeller Plaza, 26th Floor

New York, New York, 10112

Attention: Steven Koch

Telecopier: (212) 884-8205

Email: steven.koch@haynesboone.com

If to the Tenant, at:                           Tabula Rasa HealthCare, Inc.

228 Strawbridge Drive West Route 38

Moorestown, NJ 08057 Attention: CFO

(b)          Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate. If Tenant consists of more than one person or entity,
the representations, warranties, covenants and obligations of such persons and
entities hereunder shall be joint and several. A separate action may be brought
or prosecuted against any such person or entity comprising Tenant, regardless of
whether the action is brought or prosecuted against the other persons or
entities comprising Tenant, or whether such persons or entities are joined in
the action. Mortgagee may compromise or settle with any one or more of the
persons or entities comprising Tenant for such sums, if any, as it may see fit
and may in its discretion release any one or more of such persons or entities
from any further liability to Mortgagee without impairing, affecting or
releasing the right of Mortgagee to proceed against any one or more of the
persons or entities not so released.

(c)          Entire Agreement. This Agreement constitutes the entire agreement
between Mortgagee and Tenant regarding the subordination of the Lease to the
Mortgage and the rights and obligations of Tenant and Mortgagee as to the
subject matter of this Agreement.

(d)          Interaction with Lease and with Mortgage. If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement. This Agreement supersedes, and constitutes full compliance with,
any provisions in the Lease that provide for subordination of the Lease to, or
for delivery of nondisturbance agreements by the holder of, the Mortgage.

(e)          Mortgagee’s Rights and Obligations. Except as expressly provided
for in this Agreement, Mortgagee shall have no obligations to Tenant with
respect to the Lease. If an attornment occurs pursuant to this Agreement, then
all rights and obligations of Mortgagee under this Agreement shall terminate,
without thereby affecting in any way the rights and obligations of Successor
Landlord provided for in this Agreement.

(f)           Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of New York, excluding such State’s principles of
conflict of laws.

(g)          Amendments. This Agreement may be amended, discharged or
terminated, or any of its provisions waived, only by a written instrument
executed by the party to be charged.

(h)          Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.

(i)           Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[THIS SPACE INTENTIONALLY LEFT BLANK]





Suite 300 — Phase III

 

G-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this Agreement to be
executed as of the date first above written.

MORTGAGEE:

U.S. BANK NATIONAL ASSOCIATION, as trustee for the Beneficial Owner of the
NorthStar 2013-1 Grantor Trust, Series A

By:         NS Servicing II, LLC, a Delaware limited

liability company, as attorney-in-fact and Special Servicer

By:         NRFC Sub-REIT Corp., a Maryland

corporation, as sole managing member

By:

Name:

Title:

 

 

TENANT:

Tabula Rasa HealthCare, Inc., a Delaware corporation

BY:

Name: Title:





Suite 300 — Phase III

 

G-5

--------------------------------------------------------------------------------

 

 

STATE OF                                                       

)

 

 

) ss.:

 

 

 

 

COUNTY OF                                                   

)

 

 

On the ____ day of                                      in the year 2015 before
me, the undersigned, a Notary Public in and for said State, personally
appeared                                       , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

--------------------------------------------------------------------------------

Notary Public

STATE OF                                                       

)

 

 

) ss.:

 

 

 

 

COUNTY OF                                                   

)

 

 

On the ____ day of                                      in the year 2015 before
me, the undersigned, a Notary Public in and for said State, personally
appeared                                       , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

--------------------------------------------------------------------------------

Notary Public





Suite 300 — Phase III

 

G-6

--------------------------------------------------------------------------------

 

 

LANDLORD’S CONSENT

Landlord, as of the date first written above, consents and agrees to the
foregoing Agreement, which was entered into at Landlord’s request. The foregoing
Agreement shall not alter, waive or diminish any of Landlord’s obligations under
the Mortgage or the Lease. The above Agreement discharges any obligations of
Mortgagee under the Mortgage and related loan documents to enter into a
nondisturbance agreement with Tenant. Landlord is not a party to the above
Agreement.

 

LANDLORD:

 

 

 

228 STRAWBRIDGE ASSOCIATES L.L.C.,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

STATE OF                                     

)

 

 

) ss.:

 

 

 

 

COUNTY OF                                 

)

 

 

On the ____ day of                                      in the year 2015 before
me, the undersigned, a Notary Public in and for said State, personally
appeared                                       , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

--------------------------------------------------------------------------------

Notary Public





Suite 300 — Phase III

 

G-7

--------------------------------------------------------------------------------

 

 

Exhibit A

ALL that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in Moorestown Township,
County of Burlington and State of New Jersey, being more particularly described
as follows:

Tract III:

BEGINNING at a point in the Southerly right-of-way line of New Jersey State
Highway Route 38, said point located from the intersection of the Southerly
right-of-way line of New Jersey State Highway Route 38 and the Easterly
right-of-way line of Pleasant Valley Avenue North 62 degrees 32 minutes 30
seconds East, 1009.97 feet; thence from said point of beginning along the
Southerly right-of-way line of New Jersey State Highway Route 38, North 62
degrees 32 minutes 30 seconds East, 98.42 feet; thence still along the Southerly
right-of-way line on a curve to the right having a radius 5,659.65 feet the arc
distance of 53.51 feet; thence leaving the Southerly right-of-way line of New
Jersey State Highway Route 38 and along the line of Lot 3.01 the following three
courses and distances;

(1)   South 27 degrees 27 minutes 30 seconds East, 416.73 feet; thence

(2)   North 62 degrees 32 minutes 30 seconds East, 64.81 feet; thence

(3)   South 27 degrees 27 minutes 30 seconds East, 305.00 feet to a point, a
corner of Lot 3.01 and lands of Joseph R. Kramer, et ux (Lot 3-0); thence by
lands of Joseph R. Kramer, et ux (Lot 3-0), Robert W. Vanace et ux (Lot 3N),
Connell V. O'Brien (Lot 3M) Jesse A. Williams, et ux (Lot 3L) and T.D.
Robenhymer, et ux (Lot 3K), South 35 degrees 57 minutes 00 seconds West, 393.64
feet to a point, a corner of Lot 3.02, thence along the line of Lot 3.02 the
following two courses and distances;

(1)   North 27 degrees 27 minutes 30 seconds West, 332.18 feet;

(2)   South 62 degrees 32 minutes 30 seconds West, 8.70 feet to a point, the
intersection of the Southerly and Easterly right-of-way lines of Strawbridge
Drive; thence along the Easterly right-of-way line of

Strawbridge Drive the following five courses and distances;

(1)   North 27 degrees 27 minutes 30 seconds West, 227.14 feet; thence

(2)   A curve to the right having a radius of 267.00 feet the arc distance of
108.66 feet;

(3)   North 4 degrees 08 minutes 30 seconds West, 154.03 feet;

(4)   A curve to the left having a radius of 208.00 feet, the arc distance of
53.86 feet;

(5)   A curve to the right having a radius of 47.00 feet, the arc distance of
66.87 feet to the point and place of Beginning.

Being known and designated as Lot 3, as shown on a certain map entitled “Major
Subdivision Plan, Route 38 Office Park”, Moorestown Township, County of
Burlington, State of New Jersey, and filed in the Burlington County Clerk’s
Office on December 8, 1982, as Map #03716.

FOR INFORMATION PURPOSES ONLY:

BEING Known as Lot 43 Block 3401, on the Official Tax Map of Moorestown Township
BEING commonly known as 228 W Route 38, Moorestown, New Jersey

 

 



Suite 300 — Phase III

 

G-8

--------------------------------------------------------------------------------

 

 

SCHEDULE 7(ii)

HVAC STANDARDS

Picture 1 [trhc20181231ex1013c4a9f004.jpg]

The heating, ventilating and air conditioning system shall maintain indoor
temperature conditions in the Premises at a minimum of 70 degrees F with an
outdoor temperature of 10 degrees F dry bulb in the winter, and a maximum of 75
degrees F with an outdoor temperature of 93 degrees F dry bulb/75 degrees F wet
bulb in the summer, subject to Tenant’s proper use and operation of the system
at normal office levels of occupancy during normal business hours.

 

 



Suite 300 — Phase III

 

Schedule 7(ii)

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT TO LEASE AGREEMENTS

1.            PARTIES

1.1          THIS FIRST AMENDMENT TO LEASE AGREEMENTS (“Amendment”) is made by
and between 228 Strawbridge Associates, LLC, a New Jersey limited liability
company (“Landlord”) and Tabula Rasa HealthCare, Inc., a corporation organized
under the laws of Delaware (“Tenant”), and is dated as of the last date on which
this Amendment has been fully executed by Landlord and Tenant.

2.            STATEMENT OF FACTS

2.1          Landlord and Tenant entered into three (3) Lease Agreements, each
dated August 21, 2015 (each individually, a “Lease” and collectively, the “Total
Building Leases”) covering all of the rentable area of the existing building
located at 228 Strawbridge Drive, Moorestown, NJ (the “Building”). The Total
Building Leases include (i) the “Phase I Lease” covering 24,855 rentable square
feet on the second (2nd) floor of the Building (the “Phase I Premises”), (ii)
the “Phase II Lease” covering 24,855 rentable square feet on the first (1st)
floor of the Building (the “Phase II Premises”), and (iii) the “Phase III Lease”
covering 24,855 rentable square feet on the third (3rd) floor of the Building
(the “Phase III Premises”). For purposes of this Amendment, the “Premises”
includes the Phase II Premises, the Phase I Premises and the Phase III Premises.

2.2          Substantial Completion of the Work with respect to the Phase I
Premises and the Phase II Premises cannot be completed by March 31,
2016.  Accordingly, Landlord and Tenant have agreed that March 31, 2016 will be
the Commencement Date of the Phase I Lease and the Phase II Lease.

2.3          Landlord and Tenant have agreed that October 1, 2016 will be the
Commencement Date of the Phase III Lease.

2.4          Tenant desires to accept the third (3rd) floor of the Building from
Landlord in “AS IS” condition and apply the full amount of the Allowance
available with respect to the Phase III Premises under the Phase III Lease to
the Phase I Premises and the Phase II Premises instead.

2.5          There are two (2) existing generators and UPS systems located at
the Building. Tenant desires to utilize the two (2) existing generators and UPS
systems to serve the Premises, on the terms and conditions of this Amendment.

2.6          Landlord and Tenant desire to modify the Total Building Leases as
set forth in this Amendment.

3.            AGREEMENT

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and





 

--------------------------------------------------------------------------------

 

 

Tenant agree as follows:

3.1.         The above recitals are incorporated herein by reference.

3.2.         All capitalized and non-capitalized terms used in this Amendment
which are not separately defined herein but are defined in the Total Building
Leases shall have the meaning given to any such term in the Total Building
Leases.

3.3.         Notwithstanding anything to the contrary in the Total Building
Leases or any one of them, and notwithstanding Substantial Completion or any
delay of Substantial Completion of any Work with respect to any part of the
Premises, Landlord and Tenant agree as follows:

(a)          The “Commencement Date” of the Phase I Lease shall be March 31,
2016. The “Expiration Date” of the Phase I Lease shall be November 30, 2027.
Base Rent for the Phase I Premises shall be as follows:

Period of Term

Base Rent/RSF

Annual

Base Rent

Monthly

Base Rent

From

To

March 31, 2016

March 31, 2017

$
19.20
$
477,216.00
$
39,768.00

April 1, 2017

March 31, 2018

$
19.70
$
489,643.50
$
40,803.63

April 1, 2018

March 31, 2019

$
20.20
$
502,071.00
$
41,839.25

April 1, 2019

March 31, 2020

$
20.70
$
514,498.50
$
42,874.88

April 1, 2020

March 31, 2021

$
21.20
$
526,926.00
$
43,910.50

April 1, 2021

March 31, 2022

$
21.45
$
533,139.75
$
44,428.31

April 1, 2022

March 31, 2023

$
21.70
$
539,353.50
$
44,946.13

April 1, 2023

March 31, 2024

$
21.95
$
545,567.25
$
45,463.94

April 1, 2024

March 31, 2025

$
22.20
$
551,781.00
$
45,981.75

April 1, 2025

March 31, 2026

$
22.45
$
557,994.75
$
46,499.56

April 1, 2026

March 31, 2027

$
22.70
$
564,208.50
$
47,017.38

April 1, 2027

November 30, 2027

$
22.95
$
570,422.25
$
47,535.19

 

Provided there is no Event of Default by Tenant, Tenant’s obligation to pay Base
Rent applicable to the Phase I Premises for the 8-month period consisting of
October, 2016 through May, 2017 of the Term will be abated under the Phase I
Lease only.





 

--------------------------------------------------------------------------------

 

 

Notwithstanding the abatement of Base Rent applicable to the Phase I Premises
provided for October, 2016 through May, 2017 of the Term as set forth herein
above, Tenant’s obligation to pay Additional Rent including, without limitation,
costs and charges for electricity and other utilities pursuant to Rider 2 of the
Phase I Lease shall not be waived, released or abated and shall commence as of
the Commencement Date or any earlier occupancy of the Phase I Premises.

(b)          The “Commencement Date” of the Phase II Lease shall be March 31,
2016. The “Expiration Date” of the Phase II Lease shall be November 30, 2027.
Base Rent for the Phase II Premises shall be as follows:

Period of Term

Base Rent/RSF

Annual

Base Rent

Monthly

Base Rent

From

To

March 31, 2016

March 31, 2017

$
19.20
$
477,216.00
$
39,768.00

April 1, 2017

March 31, 2018

$
19.70
$
489,643.50
$
40,803.63

April 1, 2018

March 31, 2019

$
20.20
$
502,071.00
$
41,839.25

April 1, 2019

March 31, 2020

$
20.70
$
514,498.50
$
42,874.88

April 1, 2020

March 31, 2021

$
21.20
$
526,926.00
$
43,910.50

April 1, 2021

March 31, 2022

$
21.45
$
533,139.75
$
44,428.31

April 1, 2022

March 31, 2023

$
21.70
$
539,353.50
$
44,946.13

April 1, 2023

March 31, 2024

$
21.95
$
545,567.25
$
45,463.94

April 1, 2024

March 31, 2025

$
22.20
$
551,781.00
$
45,981.75

April 1, 2025

March 31, 2026

$
22.45
$
557,994.75
$
46,499.56

April 1, 2026

March 31, 2027

$
22.70
$
564,208.50
$
47,017.38

April 1, 2027

November 30, 2027

$
22.95
$
570,422.25
$
47,535.19

 

Provided there is no Event of Default by Tenant, Tenant’s obligation to pay Base
Rent applicable to the Phase II Premises for the first 3 full calendar months of
the Term following the Commencement Date of the Phase II Lease, consisting of
April, 2016, May, 2016 and June, 2016, will be abated under the Phase II Lease
only.

Notwithstanding the abatement of Base Rent applicable to the Phase II Premises
provided for April, 2016, May, 2016 and June, 2016, as set forth herein above,
Tenant’s obligation to pay Additional Rent including, without limitation, costs
and charges for electricity and other utilities pursuant to Rider 2 of the Phase
II Lease shall not be waived, released or abated and shall commence as of the
Commencement Date or any earlier occupancy of the Phase II Premises.





 

--------------------------------------------------------------------------------

 

 

(c)          The “Commencement Date” of the Phase III Lease shall be October 1,
2016. The “Expiration Date” of the Phase III Lease shall be November 30, 2027.
Base Rent for the Phase III Premises shall be as follows:

Period of Term

Base Rent/RSF

Annual

Base Rent

Monthly

Base Rent

From

To

October 1, 2016

March 31, 2017

$
19.70
$
489,643.50
$
40,803.63

April 1, 2017

March 31, 2018

$
19.70
$
489,643.50
$
40,803.63

April 1, 2018

March 31, 2019

$
20.20
$
502,071.00
$
41,839.25

April 1, 2019

March 31, 2020

$
20.70
$
514,498.50
$
42,874.88

April 1, 2020

March 31, 2021

$
21.20
$
526,926.00
$
43,910.50

April 1, 2021

March 31, 2022

$
21.45
$
533,139.75
$
44,428.31

April 1, 2022

March 31, 2023

$
21.70
$
539,353.50
$
44,946.13

April 1, 2023

March 31, 2024

$
21.95
$
545,567.25
$
45,463.94

April 1, 2024

March 31, 2025

$
22.20
$
551,781.00
$
45,981.75

April 1, 2025

March 31, 2026

$
22.45
$
557,994.75
$
46,499.56

April 1, 2026

March 31, 2027

$
22.70
$
564,208.50
$
47,017.38

April 1, 2027

November 30, 2027

$
22.95
$
570,422.25
$
47,535.19

 

Provided there is no Event of Default by Tenant, Tenant’s obligation to pay Base
Rent applicable to the Phase III Premises for the first 2 full calendar months
of the Term following the Commencement Date of the Phase III Lease, consisting
of October, 2016 and November, 2016, will be abated under the Phase III Lease
only.

Notwithstanding the abatement of Base Rent applicable to the Phase III Premises
provided for October, 2016 and November, 2016 as set forth herein above,
Tenant’s obligation to pay Additional Rent including, without limitation, costs
and charges for electricity and other utilities pursuant to Rider 2 of the Phase
III Lease shall not be waived, released or abated and shall commence as of the
Commencement Date or any earlier occupancy of the Phase III Premises.

3.4          The Phase I Lease is modified to provide that the rights of Tenant
to a rent credit or abatement under the terms and conditions of Section 4 of the
Phase I Lease are hereby terminated, waived and released, and Tenant shall have
no further rights with respect thereto.

3.5          The Phase II Lease is modified as follows:





 

--------------------------------------------------------------------------------

 

 

(a)          The maximum amount of the one-time “Allowance” for the cost of the
Work, as provided under Paragraph E-8 of the Work Letter in Exhibit “E” of the
Phase II Lease, is hereby increased by Six Hundred Twenty-Six Thousand Three
Hundred Forty-Six and No/100 ($626,346.00) Dollars to the total sum of One
Million Two Hundred Fifty-Two Thousand Six Hundred Ninety-Two and no/100
($1,252,692.00) Dollars.

(b)          Landlord and Tenant agree that any available amount of the
Allowance under the Phase I Lease and any available amount of the Allowance
under the Phase II Lease, as modified hereby, less sums previously expended, may
be applied to the cost of the Work with respect to the Phase II Premises under
the Phase II Lease, or may be applied to the cost of the Work with respect to
the Phase I Premises under the Phase I Lease, or may be applied to the cost of
the Work (as defined in the Phase I Lease and Phase II Lease) with respect to
the Phase III Premises under the Phase III Lease, or any of them, as Tenant may
elect with written notice to Landlord.

(c)          The rights of Tenant to a rent credit or abatement under the terms
and conditions of Section 4 of the Phase II Lease are hereby terminated, waived
and released, and Tenant shall have no further rights with respect thereto.

3.6          The Phase III Lease is modified as follows:

(a)          The Work Letter in Exhibit “E” of the Phase III Lease is deleted in
its entirety. Tenant agrees to accept the Phase III Premises in “AS IS”
condition, without relying on any representation, covenant or warranty by
Landlord other than as expressly set forth in the Phase III Lease. Landlord
shall not be obligated to furnish any work, labor, improvements or Alterations
to the Phase III Premises or otherwise to prepare the same for Tenant’s use or
occupancy, and Landlord shall not be obligated to provide any tenant improvement
allowance or other allowance with respect to the Phase III Premises. For clarity
of understanding, the “Allowance” provided under Paragraph E-8 of the Work
Letter in Exhibit “E” of the Phase III Lease is reduced to ZERO ($0.00). In
furtherance of and without limiting the foregoing, Section 2 of the Phase III
Lease is modified by deleting the phrase, “Subject to Landlord’s obligation to
complete the Work,” in its entirety. All references to Work to be provided by
Landlord in the Phase III Lease are hereby deleted.  Notwithstanding anything to
the contrary herein, Tenant may apply any available amount of the Allowance
under the Phase I Lease and Phase II Lease, less sums previously expended, to
the cost of Alterations (as defined in the Phase III Lease) in the Phase III
Premises, and such cost shall not count towards the $150,000.00 aggregate value
set forth in Article 12 of the Phase III Lease.

(b)          The rights of Tenant to a rent credit or abatement under the terms
and conditions of Section 4 of the Phase III Lease are hereby terminated, waived
and released, and Tenant shall have no further rights with respect thereto.

3.7          From and after the date of this Amendment:

(a)          The two (2) generators and UPS systems existing at the Building
that Tenant will be permitted to use hereunder are collectively hereinafter
referred to as the "Existing UPS."





 

--------------------------------------------------------------------------------

 

 

(b)          Commencing on the date of execution of this Amendment and
throughout the remainder of the Term (subject to subparagraph (f) below), Tenant
shall have the right to connect to the Existing UPS for the Building solely for
the purpose of providing emergency electrical capacity to the Premises.
Landlord, at Tenant’s cost, will install wiring as necessary to connect the
Premises to the Existing UPS, as determined by Landlord, within a reasonable
time after the date of this Amendment. Landlord may enter the Premises during
normal business hours in connection with such work and the same shall not be
construed as an eviction of Tenant nor shall Rent abate due to such work. All
such costs shall be deemed Additional Rent under the Total Building Leases and
shall be payable upon demand.

(c)          Tenant’s access to the Existing UPS shall be limited to such times,
and under such rules and regulations as Landlord may reasonably impose. Tenant
shall not do any work affecting the Existing UPS or the electrical connections
of the Building without Landlord’s prior written consent.

(d)          Tenant shall be responsible for the cost of its use of the Existing
UPS as reasonably determined by Landlord and the cost of repairing any damage to
the Existing UPS caused by Tenant’s use thereof. The costs to Maintain,
including repair and if necessary, replacement of the Existing UPS shall be
included in Operating Expenses for the Building for which Tenant shall pay
Tenant’s Share in accordance with Section 6 of the Total Building Leases. All
such costs shall be deemed Additional Rent under the Total Building Leases.

(e)          Tenant hereby agrees that its use of the Existing UPS shall be at
Tenant’s sole risk, and Tenant hereby agrees that Landlord and its Agents shall
not be liable for, and Tenant hereby waives, all claims for loss or damage to
Tenant’s business or property, personal injury (including death), and loss or
damage to any property sustained by Tenant or any person claiming by, through or
under Tenant and Tenant’s Agents resulting from Tenant’s use of the Existing
UPS, the failure of the Existing UPS to operate properly, Landlord’s inability
to obtain fuel for the Existing UPS or the interruption or cessation of
electrical service from the Existing UPS. Landlord does not warrant that any
electrical service to be provided from the Existing UPS to the Premises shall be
available upon demand or free from any slow‑down, interruption or stoppage.
Landlord shall not be responsible or liable for any interruption in such
services, nor shall such interruption affect the continuation or validity of
this Lease. Notwithstanding any contrary herein, if Tenant is prevented from
using for the conduct of its business, and does not use for the conduct of its
business, the Premises or any material portion thereof, for the Eligibility
Period (as defined in Section 7 of each of the Total Building Leases) as a
result of any failure, interruption or cessation of emergency electric power
supplied by any of the Existing UPS, provided such failure is not due to any act
or omission Tenant or its Agents, and is due to direct physical loss or damage
affecting the Building or Property, then from the 11th consecutive Business Day
that Tenant is so prevented from using or occupying for the conduct of its
business and does not so use or occupy for the conduct of its business, the
Premises or any material portion thereof, and continuing for such time that
Tenant continues to be so prevented from using or occupying for the conduct of
its business, and does not so use or occupy for the conduct of its business, the
Premises or a material portion thereof, Tenant’s obligation to pay Base Rent and
Additional Rent shall be equitably abated or reduced, as the case may be, in the
proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using and occupying, and does not so use or occupy,
bears to the total rentable square feet of the Premises, until the Existing UPS
is restored to working condition. The conditional abatement of Base Rent and
Additional Rent on the terms and conditions of the preceding sentence shall be
Tenant’s sole and exclusive remedy against Landlord and its Agents for any such
failure, cessation or interruption of utilities or services with respect to the
Existing UPS.

(f)           Landlord may revoke Tenant’s right to connect to and use the
Existing UPS as granted herein if Landlord determines that (i) Tenant’s
emergency use of the Existing UPS exceeds safe operating parameters (estimated
to be 200 amps of electricity), or (ii) Tenant fails to pay or perform its
obligations with respect to the





 

--------------------------------------------------------------------------------

 

 

Existing UPS as described in this Section 3.7, and such failure is not cured
within 30 days after written notice from Landlord. Such revocation shall be
effective upon written notice of revocation and, upon giving such notice of
revocation, Landlord may disconnect and remove any wiring and cabling servicing
the Premises from the Existing UPS and charge Tenant for the cost thereof, which
sum shall be paid as Additional Rent in accordance with Section 6 under the
Total Building Leases. Notwithstanding the foregoing, Landlord shall not
disconnect Tenant from the Existing UPS under clause (i) above if Tenant, within
five (5) days after receipt of notice from Landlord, modifies its usage so that
it will not exceed safe operating parameters (estimated to be 200 amps of
emergency electrical capacity). From time to time during the Term, Landlord
shall have the right to audit and monitor the level of amperage that Tenant has
connected to and uses from the Existing UPS. Tenant agrees to reasonably
cooperate with Landlord in connection with any such auditing and monitoring.

(g)          Tenant’s connection to and use of the Existing UPS shall be for
Tenant’s emergency use (not for any non-emergency use) at the Premises only (not
at any other location). Tenant shall have no right to sublet or assign Tenant’s
rights with respect to the Existing UPS.

(h)          Landlord represents that to Landlord’s knowledge as of the date
hereof, the Existing UPS is in working order and the last service visit to the
Existing UPS took place in January 2016. Tenant accepts the Existing UPS “AS IS”
without representation or warranty from Landlord except as expressly set forth
herein above.

3.8          Tenant represents and warrants to Landlord that no broker brought
about this transaction or was involved in the negotiations concerning this
Amendment, and Tenant agrees to indemnify and hold Landlord harmless from any
and all claims of any broker engaged by Tenant arising out of or in connection
with negotiations of, or entering into, this Amendment.  Landlord represents and
warrants to Tenant that no broker brought about this transaction or was involved
in the negotiations concerning this Amendment, and Landlord agrees to indemnify
and hold Tenant harmless from any and all claims of any broker engaged by
Landlord arising out of or in connection with negotiations of, or entering into,
this Amendment.

3.9          Tenant hereby represents to Landlord that to Tenant's knowledge (i)
there exists no default under the Total Building Leases either by Tenant or
Landlord; and (ii) there exists no offset, defense or counterclaim to Tenant’s
obligations under the Total Building Leases.  Landlord hereby represents to
Tenant that to Landlord's knowledge (i) there exists no default under the Total
Building Leases either by Tenant or Landlord; and (ii) there exists no offset,
defense or counterclaim to Landlord’s obligations under the Total Building
Leases, except with respect to Tenant’s obligation to pay the Excess Cost to
Landlord before commencement of the Work in accordance with the Phase I Lease
and the Phase II Lease. Together with Tenant’s execution and delivery of this
Amendment, Tenant shall pay to Landlord, as payment to Landlord for Excess Cost
items pursuant to paragraph E-8(a) of the Work Letter in Exhibit “E” of the
Phase I Lease and the Phase II Lease, the sum of $506,544.12 for the Excess Cost
items described in Landlord’s invoice CareK-01 dated 02/09/16 and last revised
03/11/16. Pursuant to paragraph E-8(a) of the Work Letter in Exhibit “E” of the
Phase I Lease and the Phase II Lease, in the event that the cost of Work shall
change, any additional costs shall be paid by Tenant to Landlord immediately as
an addition to the Excess Cost or at Landlord’s option, Tenant shall make
payments for such additional costs out of its own funds.

3.10        This Amendment contains the entire agreement between the parties
with respect to the modification of the Total Building Leases and supersedes and
replaces any prior agreement and understandings between the parties, either oral
or written, concerning this Amendment.





 

--------------------------------------------------------------------------------

 

 

3.11        Except as expressly amended herein, the Total Building Leases are
unmodified and shall remain in full force and effect as if the same had been set
forth in full herein, and Landlord and Tenant hereby ratify and confirm all of
the terms and conditions thereof.

3.12        This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.

3.13        Each party agrees that it will not raise or assert as a defense to
any obligation under the Total Building Leases or this Amendment or make any
claim that the Total Building Leases or this Amendment is invalid or
unenforceable due to any failure of this document to comply with requirements
for corporate seals, attestations, witnesses, notarizations, or other similar
requirements, and each party hereby waives the right to assert any such defense
or make any claim of invalidity or unenforceability due to any of the foregoing.

3.14        This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original. All such fully executed counterparts will collectively
constitute a single agreement.  Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Amendment not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year set forth below, and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Amendment.

LANDLORD:

 

TENANT:

 

 

 

228 Strawbridge Associates, LLC,

 

Tabula Rasa HealthCare, Inc.,

a New Jersey limited liability company

 

a Delaware corporation

 

 

 

By:

/s/ William H. Glazer

By:   

/s/ Brian W. Adams

Name: William H. Glazer

 

Name: Brian W. Adams

Title: President

 

Title: CFO

Date signed: March 22, 2016

 

Date signed: March 21, 2016

 





 

--------------------------------------------------------------------------------

 

 

SECOND AMENDMENT TO LEASE AGREEMENTS

1.            PARTIES

1.1          THIS SECOND AMENDMENT TO LEASE AGREEMENTS ("Amendment") is made by
and

between 228 Strawbridge Associates, LLC, a New Jersey limited liability company
("Landlord") and Tabula Rasa HealthCare, Inc., a corporation organized under the
laws of Delaware ("Tenant"), and is dated as of the last date on which this
Amendment has been fully executed by Landlord and Tenant.

2.            STATEMENT OF FACTS

2.1          Landlord and Tenant entered into three (3) Lease Agreements, each
dated August 21, 2015 (together with all amendments and modifications, each
individually, a "Lease" and collectively, the "Total Building Leases") covering
all of the rentable area of the existing building located at 228 Strawbridge
Drive, Moorestown, NJ (the "Building"). The Total Building Leases include (i)
the "Phase I Lease" covering 24,855 rentable square feet on the second (2nd)
floor of the Building (the "Phase I Premises"), (ii) the "Phase II Lease"
covering 24,855 rentable square feet on the first (1st) floor of the Building
(the "Phase II Premises"), and (iii) the "Phase III Lease" covering 24,855
rentable square feet on the third (3rd) floor of the Building (the "Phase III
Premises"). For purposes of this Amendment, the "Premises" includes the Phase II
Premises, the Phase I Premises and the Phase III Premises.

2.2          The Lease Agreements have been modified by the First Amendment to
Lease Agreements entered

into by Landlord and Tenant dated March 22, 2016 (the "First Amendment").

2.3          Tenant desires to construct and install certain Alterations
including outdoor landscaping, plantings

and related improvements at the Building, as described in this Amendment.

2.4          Tenant desires to assume full responsibility for one (1) of the
generators at the Building and the

access doors and security system of the Building, on the terms and conditions of
this Amendment.

2.5          Landlord and Tenant desire to modify the Total Building Leases as
set forth in this Amendment.

3.            AGREEMENT

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:

3.1          The above recitals are incorporated herein by reference.

3.2          All capitalized and non-capitalized terms used in this Amendment
which are not separately defined

herein but are defined in the Total Building Leases shall have the meaning given
to any such term in the Total Building Leases.

3.3          (a)          Landlord and Tenant agree to the terms and conditions
of the Work Letter attached to and

made part of this Amendment as Exhibit "A" with respect to certain outdoor
landscaping and planting work and Alterations to be provided by Tenant under the
Phase I Lease, and further acknowledge that the Tenant's Improvements described





 

--------------------------------------------------------------------------------

 

 

therein have been completed by Tenant before the date of this Amendment. Nothing
herein shall be deemed an acceptance by Landlord of any of the Tenant's
Improvements; and all such Tenant's Improvements shall remain subject to
Landlord's review and inspection.

(b)          Tenant shall assign to Landlord all warranties provided by Tenant's
contractors and vendors with respect to the Alterations, landscaping and
plantings installed by Tenant as provided herein; provided, however, that if
such warranties cannot be assigned Tenant shall enforce such warranties for the
benefit of Landlord and Tenant. Landlord, at Tenant's sole cost and expense,
will Maintain the Alterations, landscaping and plantings installed by Tenant as
provided herein (including replacement of dead, dying and diseased trees and
plants as necessary). All costs and expenses of the foregoing shall be excluded
from Operating Expenses for the Building and shall be borne solely by Tenant.
For and with respect to each year included in the Term (including, without
limitation, the Base Year and the year in which the Tenn of the Lease commences)
and any extension or renewal, prorated for any partial year, Tenant shall pay
the entire cost of the foregoing to Landlord, as Additional Rent under the Total
Building Leases, in advance, in the amount estimated by Landlord on an annual
basis, within twenty (20) days of invoicing. If such costs and expenses shall
change, Tenant shall pay to Landlord the amount of any underpayment (or Landlord
will credit Tenant's account for any overpayment) of such costs and expenses
within twenty (20) days of receiving Landlord's written statement of the actual
costs and expenses applicable to the year in question.

3.4          From and after the date of this Amendment, Section 3.7 of the First
Amendment is deleted and the following substituted in its place:

(a)          There are currently two (2) generators at the Building consisting
of the Onan Generator and the Building Generator, as defined below. The term
"Existing UPS" is hereby replaced with "Onan Generator" and modified to mean
only the single backup electricity generator at the Building described as
follows: Onan, 450 DFEJ, Serial #A010200749, 450 KW, including the installed
automatic transfer switch (ATS): Cummins Model #OTPCD-5005004, Serial
#K010306582, Amps 800, voltage 440/480, 3 phase service. The other existing
generator at the Building is referred to herein as the "Building Generator" and
is excluded from the definition of "Existing UPS" and "Onan Generator."

(b)          During the Term (subject to subparagraph (f) below), Landlord
grants Tenant a temporary, revocable license to connect to and use the Onan
Generator solely for the purpose of providing emergency electrical capacity to
the Premises, on the terms and conditions of this Section. The parties
acknowledge that Tenant's wiring connection to the Onan Generator has been
installed before the date of this Amendment.

(c)          Tenant will have access to the Onan Generator at all reasonable
times with prior notice (except in an emergency) to Landlord's manager for the
Building, subject to applicable Laws and such rules and regulations as Landlord
may reasonably impose. Tenant shall not make any Alterations to the Onan
Generator or the electrical connections of the Building or Building Systems
without Landlord's prior written consent, which consent will not be unreasonably
withheld.

(d)          Tenant shall Maintain and operate the Onan Generator in good, safe
working condition and in compliance with all applicable Laws, including
obtaining and maintaining any necessary permits and licenses concerning the Onan
Generator. Tenant shall be responsible for and shall pay from its own funds all
of the costs to Maintain and operate the Onan Generator, and the cost of
repairing any damage to the Onan Generator caused by Tenant's use thereof. The
costs to Maintain, including repair and if necessary, replacement of the Onan
Generator shall be excluded from Operating Expenses for the Building and shall
be borne solely by Tenant. If Landlord incurs any costs in connection with the
foregoing, Tenant shall pay all such costs to Landlord as Additional Rent under
the Total Building Leases.

(e)          Tenant hereby agrees that its use of the Onan Generator shall be at
Tenant's sole risk, and Tenant hereby agrees that Landlord and its Agents shall
not be liable for, and Tenant hereby waives, all claims for loss or damage to
Tenant's business or property, personal injury (including death), and loss or
damage to any property sustained by Tenant or any person claiming by, through or
under Tenant and Tenant's Agents resulting from Tenant's use of the Onan
Generator, the failure of the Onan Generator to operate properly, Tenant's
inability to obtain fuel for the Onan Generator or the interruption or cessation
of electrical service from the Onan Generator. Landlord does not warrant that
any electrical service to be provided from the Onan Generator to the Premises
shall be available upon demand or free from any slow-down, interruption or
stoppage. Landlord shall not be responsible or liable for any interruption in
such services, nor shall such interruption affect the continuation or validity
of this Lease, and Base Rent and Additional Rent shall not be abated in the
event of any failure, interruption or cessation of emergency electric power
supplied by the Onan Generator.

(f)           Landlord may revoke this license and terminate Tenant's right to
connect to and use the Onan Generator as granted herein (i) if Landlord
determines that Tenant's use of the Onan Generator exceeds safe operating
parameters (estimated to be 339 amps of electricity) and such usage is not
reduced to safe operating parameters within five (5) days after Tenant's receipt
of notice from Landlord, or (ii) Tenant fails to pay or perform its obligations
with respect to the Onan Generator as described in this Section and such failure
is not cured within 30 days after written notice from Landlord, or (iii) any of
the Total Building Leases is terminated or Tenant's occupancy





 

--------------------------------------------------------------------------------

 

 

or right of occupancy of the Premises is terminated in whole or in part, or (iv)
upon not less than thirty (30) days' prior written notice given by or on behalf
of Landlord to Tenant, or such lesser notice as may be practical (if any) in an
emergency, if Landlord determines that the capacity of the Onan Generator is
needed for the requirements of Building Systems or to comply with applicable
Laws. Any revocation shall be effective upon written notice of revocation,
except as otherwise provided herein. Upon revocation, Landlord may disconnect
and remove any wiring and cabling servicing the Premises from the Onan Generator
and charge Tenant for the cost thereof, which sum shall be paid as Additional
Rent in accordance with Section 6 under the Total Building Leases. From time to
time during the Term, Landlord shall have the right to audit and monitor the
level of amperage that Tenant has connected to and uses from the Onan Generator.
Tenant agrees to reasonably cooperate with Landlord in connection with any such
auditing and monitoring. Any revocation or termination of this License shall be
without liability to Landlord and without compensation to Tenant and shall not
impair the Lease.

(g)          Tenant's connection to and use of the Onan Generator shall be for
Tenant's emergency use (not for any non-emergency use) at the Premises only (not
at any other location).

(h)          Tenant shall have no right to sublet or assign Tenant's rights with
respect to the Onan Generator.

(i)           Tenant accepts the Onan Generator in "AS IS" condition on the date
of this Amendment without representation or warranty from Landlord except as
expressly set forth herein above.

(j)           Notwithstanding anything to the contrary herein, Landlord reserves
the right to connect any of the Building Systems to the Onan Generator from time
to time if Landlord determines that the capacity of the Onan Generator is needed
for the requirements of Building Systems or to comply with applicable Laws. In
such event, the Building Systems' use of the capacity of the Onan Generator
shall have priority over Tenant's use of the capacity of the Onan Generator.

3.5          Landlord will continue to Maintain and operate the Building
Generator as part of the Building Systems pursuant to, and to the extent
required by, the terms of the Lease. All costs thereof will be included in
Operating Expenses of the Building.

3.6          Tenant hereby accepts in "as-is, where-is" condition, and assumes
full responsibility for, all of the doorways and entrances giving access to the
Building and the access security system of the Building, and the same shall be
deemed part of the Premises for all purposes of the Lease except as otherwise
provided herein, for so long as all of the Total Building Leases are in full
force and effect and the entire rentable area of the Building continues to be
leased by Tenant. Tenant will be solely responsible for access to the Building
and security within the Building, including, without limitation, the security
system of the Building. Tenant shall permit Landlord and its Agents to enter the
Building at all reasonable times for purposes of exercising Landlord's rights
and performing Landlord's obligations under the Lease, including, without
limitation, as provided in Sections 14 and 29(d) of each Lease. Tenant shall at
all times maintain with Landlord copies of all keys, keycards and access codes
necessary for entry. Tenant shall make no Alterations to the doorways and
entrances giving access to the Building and the access security system of the
Building without Landlord's prior written consent, on and subject to the terms
and conditions of Section 12 of each Lease. Tenant, at its sole cost and
expense, shall Maintain the doorways and entrances giving access to the Building
and the access security system of the Building in good condition and in
compliance with all Laws, at all times during the Term, and at the expiration or
sooner termination of the Term, or of Tenant's rights to control the same under
this Section, or of Tenant's rights to occupy of the Premises, shall return the
same to Landlord in the same condition, excepting reasonable wear and tear.
Landlord reserves the right to terminate Tenant's rights under this Section if
Tenant fails to timely pay and perform its obligations hereunder and such
failure is not cured within 30 days after written notice from Landlord; and such
revocation shall be effective upon written notice of revocation given by or on
behalf of Landlord. Notwithstanding anything to the contrary, Landlord shall
have the right to terminate Tenant's rights under this Section and take back
exclusive control of the doorways and entrances giving access to the Building
and the access security system of the Building in the event that any of the
Total Building Leases expires, is terminated or is no longer in full force and
effect, or that the entire rentable area of the Building is no longer leased by
Tenant, or in the event that Tenant's rights to control the same under this
Section, or of Tenant's rights to occupy of the Premises, shall be terminated.





 

--------------------------------------------------------------------------------

 

 

3.7          Tenant represents and warrants to Landlord that no broker brought
about this transaction or was involved in the negotiations concerning this
Amendment, and Tenant agrees to indemnify and hold Landlord harmless from any
and all claims of any broker engaged by Tenant arising out of or in connection
with negotiations of, or entering into, this Amendment. Landlord represents and
warrants to Tenant that no broker brought about this transaction or was involved
in the negotiations concerning this Amendment, and Landlord agrees to indemnify
and hold Tenant harmless from any and all claims of any broker engaged by
Landlord arising out of or in connection with negotiations of, or entering into,
this Amendment.

3.8          Tenant hereby represents to Landlord that to Tenant's knowledge (i)
there exists no default under

the Total Building Leases either by Tenant or Landlord; and (ii) there exists no
offset, defense or counterclaim to Tenant's obligations under the Total Building
Leases.

3.9          This Amendment contains the entire agreement between the parties
with respect to the modification

of the Total Building Leases and supersedes and replaces any prior agreement and
understandings between the parties, either oral or written, concerning this
Amendment.

3.10        Except as expressly amended herein, the Total Building Leases are
unmodified and shall remain in

full force and effect as if the same had been set forth in full herein, and
Landlord and Tenant hereby ratify and confirm all of the terms and conditions
thereof.

3.11        This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their

respective legal representatives, successors and permitted assigns.

3.12        Each party agrees that it will not raise or assert as a defense to
any obligation under the Total Building Leases or this Amendment or make any
claim that the Total Building Leases or this Amendment is invalid or
unenforceable due to any failure of this document to comply with requirements
for corporate seals, attestations, witnesses, notarizations, or other similar
requirements, and each party hereby waives the right to assert any such defense
or make any claim of invalidity or unenforceability due to any of the foregoing.

3.13        This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original. All such fully executed counterparts will collectively
constitute a single agreement. Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Amendment not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year set forth below, and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Amendment.

Date signed:

 

Landlord:

 

 

February 3, 2017

228 Strawbridge Associates, LLC,

 

 

a New Jersey limited liability company

Witness:

 

 

 

 

 

  /s/ Chad Garber

 

By:

/s/ William H. Glazer

Name (printed): Chad Garber

 

Name: William H. Glazer

 

 

Title: President

 

 

 

 

 

 

Date signed:

 

Tenant:

 

 

 

January 12, 2017

Tabula Rasa HealthCare, Inc.,

 

 

a Delaware corporation

 

 

 

Witness:

 

 

 

 

 

  /s/ Kevin Dill

 

By:

/s/ Brian W. Adams

Name (printed): Kevin Dill

 

Name: Brian W. Adams

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

Work Letter

THIS EXHIBIT "A" is attached to and made part of the Second Amendment to Lease
("Amendment") between 228 Strawbridge Associates, LLC, a New Jersey limited
liability company, as Landlord, and Tabula Rasa HealthCare, Inc., a corporation
organized under the laws of Delaware, as Tenant. The terms used in this Exhibit
"A" shall have the same definitions as set forth in the Amendment. The
provisions of this Exhibit "A" shall prevail over any inconsistent or
conflicting provision of the Amendment.

1.   Tenant Improvements. Tenant shall, at its sole cost and expense, provide
all work, labor and materials necessary

to construct and install certain Alterations at and about the Building
consisting of the following (collectively, "Tenant's Improvements"):

(a)          install landscaping irrigation pipes and related improvements in
the outdoor area adjacent to the Building, including an upgrade of the existing
controller, installation of eight (8) spray heads, four (4) rotary heads and
three (3) solenoid valves, trenching and earth moving, and restoration of the
area to its condition before commencement of such work, substantially as shown
in Tenant's plans and specifications attached hereto as Schedule 1 and
incorporated herein by this reference; and

(b)          install certain outdoor landscaping, plantings and related
improvements, as shown in the plans and specifications attached hereto as
Schedule 2 and incorporated herein by this reference. All construction shall be
performed by Tenant's contractors and shall be solely Tenant's responsibility.

2. Tenant's Plans; General Requirements.

(a)          Prior to commencement of construction of Tenant's Improvements,
Tenant or its contractor shall submit the Tenant's Plans to the appropriate
governmental authority and obtain the building permit for the Tenant's
Improvements, and subject to Landlord's approval, make any changes to the
Tenant's Plans necessary to obtain the building permit. All of Tenant's
Improvements shall be constructed in accordance with the Tenant's plans and
specifications attached hereto as Schedule 1 and Schedule 2 (collectively,
"Tenant's Plans"). No changes to the Tenant's Plans or the Tenant Improvements
constructed pursuant thereto shall be made without Tenant having first obtained
Landlord's approval of such changes.

(b)          Each contractor and subcontractor engaged to perform Tenant's
Improvements shall be of sound financial status and good reputation in the
community and a duly licensed and qualified professional in the local
municipality, and shall be subject to Landlord's prior written approval (such
approval not to be unreasonably withheld).

(c)          Tenant shall deliver to Landlord a certificate evidencing each
contractor's liability, completed operations and worker's compensation insurance
and naming Landlord as an additional insured, which insurance shall be with a
carrier, in amounts and otherwise on terms satisfactory to Landlord.

(d)          Each contractor shall execute upon payments received partial
releases of liens and other documents necessary to insure against imposition of
any mechanics' and material suppliers' liens for labor furnished and material
supplied in connection with the Tenant Improvements. Tenant shall deliver copies
of such releases of liens to Landlord.

3.   Construction and Completion; Covenants of Tenant. Tenant further agrees as
follows:

(a)         To secure and pay for all necessary building and other permits and
fees in connection with Tenant's Improvements.





 

--------------------------------------------------------------------------------

 

 

(b)          All work and construction shall be done in compliance with all
applicable Laws, codes and ordinances and in a good and workmanlike manner in
accordance with the Tenant's Plans, and in compliance with the applicable
provisions of the Lease concerning Alterations by Tenant.

(c)          To obtain and deliver to Landlord a certificate of inspection and
approval issued by the appropriate governmental authority upon completion of the
construction of Tenant's Improvements.

(d)          In performing any work at the Property, to take all lawful measures
reasonably necessary to ensure labor harmony.

(e)          All materials, supplies and workers entering the Property and all
work shall be performed at times and by means satisfactory to Landlord. Tenant,
its employees, contractors and subcontractors, shall comply with the rules and
regulations established by Landlord and any directives of Landlord's Building
manager concerning work and Alterations at the Building, including scheduling,
use of parking and loading facilities, and the Tenant's Improvements.

(f)           To promptly correct any defective, incomplete or non-conforming
work, improvements and items in the initial construction of Tenant's
Improvements upon notice from Landlord.

(g)          If Tenant becomes aware of any condition that is Landlord's
responsibility to Maintain, Tenant shall promptly notify Landlord of the
condition.

(h)          Alterations, repairs and replacements to the Tenant's Improvements
that are made necessary because of defective or nonconforming Tenant's
Improvements, any use or circumstances special or particular to Tenant, or any
act or omission of Tenant or its Agents, shall be made at the sole expense of
Tenant to the extent not covered by any applicable insurance proceeds paid to
Landlord.

(i)           Tenant's Improvements shall become the property of Landlord,
without payment or compensation to Tenant, upon installation at the Property,
subject to Landlord's inspection and acceptance. Notwithstanding the expiration
or termination of the Lease, Tenant's Improvements shall remain on the Property
and shall not be removed by Tenant at any time.

(j)           If Landlord incurs any costs or expenses in connection with the
foregoing or otherwise with respect to any of the Tenant's Improvements, Tenant
shall pay all such costs and expenses to Landlord as Additional Rent under the
Total Building Leases.

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1

To

Exhibit “A”

Irrigation System Plans and Specifications

[to be attached]





 

--------------------------------------------------------------------------------

 

 

Schedule 2

To

Exhibit "A"

Landscaping Plans and Specifications

Picture 6 [trhc20181231ex1013c4a9f005.jpg]

 





 

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT TO LEASE AGREEMENTS

1.            PARTIES

1.1          THIS THIRD AMENDMENT TO LEASE AGREEMENTS (“Amendment”) is made by
and between 228 Strawbridge Associates, LLC, a New Jersey limited liability
company (“Landlord”) and Tabula Rasa HealthCare, Inc., a corporation organized
under the laws of Delaware (“Tenant”), and is dated as of the last date on which
this Amendment has been fully executed by Landlord and Tenant.

2.            STATEMENT OF FACTS

2.1          Landlord and Tenant entered into three (3) Lease Agreements, each
dated August 21, 2015 (together with all amendments and modifications, each
individually, a “Lease” and collectively, the “Original Total Building Leases”),
a First Amendment to Lease Agreements dated March 22, 2016 (“First Amendment”)
and a Second Amendment to Lease Agreements dated as of February 3, 2017 (“Second
Amendment,” together with the Original Total Building Leases and the First
Amendment, the “Total Building Leases”), covering all of the rentable area of
the existing building located at 228 Strawbridge Drive, Moorestown, NJ (the
“Building”). The Total Building Leases include (i) the “Phase I Lease” covering
24,855 rentable square feet on the second (2nd) floor of the Building (the
“Phase I Premises”), (ii) the “Phase II Lease” covering 24,855 rentable square
feet on the first (1st) floor of the Building (the “Phase II Premises”), and
(iii) the “Phase III Lease” covering 24,855 rentable square feet on the third
(3rd) floor of the Building (the “Phase III Premises”). For purposes of this
Amendment, the “Premises” means and consists of, collectively, the Phase II
Premises, the Phase I Premises and the Phase III Premises.

2.2          Pursuant to the terms of the Total Building Leases, it has been
determined that the date of expiration of each the Total Building Leases is
November 30, 2027.

2.3          Tenant desires to extend the Term of each of the Total Building
Leases for the continuous period of two (2) years and two (2) months commencing
December 1, 2027, on the terms and subject to the conditions of this Amendment.

3.            AGREEMENT

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:

3.1.         The above recitals are incorporated herein by reference.

3.2.         All capitalized and non-capitalized terms used in this Amendment
which are not separately defined herein but are defined in the Total Building
Leases shall have the meaning given to any such term in the Total Building
Leases.

3.3.         The Term of the Total Building Leases for the Premises is hereby
extended for the continuous period





 

--------------------------------------------------------------------------------

 

 

of two (2) years and two (2) months from December 1, 2027 to and ending at 11:59
p.m. on January 31, 2030 (“Extension Term”). All references to the Expiration
Date of the Term in the Total Building Leases shall henceforth mean January 31,
2030. All references to the Term of the Total Building Leases shall include the
extension of the Term made hereby. Sections 1(c) and 1(e) of each of the Total
Building Leases are hereby amended accordingly.

3.4.         Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises in its “AS-IS” condition for the Extension Term under the
terms and conditions set forth herein. Landlord shall have no obligation to
perform any tenant improvement work in the Premises and Tenant shall not be
entitled to any improvement allowance, free rent, rent abatement or other
concession in connection with this Amendment and the extension of the Term made
hereby.

3.5.         As to all periods of the Term of the Total Building Leases prior to
the commencement of the Extension Term hereunder, Tenant shall continue to pay
Landlord Base Rent and all Additional Rent in accordance with the terms of the
Total Building Leases before this Amendment. The following shall be effective
from and after December 1, 2027:

a.     Tenant shall pay Landlord annual Base Rent for the Premises as follows,
without demand, deduction or offset, in advance, in monthly installments on the
first day of each month, in the manner provided by the Total Building Leases, as
follows:

Extension Term

Base Rent/RSF

Annual

Base Rent

Monthly

Base Rent

From

To

December 1, 2027

November 30, 2028

$23.45

$
1,748,549.25
$
145,712.44

December 1, 2028

November 30, 2029

$23.70

$
1,767,190.50
$
147,265.88

December 1, 2029

January 31, 2030

$23.95

$
1,785,831.75
$
148,819.31

 

b.     Pursuant to Section 6 of each of the Total Building Leases, Tenant shall
continue to pay Landlord, without demand, deduction or offset, the sum of (i)
Tenant’s Share of Operating Expenses for each year in excess of Operating
Expenses for the Base Year, as Excess Operating Expenses, plus (ii) Tenant’s
Share of Property Taxes for each year in excess of Property Taxes for the Base
Year, as Excess Property Taxes, prorated to reflect any partial year included in
the Term, in monthly installments (each in the amount equal to one-twelfth of
Excess Operating Expenses and Excess Property Taxes as estimated by Landlord),
on the first day of each month.

c.     Tenant shall continue to pay Landlord all costs and charges for
electricity and other utilities in accordance with Rider 2 of each of the Total
Building Leases.

d.     The Base Year shall continue to mean the calendar year 2016 under each of
the Total Building Leases.

3.6.         Simultaneously with this Amendment, Tenant is entering into a Lease
Agreement for certain space in the building commonly known as and having the
street address at 224 Strawbridge Drive, Moorestown, New Jersey (the “224
Building”) with Landlord’s affiliate dated on or about the date hereof (referred
to herein, together with any amendments and modifications thereof, as the “224
Lease”). Section 22(a)(v) of each of the Total Building Leases is hereby
supplemented to add the following:





 

--------------------------------------------------------------------------------

 

 

Without limitation of the foregoing, Tenant expressly agrees that any breach or
default by Tenant or any Affiliate of Tenant under the terms of the 224 Lease
(as defined in the Third Amendment to this Lease), which breach or default is
not cured within any notice or grace period provided by the 224 Lease, shall be
deemed an Event of Default by Tenant under the Total Building Leases.

3.7.         Tenant represents and warrants to Landlord that no broker brought
about this transaction or was involved in the negotiations concerning this
Amendment except CBRE, Inc. (Tenant’s Broker”), and Tenant agrees to indemnify
and hold Landlord harmless from any and all claims of any broker engaged by
Tenant arising out of or in connection with negotiations of, or entering into,
this Amendment.  Landlord represents and warrants to Tenant that no broker
brought about this transaction or was involved in the negotiations concerning
this Amendment except Keystone Properties Group, Inc. (“Landlord’s Broker”), and
Landlord agrees to indemnify and hold Tenant harmless from any and all claims of
any broker engaged by Landlord arising out of or in connection with negotiations
of, or entering into, this Amendment.

3.8.         Tenant hereby represents to Landlord that to Tenant's knowledge (i)
there exists no default under the Total Building Leases either by Tenant or
Landlord; (ii) Tenant is entitled to no credit, free rent or other offset or
abatement of the rents due under the Total Building Leases which has not been
exhausted; (iii) there exists no offset, defense or counterclaim to Tenant’s
obligations under the Total Building Leases.  Landlord hereby represents to
Tenant that to Landlord's knowledge, (i) there exists no default under the Total
Building Leases either by Tenant or Landlord and (ii) there exists no offset,
defense or counterclaim to Landlord’s obligations under the Total Building
Leases.

3.9.         This Amendment contains the entire agreement between the parties
with respect to the modification of the Total Building Leases and supersedes and
replaces any prior agreement and understandings between the parties, either oral
or written, concerning this Amendment.

3.10.       Except as expressly amended herein, the Total Building Leases are
unmodified and shall remain in full force and effect as if the same had been set
forth in full herein, and Landlord and Tenant hereby ratify and confirm all of
the terms and conditions thereof.

3.11.       This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.

3.12.       Each party agrees that it will not raise or assert as a defense to
any obligation under the Total Building Leases or this Amendment or make any
claim that the Total Building Leases or this Amendment is invalid or
unenforceable due to any failure of this document to comply with requirements
for corporate seals, attestations, witnesses, notarizations, or other similar
requirements, and each party hereby waives the right to assert any such defense
or make any claim of invalidity or unenforceability due to any of the foregoing.

3.13.       This Amendment may be executed in multiple counterparts, each of
which, when assembled to include an original signature for each party
contemplated to sign this Amendment, will constitute a complete and fully
executed original. All such fully executed counterparts will collectively
constitute a single agreement.  Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Amendment not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year set forth below, and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Amendment.

Date signed:

Landlord:

 

 

July 10, 2018

228 Strawbridge Associates, LLC,

 

 

a New Jersey limited liability company

 

 

 

 

 

 

 

 

By:

228 Straw MM LLC,

 

 

a Delaware limited liability company,

 

 

its managing member

 

 

 

 

 

 

Witness:

 

 

 

 

 

/s/ Ann Snyder

 

By:

/s/ William Glazer

 

Name (printed): Ann Snyder

Name:

William Glazer

 

Title:

CEO

 

 

 

Date signed:

Tenant:

 

 

 

June 15, 2018

Tabula Rasa HealthCare, Inc.,

 

 

a Delaware corporation

 

 

 

Attest/Witness:

 

 

 

 

 

/s/ Andrea Spears

 

By:

/s/ Brian W. Adams

 

Name (printed): Andrea Spears

Name:

Brian W. Adams

 

Title:

CFO

 

 

--------------------------------------------------------------------------------